 

Exhibit 10.1

 

EXECUTION VERSION

 

PURCHASE AND SALE AGREEMENT

 

AMONG

 

NEW CINGULAR WIRELESS SERVICES, INC.,

 

NEXTEL INTERNATIONAL (URUGUAY) LLC,

 

NIHD TELECOM HOLDINGS B.V.,

 

NIU HOLDINGS LLC,

 

AND

 

COMUNICACIONES NEXTEL DE MÉXICO S.A. DE C.V.,

 

NII INTERNATIONAL TELECOM S.C.A.

 

NII INTERNATIONAL HOLDINGS S.Á R.L.

 

NII GLOBAL HOLDINGS, INC.

 

NII CAPITAL CORP.,

 

AND

 

NII HOLDINGS, INC.,

 

Dated January 26, 2015

 

 

 

 

Table of Contents

 

1. DEFINITIONS 2       1.1. Definitions 2       1.2. Construction Rules and
Interpretative Matters 22       2. PURCHASE AND SALE 23       2.1.
Implementation Transactions 23       2.2. Purchase and Sale of Company Parent
Interests and Company Shares 23       3. CONSIDERATION 23       3.1.
Consideration 23       3.2. Purchase Price Deposit 23       3.3. Payment of
Consideration at Closing 24       3.4. Closing Date Purchase Price Adjustment 24
      3.5. Intercompany Obligations 26       4. CLOSING AND TERMINATION 27      
4.1. Closing Date 27       4.2. Closing Deliveries by Seller 27       4.3.
Closing Deliveries by Purchaser 29       4.4. Termination of Agreement 29      
4.5. Procedure for Termination 31       4.6. Effect of Termination 31       5.
REPRESENTATIONS AND WARRANTIES OF SELLER 33       5.1. Organization of Seller 33
      5.2. Authorization of Agreement 34       5.3. Conflicts; Consents of Third
Parties 34       5.4. Organization of the Entities 35       5.5. Capitalization
of the Entities 35       5.6. Subsidiaries 36       5.7. Title to Shares 36    
  5.8. Financial Statements 36       5.9. Undisclosed Liabilities 37       5.10.
Taxes 37       5.11. Real Property 39

 

 

 

 

Table of Contents

(continued)

 

5.12. Intellectual Property 40       5.13. Material Contracts 41       5.14.
Labor 43       5.15. Litigation 44       5.16. Compliance with Laws; Permits 45
      5.17. Environmental Matters 47       5.18. Broker’s or Finder’s Fee 48    
  5.19. Insurance 48       5.20. Sufficiency of Assets 48       5.21.
Subscribers; Transmission Towers; Network Assets 48       5.22. Certain Conduct;
Sanctions 49       5.23. Absence of Certain Changes 50       5.24. Related Party
Contracts 50       5.25. Employee Benefits 50       5.26. Company Parent 52    
  5.27. No Other Representations or Warranties 52       6. REPRESENTATIONS AND
WARRANTIES OF PURCHASER 53       6.1. Organization 53       6.2. Authorization
of Agreement 53       6.3. Conflicts; Consents of Third Parties 53       6.4.
Litigation 54       6.5. Broker’s or Finder’s Fee 54       6.6. Financial
Capability 54       6.7. Investigation 54       6.8. No Other Representations or
Warranties 54       7. COVENANTS 55       7.1. Access to Information 55      
7.2. Conduct of the Business Pending the Closing 56       7.3. Third Party
Consents 60       7.4. Governmental Approvals 60       7.5. Regulatory
Compliance 62

 

 

 

 

Table of Contents

(continued)

 

7.6. Further Assurances 62       7.7. Publicity 63       7.8. Certain Agreements
63       7.9. Preservation of Records 64       7.10. Confidentiality 64      
7.11. Trademark License Agreement 65       7.12. Certain Employees 65      
7.13. Financing Cooperation 66       7.14. Seller Disclosure Schedule 66      
7.15. Extension Financing 66       7.16. Transition Services 67       8.
CONDITIONS TO CLOSING 67       8.1. Conditions Precedent to Obligations of
Purchaser 67       8.2. Conditions Precedent to Obligations of Seller 70      
8.3. Conditions Precedent to Obligations of Purchaser and Seller 71       8.4.
Frustration of Closing Conditions 71       9. INDEMNIFICATION 71       9.1.
Survival 71       9.2. Indemnification by Seller 72       9.3. Indemnification
by Purchaser 73       9.4. Indemnification Procedures 73       9.5. Limitations
on Indemnification 75       9.6. Indemnity Payments 76       9.7. Exclusivity of
Indemnity 78       9.8. Tax Indemnification 78       9.9. Successors 78      
10. bankruptcy court matters 78       10.1. Competing Transaction 78       10.2.
Break-Up Fee and Expense Reimbursement 79       10.3. Bankruptcy Court Filings
79

 

 

 

 

Table of Contents

(continued)

 

11. Tax Matters         11.1. Tax Return Preparation 81       11.2. Assistance
and Cooperation 82       11.3. Certain Tax Agreements 83       11.4. Tax
Indemnification 83       11.5. Indemnification Procedures and Contest Provisions
84       11.6. Allocation of Straddle Period Taxes 85       11.7. Other Tax
Matters 86       11.8. Tax Refunds 86       11.9. Amendment of Tax Returns 86  
    11.10. Certain Tax Elections 86       11.11. Transfer Taxes 87       11.12.
Company Parent 87       12. MISCELLANEOUS 87       12.1. Expenses 87       12.2.
Injunctive Relief 87       12.3. Submission to Jurisdiction 87       12.4.
Waiver of Jury Trial 88       12.5. Entire Agreement; Amendments and Waivers 88
      12.6. Governing Law 89       12.7. Notices 89       12.8. Severability 90
      12.9. Binding Effect; Assignment 90       12.10. Non-Recourse 91      
12.11. Legal Representation 91       12.12. Counterparts 92       12.13. Seller
Guarantors 92

 

 

 

 

Table of Contents

(continued)

 

Exhibits

 

Exhibit A: Form of Bidding Procedures

Exhibit B: Form of Bidding Procedures Order

Exhibit C: Form of Sale Order

Exhibit D: Form of Transition Services Agreement

Exhibit E: Form of Amendment to Trademark Sublicense Agreement

Exhibit F: Form of Instrument of Assignment

Exhibit G: Special Power of Attorney

 

Schedules

 

Schedule 1.1(a): 2015 Budget

Schedule 1.1(b): Certain Letters of Credit

Schedule 1.1(c): License Payment Amounts

Schedule 1.1(d): List of Persons of Purchaser

Schedule 1.1(e): List of Persons of Seller

Schedule 1.1(f): Third Party Consents

Schedule 1.1(g): Excluded Acquirers

Schedule 7.2(b)(F): Related Party Contracts

Schedule 7.8: Certain Contracts Terminated or Amended

Schedule 7.12(b): Terminated Plan

Schedule 8.1(k): Required Consents

 

 

 

 

PURCHASE AND SALE AGREEMENT

 

This PURCHASE AND SALE AGREEMENT (this “Agreement”), dated January 26, 2015, is
among New Cingular Wireless Services, Inc., a corporation existing under the
Laws of Delaware (“Purchaser”), NIHD TELECOM HOLDINGS B.V., a private company
with limited liability existing under the Laws of the Netherlands (“Seller
Parent”), NIU HOLDINGS LLC, a limited liability company existing under the Laws
of Delaware (“Seller”), Nextel International (Uruguay) LLC, a limited liability
company existing under the Laws of Delaware ( “Company Parent”) and the Seller
Guarantors identified as such on the signature page (the “Seller Guarantors”).

 

PRELIMINARY STATEMENTS

 

A.         Seller Parent is the legal and beneficial owner of all of the issued
and outstanding limited liability company membership interests of Seller, an
entity formed on January 22, 2015 for the purpose of consummating the
transactions contemplated hereby and Seller Parent transferred 100% of the
outstanding membership interests of Company Parent (the “Company Parent
Interests”) to Seller on January 24, 2015 (the “Company Parent Transfer”).

 

B.         Company Parent is a debtor and debtor-in-possession under title 11 of
the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), and
filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code in
the United States Bankruptcy Court for the Southern District of New York (the
“Bankruptcy Court”) (collectively with the Seller Proceeding (as defined below)
and the cases of Company Parent’s other affiliated debtors and
debtors-in-possession, the “Bankruptcy Cases”).

 

C.         Company Parent owns 7,575,738,489 shares (acciones) (the “Company
Shares”) of the capital stock of Comunicaciones Nextel de México, S.A. de C.V.
(the “Company”).

 

D.         The remaining 3,595 shares (acciones) of the capital stock of the
Company (the “Minority Company Shares” and together with the Company Shares, the
“Shares”) of the Company are owned by Servicios NII, S. de R.L. de C.V., a
wholly owned Subsidiary of the Company (the “Minority Shareholder”).

 

E.          Concurrently with the Parties’ entry into this Agreement, the
Parties and the Escrow Agent are entering into the Escrow Agreement pursuant to
which the Escrow Agent will hold the Deposit Amount and, upon consummation of
the transactions contemplated by this Agreement, the Escrow Amount.

 

F.          Purchaser desires to purchase, and Seller desires to sell, the
Company Parent Interests free and clear of all 363 Interests in accordance with
Sections 105 and 363 of the Bankruptcy Code on the terms set forth in this

 

 

 

 

Agreement, and Company Parent will be, and will own the Company Shares, free and
clear of all 363 Interests.

 

G.          Upon consummation of the transactions contemplated by this
Agreement, Purchaser will be vested with Seller’s entire right, title and
interest in and to the Company Parent Interests and, indirectly, all of the
Shares, in each case, free and clear of all 363 Interests.

 

AGREEMENT

 

The Parties agree as follows:

 

1. DEFINITIONS

 

1.1.        Definitions.   For purposes of this Agreement, the following terms
and variations on them have the meanings specified below:

 

“363 Interests” means interests, as such term is used in Section 363(f) of the
Bankruptcy Code, and which includes all Encumbrances and Liabilities, whether
direct or indirect, absolute, contingent, choate or inchoate, filed or unfiled,
scheduled or unscheduled, noticed or unnoticed, recorded or unrecorded,
perfected or unperfected, material or non-material, disputed or undisputed,
known or unknown, matured or unmatured, liquidated or unliquidated, arising or
imposed by agreement, understanding, law, equity, statute or otherwise, and
whether arising prior to, on or after the commencement of the Bankruptcy Cases.

 

“2015 Budget” means the Dollar-denominated budget approved by Seller or its
Affiliates for the year 2015 set forth on Schedule 1.1(a).

 

“2015 Budget Month” means (i) any calendar month (other than January) during the
calendar year 2015 ending prior to the Closing Date and (ii) the part of a
calendar month in which the Closing Date occurs that is prior to the Closing
Date.

 

“2015 Budget Period” means (i) the calendar quarters during the calendar year
2015 ending prior to the Closing Date plus (ii) if applicable, the part of the
calendar quarter in which the Closing Date occurs that is prior to the Closing
Date.

 

“Adjustment Time” means 11:59 p.m. (local time in Mexico City, Mexico) on the
Closing Date.

 

“Adverse Regulatory Condition” is defined in Section ‎7.4(b).

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, such Person, and the term “control”

 

2

 

 

(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise, provided that, solely
for purposes of clause (a) of the definition of Excluded Acquirer, the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of (a) (x) ownership, control or
power to vote 50 percent or more of the outstanding shares or other equity
securities of such Person or (y) beneficial ownership of 50 percent or more of
the outstanding economic interests of such Person (b) control, in any manner
(including by Contract together with other Persons), over the election of a
majority of the directors, trustees or general partners (or individuals
exercising similar functions) of such Person.

 

“Aggregate Expenditure Adjustment Amount” means the Dollar equivalent, as of the
Adjustment Time, of the sum of (i) the amount, if any, by which (x) the amount
the Entities are projected to spend in the aggregate during the 2015 Budget
Period in the 2015 Budget on Qualifying Capital Expenditures exceeds (y) the
cash amount the Entities actually spend on Qualifying Capital Expenditures
during the 2015 Budget Period and (ii) the amount, if any, by which (x) the
amount the Entities are projected to spend in the aggregate during the 2015
Budget Period in the 2015 Budget on Qualifying Sales and Marketing Expenditures
exceeds (y) the cash amount the Entities actually spend on Qualifying Sales and
Marketing Expenditures during the 2015 Budget Period. For purposes of
determining the Aggregate Expenditure Adjustment Amount, amounts budgeted in the
2015 Budget to be spent in a calendar quarter that straddles the Closing Date
will be prorated based on the number of days in that quarter preceding the
Closing Date relative to the total number of days in that quarter.

 

“Agreement” means this Agreement, as it may be amended, modified or supplemented
from time to time in accordance with the terms hereof.

 

“Amendment to Trademark Sublicense Agreement” means an Amendment to Trademark
Sublicense Agreement in the form attached as Exhibit E.

 

“Ancillary Agreements” is defined in Section ‎5.2.

 

“Auction” is defined in the Bidding Procedures.

 

“Audited Financial Statements” is defined in Section ‎5.8(a).

 

“Back-Up Plan” means confirmation of a chapter 11 plan resulting in (x) the
reorganized debtors or their successors retaining the Business and their
business in Brazil, in each case, substantially as existing as of the date
hereof and (y) no Excluded Acquirer (A) becoming the “beneficial owners” (as
defined in Rules 13(d)-3 and 13(d)-5 of the Exchange Act) of more than 25% of

 

3

 

 

(1) the capital stock or other economic interests of any Entity or reorganized
debtor (other than any entity whose sole assets are the Debtors’ businesses in
Argentina substantially as existing as of the date hereof) or (2) all or
substantially all of the Company's consolidated assets or (B) having the right,
directly or indirectly, to acquire more than a 25% economic interest in any
Entity or reorganized debtor (other than any entity whose sole assets are the
Debtors’ businesses in Argentina substantially as existing as of the date
hereof) within 12 months of confirmation of such chapter 11 plan, in each case
of (A) or (B) prior to or in connection with the consummation of any such
chapter 11 plan.

 

“Balance Sheet Date” is defined in Section ‎5.8(a).

 

“Bankruptcy Cases” is defined in Preliminary Statement ‎B.

 

“Bankruptcy Code” is defined in Preliminary Statement ‎B.

 

“Bankruptcy Court” is defined in Preliminary Statement ‎B.

 

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

 

“Basket Amount” is defined in Section ‎9.5(a).

 

“Bidding Procedures” means the bidding procedures in the form of Exhibit A,
subject only to such modifications that in Purchaser’s reasonable good faith
judgment are immaterial or ministerial in nature, but in no event (i) adverse to
Purchaser without Purchaser’s prior consent or (ii) inconsistent with the
Bidding Procedures Order, the Sale Order or this Agreement.

 

“Bidding Procedures Motion” means a motion, in form and substance reasonably
satisfactory to Purchaser, seeking approval of the Bidding Procedures Order and
the Sale Order.

 

“Bidding Procedures Order” means an Order of the Bankruptcy Court in the form of
Exhibit B, subject only to such modifications that in Purchaser’s reasonable
good faith judgment are immaterial or ministerial in nature, but in no event (i)
adverse to Purchaser without Purchaser’s prior consent or (ii) inconsistent with
this Agreement.

 

“Break-Up Fee” means an amount of cash in Dollars equal to $32 million.

 

“Business” means the business of marketing, selling and providing wireless
telecommunication services (including voice and data services), and all services
ancillary thereto, in Mexico, in each case as currently conducted by the
Entities.

 

4

 

 

“Business Day” means any day of the year that is not a Saturday, a Sunday or any
other day on which commercial banks are authorized or required by law to be
closed in New York City or Mexico City.

 

“Cap” is defined in Section ‎9.5(b).

 

“CDB” means the China Development Bank Corporation.

 

“CDB Credit Facilities” means the two $187,500,000 credit agreements, each dated
as of July 12, 2011, as amended from time to time, among the Company, the
guarantors thereunder and CDB as administrative agent and lender.

 

“Cell Site Standards” is defined in Section 5.16(e).

 

“CFC” means the Mexican Federal Antitrust Commission (Comisión Federal de
Competencia Económica).

 

“Closing” is defined in Section ‎4.1.

 

“Closing Date” means the date on which the Closing occurs.

 

“Closing Statement” is defined in Section ‎3.4(b).

 

“Closing Statement Dispute Notice” is defined in Section ‎3.4(c).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“COFETEL” means the former Mexican Federal Telecommunications Commission
(Comisión Federal de Telecomunicaciones).

 

“Company” is defined in Preliminary Statement C.

 

“Company Approvals” means the Regulatory Approval and the notice to the National
Foreign Investment Commission (Comisión Nacional de Inversiones Extranjeras)
pursuant to article 9 of the Mexican Foreign Investment Law (Ley de Inversión
Extranjera).

 

“Company Parent” is defined in the Preamble.

 

“Company Parent Interests” is defined in Preliminary Statement A.

 

“Company Parent Transfer” is defined in Preliminary Statement A.

 

“Company Shares” is defined in Preliminary Statement ‎C.

 

“Company Telecommunication Licenses” is defined in Section ‎5.16(c).

 

5

 

 

“Competing Transaction” means (i) a sale, joint venture or any other direct or
indirect transfer of any Debtor, Seller Parent, Seller or the Company which
contemplates, or would result in, any direct or indirect transfer of the Company
Parent Interests or any of the Shares, or any transaction with such effect, (ii)
any acquisition or purchase of all or any material portion of the Business or
all or any portion of the capital stock of any Entity, or (iii) any plan of
reorganization or liquidation that does not contemplate, or that would be
reasonably expected to impede or delay the implementation or consummation of,
the transactions provided for in this Agreement; provided, however, if this
Agreement is validly terminated for any reason, except as expressly set forth
herein, the following shall not constitute a Competing Transaction (x)
consummation of a Back-Up Plan or (y) following consummation of a Back-Up Plan,
the acquisition by any Person of the reorganized debtors’ public equity
securities in one or more public market securities transactions to which the
reorganized debtors are not a party that do not result in any Excluded Acquirer
becoming the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 of the
Exchange Act) of more than 49% of any class of public equity securities of such
reorganized debtors.

 

“Contract” means any legally binding contract, indenture, note, bond, lease,
commitment or other agreement or arrangement.

 

“Controlled Group Liability” means any and all liabilities (i) under Title IV of
ERISA, (ii) under Section 302 of ERISA, (iii) under Sections 412 and 4971 of the
Code, and (iv) as a result of a failure to comply with the continuation coverage
requirements of Section 601 et seq. of ERISA and Section 4980B of the Code.

 

“Corporate Records” means the original corporate books of each of the Entities
and Company Parent, including the shareholders’ (or equivalent) meetings minutes
book (libro de actas de asambleas), stock (or equivalent) registry book (libro
de registro de acciones/partes sociales), capital variations registry book
(libro de registro de variaciones de capital) and the board of directors’ (or
equivalent) meetings minutes book (libro de actas de sesiones del consejo de
administración/gerentes).

 

“Damages” is defined in Section ‎9.2.

 

“De Minimis Claim” is defined in Section ‎9.5(a).

 

“Debtors” means Seller, Company Parent, and each Seller Guarantor (other than
the Company).

 

“Deposit Amount” is defined in Section ‎3.2.

 

“Direct Claim” is defined in Section ‎9.4(f).

 

“Direct Claim Notice” is defined in Section ‎9.4(f).

 

6

 

 

“Disputed Item” is defined in Section ‎3.4(c).

 

“Employee” means an employee of the Entities (whether retained as such or deemed
as such under applicable Law).

 

“Employee Plan” means any employment arrangement, consulting or deferred
compensation Contract, executive compensation, bonus, employee pension,
profit-sharing, savings, retirement, stock option, stock purchase, severance
pay, life, health, disability or accident insurance plan or other compensation
or benefit plan, program, policy or commitment, that is sponsored or maintained
by, or required to be contributed to by an Entity or with respect to which an
Entity has any Liability.

 

“Encumbrances” means any charge, lien, encumbrance, security interest, claim (as
defined in Section 101(5) of the Bankruptcy Code), mortgage, lease, sublease,
hypothecation, deed of trust, pledge, option, right of use or possession, right
of first offer or first refusal, contractual restriction, easement, right of
way, servitude, restrictive covenant, encroachment, transfer restriction,
conditional sale or installment Contract, finance lease involving substantially
the same effect or any other encumbrance, limitation or restriction on the use,
transfer or ownership of any property of any type (including real property,
tangible property and intangible property).

 

“End Date” is defined in Section ‎9.1.

 

“Entities” means the Company and its Subsidiaries.

 

"Environmental Law" means any Law or Order relating to the protection of health,
safety, the environment or any Hazardous Substance.

 

“ERISA” is defined in Section 5.25(a).

 

“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with the Company or any of its Subsidiaries as a “single
employer” within the meaning of Section 414 of the Code.

 

“Escrow Agent” means Citibank, N.A.

 

“Escrow Agreement” means the escrow agreement entered into on the date hereof
among the Parties and the Escrow Agent.

 

“Escrow Account” means the deposit account of the Escrow Agent that is governed
by the Escrow Agreement and into which the Escrow Amount or the Deposit Amount,
as applicable, is deposited.

 

“Escrow Amount” means an amount in Dollars equal to $187.5 million.

 

7

 

 

“Estimated Expenditure Adjustment Amount” is defined in Section ‎3.4(a).

 

“Estimated Closing Statement” is defined in Section ‎3.4(a).

 

“Estimated Net Indebtedness Amount” is defined in Section ‎3.4(a).

 

“Estimated Purchase Price” means an amount in Dollars equal to (i) $1.875
billion minus (ii) the Estimated Net Indebtedness Amount minus (iii) the
Estimated Expenditure Adjustment Amount.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Acquirer” means any “Person or Group” (as such terms are defined in
the Exchange Act) that includes one or more Persons that (a) is principally
engaged, or has an Affiliate that is principally engaged, in the cable,
satellite or wireless telecommunications business or (b) is, is an Affiliate of,
or is acting in concert with (x) any Person listed in Schedule 1.1(g) or any
Affiliate thereof or (y) any other Person controlled by any officer or director
of any Person listed on Schedule 1.1(g) or in which any officer or director of
any Person listed on Schedule 1.1(g) or any Affiliate thereof holds, directly or
indirectly, an equity interest (other than an equity interest of less than 1%).

 

“Existing Plan” means the Joint Plan of Reorganization Proposed by Debtors and
Debtors in Possession and Official Committee of Unsecured Creditors [Docket No.
322].

 

“Existing Plan Documents” means, collectively, the Plan Support Agreement filed
as an exhibit to Docket No. 320, the Existing Plan and the Disclosure Statement
for Joint Plan of Reorganization Proposed by Debtors and Debtors in Possession
and Official Committee of Unsecured Creditors [Docket No. 323].

 

“Expense Reimbursement” means an amount of cash in Dollars equal to the
reasonable and documented out-of-pocket third-party costs, fees and expenses
incurred by Purchaser and its Affiliates (including reasonable fees and expenses
of legal, accounting and financial advisors) in connection with this Agreement
and the transactions contemplated hereby in an amount not to exceed $10,000,000.

 

“Extended Termination Date” is defined in Section ‎4.4(a).

 

“FCPA” means the Foreign Corrupt Practices Act of 1977.

 

“File”, “Filed” or “Filing” means filed with the Bankruptcy Court.

 

“Final Closing Statement” means the Closing Statement, as (i) mutually agreed in
writing by Purchaser and Seller (whether during the

 

8

 

 

Resolution Period or otherwise), (ii) made final, binding and conclusive due to
the failure of Seller to timely deliver a Closing Statement Dispute Notice
pursuant to Section ‎3.4(c), or (iii) made final by the Independent Accountant
pursuant to Section ‎3.4(e).

 

“Final Company Cash Balance” means the Dollar equivalent, as of the Adjustment
Time, of the aggregate amount of all cash and cash equivalents that are required
to be reflected as such on a consolidated balance sheet of the Company in
accordance with Mexican NIF as of the Adjustment Time, other than any such cash
or cash equivalents the use of which by the Entities is restricted for a
particular use or event by Law or Contract (other than pursuant to the CDB
Credit Facilities or posted as collateral to secure obligations under the
letters of credit set forth on Schedule 1.1(b)), in any such case as set forth
in the Final Closing Statement.

 

“Final Company Debt Balance” means the Dollar equivalent, as of the Adjustment
Time, of the aggregate amount of all Indebtedness of the Entities determined on
a consolidated basis in accordance with Mexican NIF as of the Adjustment Time,
as set forth in the Final Closing Statement.

 

“Final Expenditure Adjustment Amount” means the sum of (i) the Aggregate
Expenditure Adjustment Amount and (ii) the Incremental Expenditure Adjustment
Amount.

 

“Final License Value Adjustment Amount” means (i) if the Closing Date occurs
before payment in full by the Entities of each of the annual fees that are due
for use in 2015 of the Telecommunication Licenses set forth on Schedule 1.1(c)
(the “2015 License Fees”) to each applicable Governmental Authority, the Dollar
equivalent, as of the Adjustment Time, of an amount equal to the negative value
of the aggregate Peso amount of all 2015 License Fees multiplied by a fraction,
the numerator of which is the number of days from and including January 1, 2015
to and excluding the Closing Date and the denominator of which is 365 and (ii)
if the Closing Date occurs after payment in full by the Entities of each of the
2015 License Fees to each applicable Governmental Authority, the Dollar
equivalent, as of the Adjustment Time, of an amount equal to the aggregate Peso
amount of all the 2015 License Fees paid in full multiplied by a fraction, the
numerator of which is the number of days in 2015 from and including the Closing
Date to and including December 31, 2015 and the denominator of which is 365.

 

“Final Net Indebtedness Amount” means an amount of Dollars equal to (i) the
Final Company Debt Balance minus (ii) the Final Company Cash Balance minus (iii)
the Final License Value Adjustment Amount.

 

“Final Order” means an Order which has not been stayed and as to which the time
to file an appeal, a motion for rehearing or reconsideration (excluding any
motion under Section 60(b) of the Federal Rules of Civil

 

9

 

 

Procedure) or a petition for writ of certiorari has expired and no appeal,
motion, stay or petition is pending, or in the event that such an appeal or
petition thereof has been sought, such Order shall have been affirmed by the
highest court to which such Order was appealed or certiorari shall have been
denied, and the time to take any further appeal or petition for certiorari shall
have expired.

 

“Final Purchase Price” means an amount equal to (i) $1.875 billion minus (ii)
the Final Net Indebtedness Amount minus (iii) the Final Expenditure Adjustment
Amount, if any.

 

“Financial Statements” is defined in Section ‎5.8(a).

 

“First Day Order” means an Order of the Bankruptcy Court substantially in the
form of, mutatis mutandis, the Order Making Certain Orders Entered in Chapter 11
Cases of Affiliated Debtors Applicable to Recently Filed Cases [Docket No. 140],
approving, among other things, the joint administration of the Seller Proceeding
as part of the Bankruptcy Cases.

 

“Funded Debt” means (i) the 10% senior unsecured notes issued by NII Capital
Corp., due in 2016, (ii) 8.875% senior unsecured notes issued by NII Capital
Corp. due in 2019, (iii) 7.625% senior unsecured notes issued by NII Capital
Corp. due in 2021, (iv) 11.375% senior unsecured notes issued by NII
International Telecom S.C.A., due in 2019, and (v) 7.875% senior unsecured notes
issued by NII International Telecom S.C.A., due in 2019.

 

“General Enforceability Exceptions” means any bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar Law of general applicability
relating to or affecting creditors’ rights or general equity principles.

 

“Governmental Approvals” means the Company Approvals and any other consent,
approval (or deemed approval after the expiry of all appropriate waiting
periods), authorization, notice, permission or waiver of, or notice to or report
or other filing with, a Governmental Authority required in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereunder, excluding any of the foregoing required under the
Bankruptcy Code.

 

“Governmental Authority” means any U.S., Mexican or other government or
governmental political subdivision or regulatory body thereof, whether federal,
state or local, or any agency, instrumentality or other governmental authority.

 

“Guarantor Successor” is defined in Section ‎12.13(c).

 

"Hazardous Substance" means any substance that is listed, classified or
regulated pursuant to any Environmental Law.

 

10

 

 

“IFETEL” means the Mexican Telecommunications Institute (Instituto Federal de
Telecomunicaciones).

 

“IMSS” means the Mexican Institute of Social Security (Instituto Mexicano del
Seguro Social).

 

“Incremental Expenditure Adjustment Amount” means the Dollar equivalent, as of
the Adjustment Time, of the sum of (i) the sum of all amounts, if any, by which
(x) 65% of the amount the Entities are projected to spend during any 2015 Budget
Month in the 2015 Budget on Qualifying Capital Expenditures exceeds (y) the cash
amount the Entities actually spend on Qualifying Capital Expenditures during
such 2015 Budget Month and (ii) the sum of all amounts, if any, by which (x) 80%
of the amount the Entities are projected to spend during any 2015 Budget Month
in the 2015 Budget on Qualifying Sales and Marketing Expenditures exceeds (y)
the cash amount the Entities actually spend on Qualifying Sales and Marketing
Expenditures during such 2015 Budget Month. For purposes of determining the
Incremental Expenditure Adjustment Amount, amounts budgeted in the 2015 Budget
to be spent in a 2015 Budget Month that straddles the Closing Date will be
prorated based on the number of days in that 2015 Budget Month preceding the
Closing Date relative to the total number of days in that 2015 Budget Month.

 

“Indebtedness” means as of any time with respect to any Person, without
duplication, (i) all liabilities for borrowed money, whether current or funded,
secured or unsecured, all obligations evidenced by bonds, debentures, notes or
similar instruments, including the Pay-Off Amount, and all liabilities in
respect of mandatorily redeemable or purchasable capital stock or securities
convertible into capital stock; (ii) all liabilities for the deferred purchase
price of property; (iii) all liabilities in respect of any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, to the extent that such liabilities are required to be
classified and accounted for under Mexican NIF as capital leases; (iv) all
liabilities for the reimbursement of any obligor on any letter of credit,
banker’s acceptance or similar credit transaction securing obligations of a type
described in clauses (i), (ii) or (iii) above to the extent of the obligation
secured, and all liabilities as obligor, guarantor, or otherwise, to the extent
securing an obligation of a type described in clauses (i), (ii) or (iii) above
to the extent of the obligation secured; (v) any transactions accounted for
under Mexican NIF as debt; (vi) any supplier account payables above 90 days past
due (other than accounts payable being disputed in good faith); (vii) all
liabilities in respect of any unfunded or underfunded pension obligations
(calculated on a projected net benefit obligation basis) (other than in respect
of the Terminated Plan); (viii) to the extent negative, the net position of such
Person under all Contracts to which it is a party documenting derivative and/or
hedging transactions, and (ix) all guarantees of obligations of any other Person
with respect to any of the foregoing, provided, however, that there will be no
duplication of the amount of any liabilities, net positions or guarantees and no
liabilities or obligations under clause (iv), (vii) or (viii) hereof will
constitute

 

11

 

 

Indebtedness to the extent it secures any other liabilities or obligations that
constitute Indebtedness. For the avoidance of doubt, Intercompany Obligations
settled hereunder and the obligations set forth on Schedule 1.1(c), to the
extent they are taken into account in the calculation of the Final License Value
Adjustment Amount, will not constitute Indebtedness.

 

“Indemnified Parties” is defined in Section ‎9.3.

 

“Indemnifying Party” is defined in Section ‎9.4(a).

 

“Independent Accountant” means Deloitte LLP or such other certified public
accountant reasonably satisfactory to Purchaser and Seller.

 

“INFONAVIT” means the Mexican Institute for Workers’ Housing National Fund
(Instituto del Fondo Nacional de la Vivienda para los Trabajadores).

 

“Initial Termination Date” is defined in Section ‎4.4(a).

 

“Instrument of Assignment” means an instrument of assignment effecting the
transfer and assignment of the Company Parent Interests to Purchaser at the
Closing in substantially the form attached hereto as Exhibit F.

 

“Insurance Policies” is defined in Section ‎5.19.

 

“Intellectual Property” means all intellectual property rights anywhere in the
world arising from or in respect of the following (i) patents and patent
applications, including continuations, divisionals, revisions, renewals,
continuations-in-part, or reissues of patent applications and patents issuing
thereon, (ii) trademarks, service marks, trade names, service names, brand
names, trade dress rights, logos, internet domain names and corporate names,
together with the goodwill associated with any of the foregoing, and all
applications, registrations and renewals of the foregoing (collectively,
“Trademarks”), (iii) works of authorship and copyrights, and all applications,
registrations and renewals of the foregoing, (iv) Software, and (v) trade
secrets and proprietary know-how or other proprietary information.

 

“Intercompany Obligations” means, as of any specified time, any Liabilities owed
by any Entity or Company Parent to Seller or any of its Affiliates (other than
the Entities and Company Parent) or by Seller or any of its Affiliates (other
than the Entities and Company Parent) to any Entity or Company Parent, in each
case at such specified time.

 

“Interested Party” has the meaning ascribed thereto in the Bidding Procedures.

 

“Knowledge of Purchaser” means the actual knowledge of the Persons listed on
Schedule 1.1(d), or such knowledge as the foregoing

 

12

 

 

individuals would reasonably be expected to have after inquiry they believe in
good faith to be reasonable in respect of the applicable matter.

 

“Knowledge of Seller” means the actual knowledge of the Persons listed on
Schedule 1.1(e), or such knowledge as the foregoing individuals would reasonably
be expected to have after inquiry they believe in good faith to be reasonable in
respect of the applicable matter.

 

“Labor Agreements” is defined in Section ‎5.14(a).

 

“Law” means any U.S. or non-U.S., federal, state or local law, statute, code,
ordinance, common law or any constitutional mandate, treaty, rule, executive
order, regulation (including any Mexican Official Norms (Norma Oficial
Mexicana), agency or official requirement, license or permit of any Governmental
Authority.

 

“Leased Property” means all real property leased or subleased by the Company and
its Subsidiaries, other than Transmission Towers.

 

“Legal Proceeding” means any judicial, administrative or arbitral action, suit,
demand, claim, hearing or proceeding by or before a Governmental Authority or
arbitrator.

 

“Liabilities” means any and all debts, liabilities, commitments and obligations
of any kind, whether fixed, contingent or absolute, matured or unmatured,
liquidated or unliquidated, accrued or not accrued, asserted or not asserted,
whether or not required to be reflected as such in a balance sheet of a Person
prepared in accordance with Mexican NIF, known or unknown, determined or
determinable, whenever or however arising.

 

“Licenses” is defined in Section ‎5.12(a).

 

“Local Rules” means the Local Rules for the United States Bankruptcy Court for
the Southern District of New York.

 

“Material Contracts” is defined in Section ‎5.13(a).

 

“Mexican Income Tax Law” means the Mexican Income Tax Law (Ley del Impuesto
Sobre la Renta).

 

“Mexican NIF” means the Mexican Financial Information Norms (Normas de
Información Financiera), as in effect from time to time, issued by the Mexican
Board of Financial Information (Consejo Mexicano de Normas de Información
Financiera, A.C.) and the Accounting Principles Commission of the Instituto
Mexicano de Contadores Públicos, A.C.

 

“Mexico” means the United Mexican States.

 

13

 

 

“Mifel Trust” is defined in Section 4.2(n).

 

“Minority Company Shares” is defined in Preliminary Statement ‎D.

 

“Minority Shareholder” is defined in Preliminary Statement ‎D.

 

“NII Holdings” means NII Holdings, Inc.

 

“Non-Disclosure Agreement” means the non-disclosure agreement, dated as of
October 15, 2014, executed between AT&T Services, Inc. and NII Holdings.

 

“Notice of Dismissal” is defined in Section 8.1(d).

 

“OFAC” means the United States Department of Treasury’s Office of Foreign Assets
Control.

 

“OFAC Lists” means the List of Specially Designated Nationals and Blocked
Persons, the Foreign Sanctions Evaders List and the Sectoral Sanctions
Identifications List, each administered by OFAC and as amended from time to
time.

 

“Order” means any temporary, preliminary or permanent order, injunction,
judgment, decree, ruling, writ, assessment or award of a Governmental Authority
or arbitrator.

 

“Ordinary Course of Business” means the ordinary course of business of the
applicable Entity, consistent in all material respects with past practice.

 

“Owned Property” means all real property owned by the Entities, other than
Transmission Towers.

 

“Participation Materials” is defined in Section 10.1(a).

 

“Parties” means Seller Parent, Seller, Company Parent, each Seller Guarantor and
Purchaser.

 

“Pay-Off Amount” means the aggregate amount specified in the Pay-Off Letters as
required to pay in full all principal and interest outstanding and all other
amounts owing under the CDB Credit Facilities (including any penalties, fees or
other amounts due upon a prepayment at the Closing of all principal and interest
outstanding), calculated as of the Adjustment Time.

 

“Pay-Off Letters” is defined in Section ‎4.2(h).

 

14

 

 

“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates issued by a Governmental Authority, excluding Telecommunication
Licenses.

 

“Permitted Encumbrances” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance which have been made available to Purchaser, (ii) statutory liens for
any Taxes, assessments or other governmental charges not yet due and payable or
the amount or validity of which is being contested in good faith by appropriate
proceedings and for which adequate reserves have been established,
(iii) mechanics’, carriers’, workers’, repairmen’s and similar Encumbrances
arising or incurred in the Ordinary Course of Business and not material in
amount or effect on the Business, (iv) zoning, entitlement and other land use
and environmental Laws, (v) liens securing debt as disclosed in the Financial
Statements, (vi) title of a lessor under a capital or operating lease, (vii)
such other imperfections in title, charges, easements, restrictions and
encumbrances that are not material in amount or effect on the Business, and
(viii) Encumbrances that will be released by the Sale Order or at Closing as a
consequence of the consummation of the transactions contemplated hereunder.

 

“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Authority or other entity.

 

“Plan Support Agreement” means the Plan Support Agreement dated November 24,
2014 attached as Exhibit A to Docket No. 249.

 

“Post-Closing Period” means a Taxable period (or portion thereof) that, to the
extent it relates to any of the Entities, begins the day after the Closing Date.

 

“Postpay Subscribers” means the aggregate number of Subscribers that are in
active service and are without unpaid charges attributable to such number over
90 days past due, excluding Prepaid Subscribers.

 

“Pre-Closing NOLs” is defined in Section 11.4(d).

 

“Pre-Closing Period” means a Taxable period (or portion thereof) that, to the
extent such period relates to any of the Entities, ends on or before the Closing
Date.

 

“Pre-Closing VAT Favorable Balances” is defined in Section 11.4(d).

 

“Prepaid Subscribers” means the aggregate number of Subscribers that are in
active service with telephone numbers assigned pursuant to prepaid Contracts.

 

15

 

 

“Privileged Communications” is defined in Section ‎12.11(a).

 

“Process Agent” is defined in Section 12.3.

 

“PROFECO” means the Mexican Consumer Protection Agency (Procuraduría Federal de
Protección al Consumidor).

 

“Purchaser” is defined in the Preamble.

 

“Purchaser Indemnitees” is defined in Section ‎9.2.

 

“Purchaser Material Adverse Effect” means an effect that would prevent,
materially delay or materially impair the ability of Purchaser to consummate the
transactions contemplated by this Agreement on a timely basis.

 

“Purchaser Returns” is defined in Section ‎11.1(b).

 

“Purchaser Tax Act” means (i) a change in method of accounting, (ii) not
keeping, maintaining or making available to any applicable Taxing authority the
information, documents and accounting records that the Entities are obligated to
keep, maintain and make available to such Taxing authorities as required by
applicable Mexican Tax Law relating to a Pre-Closing Period; provided such
information, documents and records need not be kept, maintained or made
available only to the extent that such information, documents or records were
not originally kept and maintained by the Entities, or (iii) an amendment to a
Tax Return for a Pre-Closing Period by Purchaser or any of its Affiliates
(including, after the Closing, the Entities), in each case that, following the
Closing (including the portion of the Closing Date after the Closing), results
in any gain or income to Seller or any of its non-Entity Affiliates for any
taxable period or the Entities for a Pre-Closing Period (including the
pre-Closing portion of any Straddle Period) in an amount that individually or in
the aggregate equals or exceeds $35,000,000, other than an action (x) taken in
the Ordinary Course of Business, (y) that is required in order to comply with
applicable Laws, or (z) expressly permitted by this Agreement.

 

“Qualifying Capital Expenditures” means the capital expenditures by the Entities
contemplated by the 2015 Budget for the 2015 Budget Period or the applicable
2015 Budget Month, as applicable, determined as of the Adjustment Time
consistent with past practice.

 

“Qualifying Sales and Marketing Expenditures” means the expenditures by the
Entities captured by the “Sales and Marketing Expenditures” line items set forth
in the 2015 Budget and contemplated by the 2015 Budget for the 2015 Budget
Period or the applicable 2015 Budget Month, as applicable, determined as of the
Adjustment Time, consistent with past practice.

 

“Regulatory Approval” means the authorization pursuant to the Regulatory
Statutes issued by the IFETEL or the CFC, as applicable, or any

 

16

 

 

Governmental Authority that may replace them in the future, in connection with
the transactions contemplated by this Agreement.

 

“Regulatory Statutes” means, as applicable, the Mexican Antitrust Law (Ley
Federal de Competencia Económica) and the Mexican Telecommunications and
Broadcasting Law (Ley Federal de Telecomunicaciones y Radiodifusión).

 

“Related Party” is defined in Section ‎5.24.

 

“Related Party Contract” is defined in Section ‎5.24.

 

“Release Date” is defined in Section ‎9.1.

 

“Resigning Individuals” is defined in Section ‎4.2(e).

 

“Resolution Period” is defined in Section ‎3.4(d).

 

“Sale Hearing” means the hearing conducted by the Bankruptcy Court to consider
entry of the Sale Order.

 

“Sale Order” means an Order of the Bankruptcy Court in the form included in
Exhibit C, subject only to such modifications that in Purchaser’s reasonable
good faith judgment are immaterial or ministerial in nature, but in no event (i)
adverse to Purchaser without Purchaser’s prior consent or (ii) inconsistent with
the Bidding Procedures Order or this Agreement.

 

“Sanctioned Countries” is defined in Section ‎5.22(c).

 

“Sanctions Laws” means (i) the economic sanctions Laws of the United States,
including the International Emergency Economic Powers Act, 50 U.S.C. §§1701, et
seq., the Trading with the Enemy Act, 50 App. U.S.C. §§1, et seq., the Iran
Sanctions Act of 1996 (50 U.S.C. §1701 note), the Comprehensive Iran Sanctions,
Accountability, and Divestment Act of 2010 (PL 111-195), the National Defense
Authorization Act for Fiscal Year 2012 (PL-112-81), the National Defense
Authorization Act for Fiscal Year 2013 (including the Iran Freedom and
Counter-Proliferation Act of 2012 (PL 112-239)), the Iran Threat Reduction and
Syria Human Rights Act of 2012 (PL 112-158), the Cuban Liberty and Democratic
Solidarity Act (Libertad Act), 22 U.S.C. §§6021, et seq., and all Laws
administered by OFAC, codified at 31 C.F.R. Part 500, et seq., and (ii) any
applicable economic sanctions Laws of any jurisdiction other than the United
States, such as the United Nations Security Council, or other relevant sanctions
authority applicable to Seller or any Entity.

 

“Sanctions Lists” mean (i) the OFAC Lists and (ii) any other sanctions lists of
any jurisdiction (including the United States), such as the United Nations
Security Council, or other relevant sanctions authority applicable to Seller or
any Entity.

 

17

 

 

“SAR” means the Mexican Law of Systems of Savings for Retirement (Ley de los
Sistemas de Ahorro para el Retiro).

 

“SCT” means the Mexican Ministry of Communication and Transportation (Secretaría
de Comunicaciones y Transportes).

 

“Section 7.8 Instruments” is defined in Section 7.8.

 

“Section 7.8 Terminations” is defined in Section 7.8.

 

“Seller” is defined in the Preamble.

 

“Seller Disclosure Schedule” is defined in Article ‎5.

 

“Seller Indemnitees” is defined in Section ‎9.3.

 

“Seller Fundamental Representations” means the representations and warranties
contained in Section ‎5.1 (Organization of Seller and Seller Parent), Section
‎5.2 (Authorization of Agreement), Section ‎5.4 (Organization of Entities),
Section ‎5.5 (Capitalization of the Entities), Section ‎5.7 (Title to Shares),
Section 5.16(d) (Telecommunication Licenses) and Section 5.26 (Company Parent).

 

“Seller Guarantor” is defined in the Preamble.

 

“Seller Material Adverse Effect” means (i) a material adverse effect on the
business, financial condition, assets used in the business or results of
operations of the Entities taken as a whole or (ii) an effect that would
prevent, materially delay or materially impair the ability of Seller or Seller
Parent to consummate the transactions contemplated by this Agreement, provided,
however, that for purposes of clause (i) only, any adverse effect will not be
taken into account in determining whether there has been, or would reasonably be
expected to be, a Seller Material Adverse Effect to the extent resulting from:
(a) general conditions in the industry in which the Entities operate, (b)
compliance by Seller with its covenants in this Agreement (other than Section
7.2, excluding, however, actions prohibited by Section 7.2(b)(F) in respect of
which Seller sought consent that Purchaser unreasonably withheld), (c) changes
in Mexican NIF (or official interpretations thereof) or changes in the
regulatory or accounting requirements applicable to the industry in which the
Entities operate, (d) any failure by the Entities to meet any projections of
revenues, earnings or other operational or financial measures for any period
ending on or after the date of this Agreement and before the Closing, provided,
however, that the exception in this subsection (d) will not prevent or otherwise
affect a determination that any change or occurrence underlying such failure has
resulted in, or contributed to, a Seller Material Adverse Effect, (e) changes in
the financial or securities markets (including the cost or availability of debt
or equity financing) or general economic, regulatory or political conditions, in
each case, globally, in Mexico or in any other jurisdiction, (f) changes
(including changes in applicable Law or official

 

18

 

 

interpretations thereof) or conditions generally affecting the industry, the
country or the regions in which the Entities operate, including any foreign
exchange controls, (g) acts of war (whether or not declared), armed hostilities,
acts of terrorism or any natural disasters, (h) adverse changes in the
relationships of the Entities with their Employees, customers or suppliers
(including any Employee departures and any actions taken by customers or
suppliers of the Entities to discontinue or not renew their Contracts with the
Entities or to terminate them in accordance with their terms), in each case
proximately caused by the announcement of entry into this Agreement, (i) any
action taken (or omitted to be taken) at the written request of Purchaser after
the date hereof, and (j) solely for purposes of Section 8.1(h), any decline in
the number of Subscribers to the Entities’ iDEN network that occurs subsequent
to December 31, 2014 and prior to the Closing Date that does not arise out of
any breach by the Seller or Seller Parent of its covenants under this Agreement
(or any actions or inactions occurring prior to the date hereof that would have
been a breach of Seller or Seller Parent’s covenants under this Agreement had
this Agreement been in effect as of January 1, 2015) or applicable Law,
provided, however, that the exception in this subsection (j) will not prevent or
otherwise affect a determination that any change or occurrence underlying such
decline has resulted in, or contributed to, a Seller Material Adverse Effect;
provided, further, that with respect to subsections (a), (c), (e), (f) or (g),
such matters will be considered to the extent that they disproportionately
affect the Entities as compared to similarly situated businesses operating in
the telecommunications industry in Mexico.

 

“Seller Parent” is defined in the Preamble.

 

“Seller Petition Date” is defined in Section 2.1.

 

“Seller Proceeding” means the bankruptcy case of Seller under chapter 11 of the
Bankruptcy Code in the Bankruptcy Court, which, following entry of the First Day
Order, is jointly administered with the Bankruptcy Cases.

 

“Seller Returns” is defined in Section ‎11.1(a).

 

“Shares” is defined in Preliminary Statement ‎D.

 

“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise, (iii)
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing, (iv) screens, user interfaces, report formats,
firmware, development tools, templates, menus, buttons and icons, and (v) all
documentation including user manuals and other training documentation related to
any of the foregoing.

 

“Special Power of Attorney” is defined in Section 12.3.

 

19

 

 

“Straddle Period” means a taxable period that, to the extent it relates to any
of the Entities, includes, but does not end on, the Closing Date.

 

“Specified Representations” means the representations and warranties contained
in Section 5.14 (Labor), Section 5.17 (Environmental Matters) and Section 5.25
(Employee Benefits).

 

“Subscriber” means a mobile telephone number maintained by any Entity and
assigned to an end user of the Entities’ mobile wireless voice or data services
that is paying any Entity for such service (regardless of whether such end user
is current or delinquent in the payment at any given date of calculation).

 

“Subsidiary” is defined in Section ‎5.6.

 

“Seller Successor” is defined in Section ‎9.9.

 

“Successor” is defined in Section ‎4.6(b).

 

“Successful Bidder” is defined in the Bidding Procedures.

 

“Tax Claim” is defined in Section ‎11.5(a).

 

“Tax Return” means all returns, declarations, reports, estimates, claims for
refunds, information returns, elections and statements required to be filed with
any Governmental Authority in respect of any Taxes, including any amendments
thereto and requests for the extension of time in which to file any such return,
declaration, report, estimate, information return, election or statement.

 

“Taxes” (including, with correlative meaning, the term “Taxable” or “Taxing”)
means (a) all federal, state or local taxes imposed by any Governmental
Authority, including all such taxes based on gross or net income, gross
receipts, flat tax, capital, sales, use, ad valorem, transfer, franchise,
profits, inventory, environmental, capital stock, license, withholding, payroll,
employment, disability, social security, unemployment, excise, production, value
added, severance, stamp, occupation, duties (derechos and aprovechamientos) and
other taxes (including any other contributions (contribuciones) and employee
payments for profit sharing (participación de los trabajadores en las
utilidades)), property and estimated taxes, including any payments due under any
social security Laws and those related to IMSS, INFONAVIT and SAR, and (b) all
interest, penalties, fines, inflationary adjustments, additions to tax or
additional amounts imposed by any Taxing authority in connection with any item
described in subsection (a).

 

“Telecommunication Licenses” means any concession, permit, authorization or
registration granted by the IFETEL, SCT or COFETEL for the operation of any kind
of telecommunications services, including the use of spectrum, network or
band-width.

 

20

 

 

“Terminated Plan” is defined in Section 7.12(b).

 

“Termination Date” means the Initial Termination Date or, if such date has been
extended pursuant to Section ‎4.4(a), the later Extended Termination Date to
which such date has been so extended.

 

“Third Party Claim” is defined in Section ‎9.4(a).

 

“Third Party Claim Notice” is defined in Section ‎9.4(a).

 

“Third Party Consents” means the approvals, consents or waivers that are set
forth in Schedule 1.1(f).

 

“Trademark License Agreement” means the Fourth Amended and Restated Trademark
License Agreement, dated July 27, 2011, between the Trademark Licensor and NII
Holdings, as amended on July 9, 2013.

 

“Trademark Licensor” means Nextel Communications, Inc.

 

“Trademark Sublicense Agreement” means the Trademark Sublicense Agreement, dated
January 1, 2012, between NII Holdings and the Company.

 

“Trademarks” is defined within the definition of Intellectual Property.

 

“Transaction Agreements” means this Agreement, the Escrow Agreement and the
Transition Services Agreement.

 

“Transition Services Agreement” means a transition services agreement in the
form attached as Exhibit D.

 

“Transfer Taxes” means any and all transfer Taxes (excluding Taxes measured in
whole or in part by net income) and similar Taxes, fees, duties, levies,
customs, tariffs, imposts, assessments, obligations and charges payable to a
Governmental Authority by reason of the purchase and sale of the Company Parent
Interests.

 

“Transmission Tower Standards” is defined in Section 5.16(f).

 

“Transmission Towers” is defined in Section 5.21(b).

 

“Unaudited Balance Sheet” is defined in Section ‎5.8(a).

 

“Unaudited Financial Statements” is defined in Section ‎5.8(a).

 

“Unresolved Items” is defined in Section ‎3.4(e).

 

“Uruguay Divestiture” is defined in Section 7.2(c).

 

21

 

 

“Uruguay Subsidiary” means Nextel Uruguay S.A.

 

“U.S.” means the United States of America.

 

“U.S. Trustee” means the Office of the United States Trustee for the Southern
District of New York.

 

“VAT” is defined in Section 11.4(a).

 

“Willful Breach” means a deliberate, volitional, non-coerced and non-accidental
act or omission by a party in breach of its obligations hereunder.

 

1.2.        Construction Rules and Interpretative Matters. The following rules
of construction and interpretation will apply:

 

(a)        when calculating the period of time in which any act is to be
performed pursuant to this Agreement, the date that is the reference date in
calculating the beginning of such period will be excluded. If the last day of
such period is a non-Business Day, the period in question will end on the next
succeeding Business Day;

 

(b)        any reference in this Agreement to “$” or “Dollars” will mean U.S.
Dollars and to “Pesos” or “MXN$” means Mexican Pesos;

 

(c)         when sums of money expressed in Dollars or Pesos need to be
converted into or expressed as the equivalent amounts in Pesos or Dollars, as
the case may be, for purposes of this Agreement, such sums will be converted
based on the exchange rate (Tipo de cambio para solventar obligaciones
denominadas en moneda extranjera pagaderas en la República Mexicana) published
by the Mexican Central Bank (Banco de México) on the Federal Official Gazette
(Diario Oficial de la Federación) on the Business Day immediately preceding the
date as of which such conversion is to be made or as of which such equivalent
amount is to be expressed;

 

(d)        the Exhibits and Schedules (including the Seller Disclosure Schedule)
to this Agreement are hereby incorporated and made a part hereof and are an
integral part of this Agreement;

 

(e)        any reference in this Agreement to gender will include all genders,
and words imparting the singular number only will include the plural and vice
versa;

 

(f)         the division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and will not affect or be utilized in construing or interpreting this Agreement;

 

(g)        all references in this Agreement to any “Section” are to the
corresponding Section of this Agreement unless otherwise specified;

 

22

 

 

(h)        words such as “herein”, “hereinafter”, “hereof” and “hereunder” refer
to this Agreement as a whole and not merely to a subdivision in which such words
appear unless the context otherwise requires;

 

(i)         the word “including” or any variation thereof means “including,
without limitation” and will not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it;

 

(j)         any reference to the “date hereof” means the date of this Agreement;

 

(k)        references to Laws mean a reference to (i) such Laws as the same may
be amended, modified or supplemented from time to time and (ii) all rules and
regulations promulgated thereunder, unless the context requires otherwise; and

 

(l)         the Parties have participated jointly in the negotiation and
drafting of this Agreement and, in the event an ambiguity or question of intent
or interpretation arises, this Agreement will be construed as jointly drafted by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any provision of this
Agreement.

 

2. PURCHASE AND SALE

 

2.1.         Implementation Transactions.   On the Business Day immediately
following the date hereof, each of the Debtors will File a motion seeking entry
of the First Day Order and File the Bidding Procedures Motion and seek entry of
the Bidding Procedures Order.

 

2.2.         Purchase and Sale of Company Parent Interests and Company Shares.
  Subject to the terms and conditions contained herein, at the Closing, Seller
will sell and transfer to Purchaser, and Purchaser will purchase and accept
transfer from Seller of, all of Seller’s right, title and interest in and to the
Company Parent Interests, free and clear of all 363 Interests, and Company
Parent (a) will be, and will own the Company Shares, free and clear of all 363
Interests and (b) will indirectly own the Minority Company Shares free and clear
of all 363 Interests.

 

3. CONSIDERATION

 

3.1.         Consideration.   The aggregate consideration for the Company Parent
Interests will be the Final Purchase Price.

 

3.2.         Purchase Price Deposit.   Within two Business Days following entry
of the Bidding Procedures Order, Purchaser will deposit with the Escrow Agent
$32 million in immediately available funds (together with all accrued investment

 

23

 

 

income thereon, the “Deposit Amount”). The Deposit Amount will be released by
the Escrow Agent and delivered to either Purchaser or Seller as follows:

 

(a)         if the Closing occurs, the Deposit Amount will be delivered to
Seller and applied towards the amount payable by Purchaser under Section ‎3.3;

 

(b)        if this Agreement is terminated by Seller pursuant to Section
‎4.4(f), the Deposit Amount will, upon receipt by the Escrow Agent of a joint
notice of release executed by Purchaser and Seller or a final and non-appealable
order or judgment of a court of competent jurisdiction, be delivered to and
retained by Seller; and

 

(c)        if this Agreement is terminated for any reason other than by Seller
pursuant to Section ‎4.4(f) (as set forth in Section 3.2(b)), Purchaser and
Seller will deliver a joint notice of release to the Escrow Agent within two
Business Days after such termination providing for the release of the Deposit
Amount to Purchaser as promptly as practicable after the date of such joint
notice.

 

3.3.         Payment of Consideration at Closing.   On the Closing Date, (a)
Purchaser will pay to Seller an amount in Dollars equal to (i) the Estimated
Purchase Price, minus (ii) the Deposit Amount, and minus (iii) the Escrow
Amount, by wire transfer of immediately available funds to an account or
accounts designated by Seller, (b) Purchaser will pay on behalf of the Entities
the Pay-Off Amount to the recipients specified in the Pay-Off Letters by wire
transfer of immediately available funds to the accounts specified in such
Pay-Off Letters, (c) Purchaser and Seller will cause the Deposit Amount to be
delivered to Seller in accordance with Section ‎3.2(a), and (d) Purchaser will
pay the Escrow Amount by wire transfer of immediately available funds to be held
in the Escrow Account in accordance with the Escrow Agreement.

 

3.4.         Closing Date Purchase Price Adjustment.   (a)  At least five
Business Days prior to the Closing Date, Seller will prepare and deliver to
Purchaser a certificate executed by an executive officer of Seller (the
“Estimated Closing Statement”) consisting of Seller’s estimates of the Final Net
Indebtedness Amount (such estimate, the “Estimated Net Indebtedness Amount”) and
the Final Expenditure Adjustment Amount (such estimate, the “Estimated
Expenditure Adjustment Amount”). The Estimated Closing Statement will be
prepared in good faith and in accordance with Mexican NIF. Purchaser will have
the right to object to the amounts contained in the Estimated Closing Statement
no later than the second Business Day immediately prior to the Closing Date if
it in good faith determines that any such amount is materially inaccurate.
Seller will in good faith consider the objections, if any, of Purchaser to the
Estimated Closing Statement and, if Purchaser has made any objections, will
reissue an Estimated Closing Statement no later than 5:00 p.m. local time in
Mexico City, Mexico on the last Business Day immediately prior to the Closing

 

24

 

 

Date with such revisions, if any, that Seller has determined in good faith are
appropriate.

 

(b)        As promptly as practicable following the Closing Date (but in any
event within 60 days thereafter), Purchaser will prepare, or cause to be
prepared, and deliver to Seller a certificate executed by a duly authorized
representative of Purchaser (the “Closing Statement”) consisting of Purchaser’s
calculation of the Final Net Indebtedness Amount and the Final Expenditure
Adjustment Amount. The Closing Statement will be prepared in good faith and in
accordance with Mexican NIF.

 

(c)        The Closing Statement will become final, binding and conclusive upon
Seller and Purchaser on the 45th day following Purchaser’s delivery of the
Closing Statement unless prior to such 45th day Seller delivers to Purchaser a
written notice (a “Closing Statement Dispute Notice”) stating that Seller
disputes one or more items contained in the Closing Statement (a “Disputed
Item”) and describing in reasonable detail each Disputed Item based on
information then available to Seller.

 

(d)         If Seller delivers a Closing Statement Dispute Notice, then
Purchaser and Seller will seek in good faith to resolve the Disputed Items
during the 30-day period beginning on the date Purchaser receives the Closing
Statement Dispute Notice (the “Resolution Period”). If Purchaser and Seller
reach agreement with respect to any Disputed Items, Purchaser will revise the
Closing Statement to reflect such agreement.

 

(e)         If Purchaser and Seller are unable to resolve all Disputed Items
during the Resolution Period, then, at the request of either Party, Purchaser
and Seller will jointly engage and submit the unresolved Disputed Items (the
“Unresolved Items”) to the Independent Accountant; provided that if Purchaser
and Seller do not appoint an Independent Accountant within ten days after either
Purchaser or Seller gives notice to the other of such request, either of them
may request the American Arbitration Association to appoint as the Independent
Accountant a partner in the Mexico City office of an internationally recognized
independent registered public Independent Accountant based on its determination
that the partner has had no material relationships with the Parties or their
respective Affiliates within the preceding two years and taking into account
such firm’s material relationships during the preceding two years with the
Parties and their respective Affiliates, and such appointment will be final,
binding and conclusive on Purchaser and Seller. Purchaser and Seller will use
their respective reasonable best efforts to cause the Independent Accountant to
issue its written determination regarding the Unresolved Items within 30 days
after such items are submitted for review. The scope of the disputes to be
resolved by the Independent Accountant will be to make a determination with
respect to the Unresolved Items in accordance with Mexican NIF and this Section
‎3.4‎(e) and the Independent Accountant is not to make any other determination.
The Independent Accountant’s decision will be based solely on written
submissions

 

25

 

 

by Purchaser and Seller. Each written submission to the Independent Accountant
will also be provided to the other Party. The Independent Accountant may not
assign a value greater than the greatest value for such item claimed by either
Party or smaller than the smallest value for such item claimed by either Party.
Each Party will be afforded the opportunity to present to the Independent
Accountant any material such Party deems relevant to the Independent
Accountant’s determination. Each Party will use its commercially reasonable
efforts to furnish to the Independent Accountant such work papers and other
documents and information pertaining to the Unresolved Items as the Independent
Accountant may request. The determination of the Independent Accountant will be
final, binding and conclusive on Purchaser and Seller absent manifest error. The
fees, expenses and costs of the American Arbitration Association and the
Independent Accountant will be borne in the same proportion as the aggregate
amount of the Unresolved Items that is unsuccessfully disputed by each (as
finally determined by the Independent Accountant) bears to the total amount of
the Unresolved Items submitted to the Independent Accountant.

 

(f)        Prior to Closing, Seller will provide Purchaser and its
representatives such access to Employees, books and records of the Entities as
Purchaser reasonably requests in connection with Purchaser’s review of the
Estimated Closing Statement. From and after Closing, Purchaser will provide
Seller and its representatives such access to Employees, books and records of
the Entities as Seller reasonably requests in connection with Seller’s review of
the Closing Statement.

 

(g)        Following the determination of the Final Closing Statement, if (i)
the Final Purchase Price exceeds the Estimated Purchase Price, then Purchaser
will pay Seller the amount of such excess and (ii) the Estimated Purchase Price
exceeds the Final Purchase Price, then Seller will pay Purchaser the amount of
such excess. The party that is required to make a payment pursuant to this
Section ‎3.4(g) will make such payment within two Business Days after the
determination of the Final Closing Statement. Any payment under this Section
‎3.4(g) will be made in cash in accordance with Section ‎3.4(h).

 

(h)        Any amount paid pursuant to Section ‎3.4(g) will be (i) increased by
interest on such amount, compounded daily, at an annual interest rate equal to
3%, from the Closing Date to and including the date of payment based on a
360-day year, and increased such that after all applicable withholding taxes,
the payee receives a net after-tax amount equal to the full amount of accrued
interest, (ii) made by wire transfer of immediately available cash funds in
Dollars to an account designated by the receiving party, and (iii) treated as an
adjustment to the Final Purchase Price for Tax reporting purposes.

 

3.5.         Intercompany Obligations.   If the Closing occurs, upon the Closing
and effective without further action, as between Seller and its Affiliates
(other than the Entities and Company Parent) and the Entities and Company
Parent, all Intercompany Obligations will be netted against each other and the
balance (if

 

26

 

 

any) will be, as applicable, contributed to the capital of the Company (if the
net balance is an amount payable to Seller or its Affiliates) or deemed to have
been distributed to Seller (if the net balance is an amount payable to the
Entities or Company Parent), in each case, without any cash payment being made,
and, except for the Transition Services Agreement, all Contracts between Seller
and any of its Affiliates (excluding the Entities and Company Parent), on the
one hand, and any Entity or Company Parent, on the other hand, will be
terminated without any surviving Liabilities or other obligations of any of the
parties thereto. If requested by Purchaser, Seller will cause the parties to
such Contracts being so terminated to execute and deliver at Closing customary
mutual releases with respect thereto in form and substance reasonably acceptable
to Purchaser.

 

4. CLOSING AND TERMINATION

 

4.1.         Closing Date.   Subject to the satisfaction of the conditions set
forth in Section ‎8.1, Section ‎8.2, and Section ‎8.3, or the waiver thereof by
the Party entitled to waive that condition, the closing of the purchase and sale
of the Company Parent Interests (the “Closing”) will take place at the offices
of Jones Day located at 222 East 41st Street, New York, New York, or at such
other place as the Parties may agree in writing, at 10:00 a.m. New York City
time, on the date that is three Business Days following the satisfaction or
waiver of the conditions set forth in Article ‎8, other than conditions that by
their nature are to be satisfied at the Closing, but subject to the satisfaction
or waiver of such conditions, unless another time or date, or both, are agreed
to in writing by the Parties.

 

4.2.         Closing Deliveries by Seller.   At the Closing, Seller will
deliver, or cause to be delivered, to Purchaser the following:

 

(a)           the officer’s certificate required to be delivered pursuant
Section ‎8.1(a) and Section ‎8.1(b);

 

(b)           the Instrument of Assignment, duly executed by Seller;

 

(c)           original executed counterparts of the unanimous shareholder or
other applicable equity holder resolutions of each Entity (which will at the
Closing also be executed by the Purchaser), approving:

 

(i)          the resignations, effective as of the Closing Date, of the
directors (or equivalent) of each Entity, expressly releasing, effective as of
the Closing Date, the respective Entity, the Seller and the Purchaser from any
and all claims and actions arising out of their services as a director (other
than claims for indemnity or insurance), and themselves obtaining a full release
from the Entities and the Purchaser from any and all claims and actions (except
for those resulting from fraud, bad faith and/or willful misconduct) resulting
from the due performance of their respective duties as directors;

 

27

 

 

(ii)         the appointment of new directors (or equivalent) of the respective
Entity as determined by Purchaser; and

 

(iii)        the revocation of all powers of attorney in existence as of the
Closing (except for those identified by Purchaser in writing no later than five
Business Days prior to the Closing Date) and the granting of powers of attorney
to the Persons determined by Purchaser.

 

(d)           executed resignations of the directors (or equivalent) and
officers, solely in their capacity as directors (or equivalent) or officers, as
applicable, of each Entity other than those directors (or equivalent) and
officers specified by Purchaser to Seller no later than the second Business Day
prior to the Closing as exempt from this requirement (the “Resigning
Individuals”);

 

(e)           the Transition Services Agreement, duly executed by the Company
and the other parties thereto;

 

(f)           the Amendment to Trademark Sublicense Agreement, duly executed by
NII Holdings and the Company;

 

(g)           the amendments and releases, duly executed by each applicable
party, referred to in Section 3.5 or Section 7.8;

 

(h)           customary pay-off letters duly executed by CDB and reasonably
satisfactory to Purchaser (the “Pay-Off Letters”) confirming that, upon receipt
by the party or parties identified therein of the Pay-Off Amount, the CDB Credit
Facilities shall have been paid in full and all Encumbrances provided thereunder
shall have been released;

 

(i)           originals of the Corporate Records (which may be delivered at the
Company’s principal executive offices) together with a certificate issued by
each Entity’s and Company Parent’s secretary certifying that the Corporate
Records of the applicable Entity or Company Parent comply in all material
respects with applicable Laws;

 

(j)           the original share certificates or evidence of other equity
interests, as applicable (where required by applicable Law) of each applicable
Entity reflecting the capital structure set forth in Section 5.5(a) of the
Seller Disclosure Schedule;

 

(k)           a certified copy of the Sale Order, as entered by the Bankruptcy
Court;

 

(l)            an executed agreement between Company Parent and Seller, in form
and substance reasonably satisfactory to Purchaser, effecting the Seller
Liability Assumption and Company Parent Novation (as defined in the Sale Order);

 

28

 

 

(m)           evidence reasonably satisfactory to Purchaser that (i) the Uruguay
Divestiture has been consummated and (ii) the requirements of Section 8.1(d) and
Section 8.1(e) have been satisfied;

 

(n)           an executed original termination letter of trust agreement number
F115/2000 (the “Mifel Trust”) duly executed by Banca Mifel, S.A., in its
capacity as trustee thereunder and by all the settlors/beneficiaries thereunder
certifying that the Mifel Trust has been duly terminated releasing all parties
thereunder from any and all liability in connection therewith;

 

(o)           any releases reasonably requested by Purchaser pursuant to, and
copies of customary corporate documents effecting the netting, contribution or
distribution contemplated by, Section 3.5; and

 

(p)           each of the Section 7.8 Terminations and, to the extent obtained
as of the Closing Date, each of the Section 7.8 Instruments and Third Party
Consents, in each case, executed and delivered by each party thereto.

 

4.3.         Closing Deliveries by Purchaser.   At the Closing, Purchaser will
deliver, or cause to be delivered, to Seller (or, where applicable in the case
of the Closing deliveries set forth in Section 4.3(c), the other Persons
specified in Section 3.3) the following:

 

(a)           the officer’s certificate required to be delivered pursuant
Section ‎8.2(a) and Section ‎8.2(b);

 

(b)           the Instrument of Assignment, duly executed by Purchaser; and

 

(c)           the consideration specified in Section 3.3 delivered in accordance
therewith.

 

4.4.        Termination of Agreement.   This Agreement may be terminated before
the Closing as follows:

 

(a)           by Purchaser or Seller, if the Closing has not occurred by 5:00
p.m. local time in Mexico City, Mexico on June 30, 2015 (the “Initial
Termination Date”), provided, however, that if (i) the Closing has not occurred
because any of the conditions to Closing set forth in Section ‎8.1(i) or Section
‎8.3(b) remains unsatisfied and not waived and (ii) all other conditions to the
respective obligations of the Parties to close hereunder that are capable of
being fulfilled by the Initial Termination Date have been so fulfilled or waived
(except for any closing conditions which by their terms are to be fulfilled at
Closing, which closing conditions remain capable of being fulfilled), then such
date shall be extended to September 30, 2015 (the “Extended Termination Date”);

 

(b)          by mutual written consent of Seller and Purchaser;

 

29

 

 

(c)        by Purchaser, if any condition to the obligations of Purchaser set
forth in Section ‎8.1 or Section ‎8.3 has become incapable of fulfillment other
than as a result of a material breach by Purchaser of any covenant contained in
this Agreement, and such condition is not waived by Purchaser;

 

(d)        by Seller, if any condition to the obligations of Seller set forth in
Section ‎8.2 or Section ‎8.3 (other than Section 8.2(c) or Section ‎8.3(a)) has
become incapable of fulfillment other than as a result of a material breach by
Seller of any covenant contained in this Agreement, and such condition is not
waived by Seller;

 

(e)        by Purchaser, if Seller or Seller Parent breaches any representation
or warranty or any covenant contained in this Agreement or any representation or
warranty of Seller is inaccurate, such breach or inaccuracy would result in a
failure of a condition set forth in Section ‎8.1 or Section ‎8.3 and such breach
or inaccuracy has not been cured by the earlier of (i) ten Business Days after
the giving of notice by Purchaser to Seller of such breach or inaccuracy and
(ii) the Termination Date;

 

(f)        by Seller, if Purchaser breaches any representation or warranty or
any covenant contained in this Agreement or any representation or warranty of
Purchaser is inaccurate, such breach or inaccuracy would result in a failure of
a condition set forth in Section ‎8.2 or Section ‎8.3 and such breach or
inaccuracy has not been cured by the earlier of (i) ten Business Days after the
giving of notice by Seller to Purchaser of such breach or inaccuracy and (ii)
the Termination Date;

 

(g)        by Seller or Purchaser if there is in effect a Law or final
non-appealable Order of a Governmental Authority of competent jurisdiction
(other than the Bankruptcy Court) restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby;

 

(h)        by Purchaser if (i) within one Business Day of the date hereof, the
Debtors do not File a motion seeking the entry of the First Day Order or the
Bidding Procedures Motion in the Bankruptcy Cases or (ii) the Bidding Procedures
Order has not been entered by the Bankruptcy Court on or before February 17,
2015.

 

(i)         by Purchaser if the Bidding Procedures Order is entered by the
Bankruptcy Court and (i) the Auction is not held on or before March 20, 2015,
unless an Auction is not required to be held pursuant to the terms of the
Bidding Procedures, (ii) the Sale Hearing is not held on or before March 23,
2015, or (iii)  the Sale Order has not become a Final Order or is not capable of
becoming a Final Order on or before April 6, 2015;

 

(j)         by Purchaser if either (i) following entry by the Bankruptcy Court
of the Bidding Procedures Order, the Bidding Procedures Order is (A)

 

30

 

 

amended, modified or supplemented in any way without the Purchaser’s prior
written consent or (B) voided, reversed or vacated or is subject to a stay or
(ii) following entry by the Bankruptcy Court of the Bidding Procedures Order and
the Sale Order, the Sale Order is (A) amended, modified or supplemented in any
way without the Purchaser’s prior written consent or (B) voided, reversed or
vacated or is subject to a stay;

 

(k)        following entry of the Bidding Procedures Order by the Bankruptcy
Court and prior to the date that the Sale Order is entered by the Bankruptcy
Court, by Seller at the conclusion of the Auction, if Seller enters into a
Contract with respect to a Competing Transaction (without regard to the proviso
in such definition related to a Back-Up Plan) pursuant to the Bidding
Procedures; or

 

(l)         by Purchaser, if (i) Purchaser is not selected as the Successful
Bidder at the conclusion of the Auction or (ii) any Debtor or any Affiliate of
the Debtors seeks, or does not use its reasonable best efforts to oppose any
other Person in seeking, an order of the Bankruptcy Court dismissing the
Bankruptcy Cases or converting the Bankruptcy Cases to a case under chapter 7 of
the Bankruptcy Code, or the Bankruptcy Court enters such an order for any
reason, provided that the foregoing will not apply to the dismissal of Company
Parent’s bankruptcy case as contemplated by this Agreement or (iii) any Debtor
or any controlled Affiliate of the Debtors seeks, or does not use its reasonable
best efforts to oppose any other Person in seeking, the Bankruptcy Court to
enter an order appointing a trustee in the Bankruptcy Cases or appointing a
responsible officer or an examiner with enlarged powers relating to the
operation of the Debtors’ businesses under Bankruptcy Code Section 1106(b), or
such an order is entered for any reason.

 

For the avoidance of doubt, notwithstanding the foregoing, from and after the
date hereof until the earlier of the Closing Date and the termination of this
Agreement, all the restrictions set forth in Section 10.1 will apply.

 

4.5.        Procedure for Termination.   If either Purchaser or Seller desires
to terminate this Agreement pursuant to Section ‎4.4, it will provide notice to
that effect to the other Party and this Agreement will terminate without further
action by Purchaser or Seller upon delivery of such notice by such Party to the
other Party.

 

4.6.        Effect of Termination.   (a)  If termination pursuant to Section
‎4.4 occurs, (i) except as set forth in this Section 4.6, each of the Parties
will be relieved of its duties and obligations arising under this Agreement
after the date of such termination, (ii) the Deposit Amount will be returned to
Purchaser in accordance with Section ‎3.2(c) unless Section ‎3.2(b) applies,
(iii) if termination occurs (A) by Purchaser pursuant to Section 4.4(i), (j),
(l)(ii) or (l)(iii), Seller Parent, Seller, Company Parent and the Company will
pay to Purchaser (x) the Expense Reimbursement within two Business Days thereof,
plus (y) a Break-Up

 

31

 

 

Fee on the date a Competing Transaction is consummated, if such transaction is
consummated within 365 days of the date of such termination, or (B) by Seller
pursuant to Section 4.4(k) or Purchaser pursuant to Section 4.4(l)(i), Seller
Parent, Seller, Company Parent and Company will pay to Purchaser (x) the Expense
Reimbursement within five Business Days thereof plus (y) a Break-Up Fee within
the earlier of (1) (a) a sale order becoming a Final Order or (b) a confirmation
order becoming a Final Order, as applicable, approving a Competing Transaction
(without regard to the proviso in such definition related to a Back-Up Plan) or
(2) thirty days after a termination of this Agreement by Seller pursuant to
Section 4.4(k) or Purchaser pursuant to Section 4.4(l)(i), and (iv) except as
set forth in this Section ‎4.6, such termination will be without liability to
Purchaser or Seller, provided, however, that the provisions of Section ‎3.2,
Section ‎4.5, this Section ‎4.6, Section 10.2 and Article ‎12 (other than
Section ‎12.2) and, to the extent necessary to effectuate the foregoing
enumerated provisions, Section ‎1.1, will survive any such termination and will
be enforceable hereunder, provided, further, that, other than pursuant to
Section 4.6(c), nothing in this Section ‎4.6 will be deemed to release any Party
from liability for any Willful Breach of its obligations under this Agreement
that occurred prior to such termination. The obligations of Seller Parent,
Seller, Company Parent and the Company to pay the Expense Reimbursement and
Break-Up Fee as set forth above will be joint and several.

 

(b)        The obligations to return the Deposit Amount and pay the Break-Up Fee
and Expense Reimbursement subject to and in accordance with Section ‎3.2,
Section ‎4.5, this Section ‎4.6 and Section 10.2, will (i) be binding upon and
enforceable against each Debtor immediately upon the Bankruptcy Court’s entering
the Bidding Procedures Order, (ii) not be terminable or dischargeable thereafter
for any reason, (iii) survive any subsequent conversion, dismissal or
consolidation of the Bankruptcy Cases, any plan of reorganization or liquidation
in the Bankruptcy Cases, and (iv) survive the subsequent termination of this
Agreement by any means. The obligations to return the Deposit Amount and pay
Purchaser the Break-Up Fee and Expense Reimbursement, as and when required under
this Agreement, are intended to be, and upon entry of the Bidding Procedures
Order specifically provide that they are, binding upon (i) each of Seller’s and
Company Parent’s affiliated debtors and debtors-in-possession, (ii) any
successors or assigns of the Debtors, (iii) any trustee, examiner or other
representative of a Debtor’s estate, (iv) the reorganized Debtors, and (v) any
other entity vested or revested with any right, title or interest in or to the
Company Parent Interests or any Shares, or any other Person claiming any rights
in or control (direct or indirect) over any of the Company Parent Interests or
any Shares (each of (i) through (v), a “Successor”) as if such Successor were a
Seller hereunder. The obligations of Seller to return the Deposit Amount and the
obligations to pay Purchaser the Break-Up Fee and Expense Reimbursement, as and
when required under this Agreement may not be discharged under Sections 1141 or
727 of the Bankruptcy Code or otherwise and may not be abandoned under Section
554 of the Bankruptcy Code or otherwise.

 

32

 

 

(c)        Notwithstanding anything to the contrary in this Agreement, in the
event this Agreement is terminated by Seller pursuant to Section 4.4(f), and
Purchaser offers to agree to the release of the Deposit Amount to Seller and
Seller does not, promptly (and in any event within three Business Days) after
such offer, reject such release and forego its entitlement thereto, the Deposit
Amount will be the sole and exclusive remedy of Seller and its Affiliates
against Purchaser and its Affiliates for any loss suffered as a result of any
breach of any covenant or agreement in this Agreement (including termination of
this Agreement), or in respect of any representation made or alleged to have
been made in connection with this Agreement, and upon release and acceptance of
such Deposit Amount, Purchaser and its Affiliates will have no further liability
or obligation relating to or arising out of this Agreement (including
termination thereof) or in respect of representations made or alleged to be made
in connection herewith, whether in equity or at law, in contract, in tort or
otherwise.

 

5. REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in (a) the disclosure schedule delivered by Seller to
Purchaser together with this Agreement (the “Seller Disclosure Schedule”) or (b)
reports filed by NII Holdings with the Securities and Exchange Commission after
January 1, 2013 and prior to the date of this Agreement ((x) only to the extent
of disclosure in such reports the relevance of which to the applicable
representation or warranty is reasonably apparent on its face and (y) excluding,
in each case, any disclosures set forth in any risk factor section or in any
other section to the extent they are forward-looking statements or cautionary,
predictive or forward-looking in nature), Seller hereby represents and warrants
to Purchaser that:

 

5.1.        Organization of Seller and Seller Parent.   Each of Seller and
Seller Parent and each Seller Guarantor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has the requisite power and authority to own, lease and operate
its properties and to carry on its business as now conducted subject to the
limitations on such power and authority that are imposed on Seller Parent and
each Seller Guarantor and will be imposed on Seller as a result of having filed
a petition for relief under the Bankruptcy Code, and is in good standing (to the
extent such concept is recognized under applicable Law) in each jurisdiction
where the ownership, lease or operation of its properties or the conduct of its
business so requires, except where the failure to be in good standing would not,
individually or in the aggregate, materially and adversely affect the ability of
Seller or Seller Parent or any Seller Guarantor to carry out its obligations
under this Agreement or to consummate the transactions contemplated hereby.
Seller has been formed for the sole purpose of consummating the transactions
contemplated hereby, has not engaged previously, and does not engage, in any
business activities except for holding the Company Parent Interests, and as of
the Closing does not have any assets of any kind other than the Company Parent
Interests and does not

 

33

 

 

have any Liabilities of any kind or nature other than those incurred pursuant to
this Agreement.

 

5.2.        Authorization of Agreement.   Subject to entry of the Bidding
Procedures Order and the Sale Order, each of Seller and Seller Parent and each
Seller Guarantor has the requisite power and authority to execute and deliver
this Agreement and each other agreement, document or instrument contemplated
hereby or thereby to which it is a party (the “Ancillary Agreements”) and to
perform its obligations hereunder and thereunder. The execution and delivery of
this Agreement and each Ancillary Agreement and the consummation of the
transactions contemplated hereby and thereby has been duly authorized by all
requisite corporate action on the part of Seller and Seller Parent and each
Seller Guarantor. This Agreement and each Ancillary Agreement has been duly and
validly executed and delivered by Seller and Seller Parent and each Seller
Guarantor and (assuming the due authorization, execution and delivery by the
other Parties hereto, and the entry of the Bidding Procedures Order and the Sale
Order) this Agreement and each Ancillary Agreement constitute legal, valid and
binding obligations of Seller and Seller Parent and each Seller Guarantor,
enforceable against Seller and Seller Parent and each Seller Guarantor in
accordance with its respective terms, subject to General Enforceability
Exceptions.

 

5.3.        Conflicts; Consents of Third Parties.   (a)  The execution and
delivery by Seller and Seller Parent and each Seller Guarantor of this Agreement
and each Ancillary Agreement, the consummation of the transactions contemplated
hereby and thereby and compliance by Seller and Seller Parent and each Seller
Guarantor with any of the provisions hereof or thereof do not conflict with, or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination or cancellation, the
creation or acceleration of any obligation or change of any rights or the
incurrence of any Encumbrance, under any provision of (i) the certificate of
incorporation and by-laws or comparable organizational documents of Seller,
Seller Parent, Company Parent, any Seller Guarantor or any Entity, or (ii)
subject to entry of the Bidding Procedures Order and the Sale Order, (A) other
than in respect of the Third Party Consents, any Contract, Permit or
Telecommunications License to which Seller, Seller Parent, Company Parent, any
Seller Guarantor or any Entity is a party or by which any of the properties or
assets of Seller, Seller Parent, Company Parent, any Seller Guarantor or any
Entity are bound, (B) any Order of any Governmental Authority applicable to
Seller, Seller Parent, Company Parent, any Seller Guarantor or any Entity or any
of the properties or assets of Seller, Seller Parent, Company Parent, any Seller
Guarantor or any Entity, or (C) any applicable Law, other than, in the case of
subsection (ii), such conflicts, violations, defaults, terminations,
cancellations or other changes that would not reasonably be expected to result,
individually or in the aggregate, in a Seller Material Adverse Effect. The
approval of an independent manager for NII International Telecom S.C.A. has been
obtained to

 

34

 

 

the extent required to be obtained in connection with execution and delivery of
this Agreement or the transactions contemplated hereby.

 

(b)        No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Governmental Authority is
required on the part of Seller, Seller Parent, Company Parent, any Seller
Guarantor or any Entity in connection with the execution and delivery of this
Agreement or any Ancillary Agreement, the compliance by Seller or Seller Parent
or any Seller Guarantor with any of the provisions hereof or thereof, the
consummation of the transactions contemplated hereby or thereby or the taking by
Seller, Seller Parent, Company Parent, any Seller Guarantor or any Entity of any
other action contemplated hereby or thereby, except for (i) the Company
Approvals, (ii) the entry of the Bidding Procedures Order and the Sale Order,
and (iii) such other consents, waivers, approvals, Orders, Permits,
authorizations, declarations, filings and notifications the failure of which to
obtain or make would not reasonably be expected to result, individually or in
the aggregate, in a Seller Material Adverse Effect.

 

5.4.        Organization of the Entities.   Each Entity is duly organized,
validly existing and in good standing (to the extent such concept is recognized
under applicable Law) under the Laws of the jurisdiction of its organization,
duly qualified or authorized to do business under the Laws of its jurisdiction
and has the requisite corporate power and authority to own, lease and operate
its assets and to carry on its business as now conducted and is in good standing
(to the extent such concept is recognized under applicable Law) in each
jurisdiction where the ownership, lease or operation of its properties or the
conduct of its business so requires, except where the failure to be so
qualified, authorized or in good standing would not reasonably be expected to
result, individually or in the aggregate, in a Seller Material Adverse Effect.

 

5.5.        Capitalization of the Entities.   (a)  The Shares and the shares of
the Subsidiaries of the Company are duly authorized and are validly issued,
fully subscribed and paid, non-assessable and qualify as acciones liberadas. The
Shares comprise all the outstanding capital stock of the Company. The number and
type of issued and outstanding capital stock of each Entity, the record owners
thereof and the jurisdiction of organization or formation of each Entity are
listed in Section 5.5(a) of the Seller Disclosure Schedule. All of the equity
interests of each Subsidiary of the Company are owned by the Company or another
Subsidiary free and clear of all 363 Interests. There are no bonds, debentures,
notes or other Indebtedness of any Entity that entitle holders thereof to vote
(or to a veto or any similar type of negative control) on any matters on which
holders of the Shares (or equity interests of the Subsidiaries) may vote.

 

(b)        There are no preemptive or, other than pursuant to this Agreement,
other outstanding rights, options, warrants, conversion rights, stock
appreciation rights, redemption rights or repurchase rights of any character to
which Seller, Seller Parent, Company Parent or any Entity is a party requiring,

 

35

 

 

and there are no securities of any Entity outstanding which upon conversion or
exchange would require, the issuance, sale or disposition of any shares or other
securities or obligations convertible into, exchangeable for or evidencing the
right to subscribe for or purchase shares of any Entity.

 

(c)        NII Mexico, LLC (i) has not engaged previously, and does not engage,
in any business or operations and (ii) as of the Closing does not have any
assets of any kind and does not have any Liabilities of any kind.

 

5.6.        Subsidiaries.   The Company does not own any equity interest in any
other Person except for the subsidiaries identified in Section 5.6 of the Seller
Disclosure Schedule (the “Subsidiaries”).

 

5.7.        Title to Shares.   Company Parent has legal title to the Company
Shares and the Minority Shareholder has legal title to the Minority Company
Shares, in each case free and clear of all 363 Interests other than this
Agreement. Subject to the entry of the Sale Order and the conditions set forth
herein, at the Closing, Purchaser will be vested with indirect legal ownership
of the Shares free and clear of all 363 Interests. Except for this Agreement,
none of Seller or any of its Affiliates is a party to any stockholder agreement,
voting trust, proxy or other similar Contract with respect to the voting,
purchase, repurchase or transfer of the Shares or any other equity interests of
any of the other Subsidiaries.

 

5.8.        Financial Statements.   (a)  Prior to the date of this Agreement,
Seller has delivered to Purchaser complete and correct copies of (i) the audited
consolidated balance sheets of the Company as at December 31, 2012 and December
31, 2013 and the related consolidated statements of income and of cash flows of
the Company for the years then ended, together with the notes thereto (the
“Audited Financial Statements”) and (ii) the unaudited consolidated balance
sheet (the “Unaudited Balance Sheet”) of the Company as at September 30, 2014
(the “Balance Sheet Date”) and the related consolidated unaudited statements of
income and of cash flows of the Company for the period ending on the Balance
Sheet Date (the “Unaudited Financial Statements” and, together with the Audited
Financial Statements, the “Financial Statements”). Each of the Financial
Statements has been derived from the books of account and other financial
records of the Entities and has been prepared in accordance with Mexican NIF and
presents fairly, in all material respects, the consolidated financial position,
results of operations and cash flows of the Company, as at the dates and for the
periods indicated therein, except that the Unaudited Financial Statements
described in subsection (ii) are subject to normal year-end adjustments (which
will not be material in nature or amount).

 

(b)        The books and records of the Entities have been maintained in
conformity with applicable Law and Mexican NIF. Except as set forth in Section
5.8(b) of the Seller Disclosure Schedule, the corporate books of the Entities
contain records of all meetings, and actions taken by written consent of,

 

36

 

 

the shareholders (or equivalent), the board of directors (or equivalent) and any
committees of the board of directors (or equivalent) of the Entities that are
complete and accurate in all material respects, and no material meeting, or
material action taken by written consent has been held for which minutes have
not been prepared and are not contained in such corporate books.

 

5.9.        Undisclosed Liabilities.   The Entities do not have any Liabilities
except for (a) Liabilities reflected or reserved against on the balance sheet
included in the Audited Financial Statements or the Unaudited Balance Sheet and
not heretofore paid or discharged, (b) Liabilities incurred since the date of
the Audited Financial Statements in the Ordinary Course of Business, or
(c) Liabilities that would not reasonably be expected to result, individually or
in the aggregate, in a Seller Material Adverse Effect.

 

5.10.      Taxes.   (a)   (i) All income and other material Tax Returns required
to be filed by or on behalf of or with respect to each Entity have been timely
filed (taking into account any applicable extension periods) with the
appropriate Governmental Authority and all such Tax Returns are true, correct
and complete in all material respects, (ii) the Company has, or has caused each
of its Subsidiaries to have, duly and timely paid all amounts of Taxes and other
charges shown to be due on such Tax Returns, except for those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established and which are set forth on Section 5.10(a) of the
Seller Disclosure Schedule, and (iii) none of the Entities has waived any
statute of limitations in respect of a material amount of Taxes, which waiver is
currently in effect.

 

(b)          Each of the Entities has timely collected or withheld all material
amounts of Taxes required to be collected or withheld with respect to its
Employees, independent contractors, creditors, stockholders or other third
parties and have paid over to the appropriate Governmental Authority all amounts
required to be so collected or withheld.

 

(c)          All written deficiencies or assessments made as a result of any
audit, examination or investigation by any Governmental Authority of the Tax
Returns of any of the Entities have been fully paid, and none of the Entities
has received any notice in writing of any other audits, examinations or
investigations in progress by any Governmental Authority relating to any Tax
Returns of any of the Entities. Except as set forth on Section 5.10(c) of the
Seller Disclosure Schedule, none of the Entities has received any written notice
from any Governmental Authority of the commencement of any audit, examination or
investigation not yet in progress.

 

(d)          None of the Entities is a party to any Tax indemnification, Tax
allocation or Tax sharing agreements pursuant to which such Entity will have any
obligation to make any payments after the Closing Date, except for any agreement
the primary purpose of which is not Tax. None of the Entities is or

 

37

 

 

was subject to the Mexican tax consolidation regime which was in effect until
December 31, 2013.

 

(e)          There are no Tax rulings, requests for rulings or closing
agreements relating to or with respect to the income and/or assets of any of the
Entities that could affect the liability for Taxes of any of the Entities for
any period (or portion thereof) ending on or after the Closing Date.

 

(f)           None of the Entities is or will be required to include a material
item of income, or exclude a material item of deduction, for any period (or
portion thereof) ending on or after the Closing Date, as a result of, on or
before the Closing Date, any (i) transaction treated as an installment sale or
open transaction for any Tax purpose, (ii) receipt of a prepaid amount or
deposit, (iii) change in method of accounting or similar adjustment that any of
the Entities has agreed to, requested, or was required to make or (iv) agreement
entered into with any Governmental Authority.

 

(g)          There are no Encumbrances for Taxes upon any assets of any of the
Entities other than Permitted Encumbrances.

 

(h)          No written claim has ever been made by a Governmental Authority in
any jurisdiction where any of the Entities does not file Tax Returns that such
Entity is or may be subject to taxation by such jurisdiction.

 

(i)           None of the Entities has granted any extension or comparable
consent regarding the application of the statute of limitations with respect to
any material Taxes or Tax Return that is outstanding, nor has any request for
any such extension or consent been made.

 

(j)           None of the Entities will be required to include any material item
of income in, or exclude any material item of deduction from, taxable income for
any taxable period (or portion thereof) ending on or after the Closing Date as a
result of any intercompany transactions in accordance with the Mexican Income
Tax Law.

 

(k)          There are no restrictions or limitations on the deductibility of
interest payable by any of the Entities for Mexican income tax purposes, in
accordance with the provisions set forth in Article 27, Section VII and Article
28, Section XXVII of the Mexican Income Tax Law in force as of January 1, 2015,
and the applicable Articles and Sections of the Mexican Income Tax Law in effect
in prior years.

 

(l)           All transactions between the Company or one of its Affiliates, on
the one hand, and the Company or another one of its Affiliates, on the other
hand, have been entered on the same terms as would have been entered by
unrelated parties acting at arm’s-length, including compliance in all material
respects with the provisions set forth in Articles 179 and 180 of the Mexican

 

38

 

 

 

Income Tax Law and Article 76, Sections IX and XII, as well as the corresponding
articles of the Mexican Income Tax Law in force prior to 2015.

 

(m)          None of the Entities has made any entity classification election
for U.S. federal income tax purposes or any other U.S. federal income tax
election.

 

(n)          For U.S. federal income tax purposes, Company Parent has always
been disregarded as separate from its owner.

 

(o)          Except as set forth on Section 5.10(o) of the Seller Disclosure
Schedule, none of the Entities has executed or entered into any transaction that
is required to be reported in format 76 in accordance with Article 31-A of the
Mexican Federal Tax Code (Código Fiscal de la Federación) with respect to fiscal
years 2014 and 2015.

 

(p)          Less than 50% of the value of the Entities derives directly or
indirectly from real estate located in Mexico.

 

(q)          Company Parent is not a tax resident of Mexico and does not have a
permanent establishment in Mexico.

 

(r)          For purposes of this Section 5.10, “Entities” or “Entity” includes
Company Parent.

 

5.11.       Real Property. (a) Section 5.11(a) of the Seller Disclosure Schedule
lists the street address (or equivalent identifying information) of each Owned
Property and the current owner of each Owned Property. The Entities have legal
title to all Owned Property, free and clear of Encumbrances except for
(a) Encumbrances set forth in Section 5.11(a) of the Seller Disclosure Schedule
and (b) Permitted Encumbrances. Seller has made available to Purchaser true and
complete copies of (i) each deed for each Owned Property and all title insurance
policies and surveys, if any, relating to the Owned Property and (ii) all
documents evidencing all Encumbrances upon the Owned Property, in each case to
the extent in Seller’s or its Affiliates’ possession.

 

(b)          Section 5.11(b) of the Seller Disclosure Schedule lists the street
address (or equivalent identifying information) of each Leased Property and the
identity of the lessor, lessee and current occupant (if different from lessee)
of each such Leased Property. Seller has made available to Purchaser true and
complete copies of all leases in effect at the date hereof relating to the
Leased Property; and, to the Knowledge of Seller, there has not been any
sublease or assignment entered into by the Company or any of its Subsidiaries in
respect of the Leased Property.

 

(c)          As of the date of this Agreement, except for such of the following
as would not reasonably be expected to result, individually or in the aggregate,
in a Seller Material Adverse Effect, to the Knowledge of Seller, (i)

 

39

 

 

there are no special assessments or any planned public improvements that may
result in a special assessment with respect to any Owned Property and (ii) there
is no special proceeding pending or threatened in writing in which any
Governmental Authority having jurisdiction over any of the Owned Property is
seeking to increase the assessed value thereof. To the Knowledge of Seller,
there is no pending or threatened in writing condemnation proceeding with
respect to any of the Owned Property or Leased Property that would reasonably be
expected to result, individually or in the aggregate, in a Seller Material
Adverse Effect.

 

(d)          Except for such of the following as would not reasonably be
expected to result, individually or in the aggregate, in a Seller Material
Adverse Effect, the use, operation and maintenance of the Owned Property and
Leased Property (including all structures and improvements thereon) is in
material compliance with all applicable Laws (including those relating to zoning
and permitting), does not violate any restrictive covenant or any provision of
any such applicable Laws and is not subject to “permitted non-conforming” use
classifications or conditional use permits or zoning variances.

 

5.12.       Intellectual Property. (a) Section 5.12 of the Seller Disclosure
Schedule describes all Intellectual Property owned by the Entities as of the
date of this Agreement for which a patent, trademark, copyright or registration
exists or has been applied for by or on behalf of the Entities and all material
licenses or other covenants or rights under Intellectual Property which the
Entities have been granted from any Person or which the Entities have granted to
any Person (“Licenses”).

 

(b)          The Entities solely and exclusively own all material Intellectual
Property owned or purported to be owned by the Entities, and all such material
Intellectual Property is subsisting and, to the Knowledge of Seller, valid and
enforceable.

 

(c)          The Intellectual Property owned by the Entities, together with the
right to use the Intellectual Property licensed to the Entities, constitutes all
material Intellectual Property used in the business of the Entities as presently
conducted.

 

(d)          Seller or its Affiliates (other than the Entities) do not own any
material Intellectual Property that is used in the business of the Entities.

 

(e)          To the Knowledge of Seller, (i) as of the date of this Agreement,
the material Intellectual Property owned by the Entities is not the subject of
any challenge received by the Entities in writing and (ii) the Entities have not
received, since six years prior to the date of this Agreement, any written
notice of any default or breach under any material License to which the Entities
are a party or by which they are bound.

 

40

 

 

(f)          The conduct of the business of the Entities does not and has not
materially infringed or otherwise violated any Intellectual Property of any
Person.

 

(g)          (i) The Entities are in compliance with all privacy policies of the
Entities and with all applicable Laws regarding privacy and personal
information, except where the failure to comply would not reasonably be expected
to result, individually or in the aggregate, in a Seller Material Adverse
Effect, and (ii) the Entities have used commercially reasonable measures to
ensure the confidentiality, privacy and security of customer, Employee and other
confidential and trade secret information, and, to the Knowledge of Seller, as
of the date of this Agreement, no Person has gained unauthorized access to, or
misused, any such information, except where the access or misuse would not
reasonably be expected to result, individually or in the aggregate, in a Seller
Material Adverse Effect.

 

(h)          To the Knowledge of Seller, no material Software owned or
distributed by the Entities is subject to any “open source” license or any other
agreement that requires making available source code, prohibits or limits the
ability to charge fees or other consideration, grants any right to any Person to
decompile or otherwise reverse-engineer such Software, or requires the licensing
of any Software for the purpose of making derivative works.

 

(i)          (i) The Entities own or have rights to use all material information
technology systems sufficient to operate their businesses as it is currently
conducted, except where the failure to do so would not reasonably be expected to
result, individually or in the aggregate, in a Seller Material Adverse Effect,
(ii) the Entities have a disaster recovery plan, procedures and facilities in
place and have taken all reasonable steps to safeguard the information
technology systems utilized in the operation of their businesses as it is
currently conducted, and (iii) as of the date of this Agreement, to the
Knowledge of Seller, there have been no unauthorized material intrusions or
breaches of the security of the information technology systems.

 

5.13.       Material Contracts.   (a)   Section 5.13(a) of the Seller Disclosure
Schedule sets forth a list of the following Contracts (other than any statement
of work, purchase, project, change or similar orders issued pursuant to any such
Contracts to the extent consistent with the terms and conditions, and not
constituting an amendment, of the applicable Contract) to which, as of the date
hereof, the Entities are party and under which the Entities have any remaining
rights or obligations, or to which the Entities’ Affiliates are a party and
under which the Entities receive any material benefit, as of the date of this
Agreement (collectively, the “Material Contracts”):

 

(i)          any Contract evidencing Indebtedness for borrowed money having an
aggregate principal amount outstanding in excess of MXN$40,000,000, including
the CDB Credit Facilities;

 

41

 

 

(ii)         any Contract that forms or purports to form a corporate
partnership, joint venture or similar entity or any profit sharing, management
services, strategic alliance, stockholder or similar Contract;

 

(iii)        each Contract for distribution, supply, inventory, purchase,
franchise, license, agency, dealership, resale, advertising or similar contract
that is reasonably expected to involve the payment or receipt by the Entities of
consideration of more than MXN$15,000,000 in any 12-month period or
MXN$40,000,000 in the aggregate over the term of such Contract;

 

(iv)        any stock purchase agreement, asset purchase agreement or other
Contract relating to the acquisition, lease or disposition by any Entities of
material assets and properties or any equity interest of any Entity or under
which any Entity has any material indemnification obligations surviving on the
date hereof;

 

(v)         any Contract that is reasonably expected to involve the payment or
receipt by the Entities of more than MXN$40,000,000 in any 12-month period or
MXN$75,000,000 in the aggregate over the term of such Contract;

 

(vi)        any Contract involving the payment of royalties or other amounts
calculated based upon the revenues or income of the Entities and that are
reasonably expected to involve the payment or receipt by the Entities of more
than MXN$7,500,000 in any 12-month period or MXN$15,000,000 in the aggregate
over the term of such Contract;

 

(vii)       any Contract that is an interconnection, bundling or similar
Contract (excluding roaming Contracts) in connection with which the equipment,
networks and services of any Entity are connected to those of another service
provider in order to allow their respective customers access to each other’s
services and networks;

 

(viii)      any Contract (excluding roaming Contracts) that contains any
commitment to (A) provide wireless services coverage in a particular geographic
area, (B) build out tower sites in a particular geographic area, (C) pay for a
specified number of minutes of voice service, or (D) acquire video content to be
placed on or accessed over a mobile wireless device or otherwise;

 

(ix)        any roaming Contract that cannot be terminated on 30 days’ prior
notice or less;

 

(x)         any Contract relating to the settlement of any Legal Proceeding
within the past three years with (A) any Governmental Authority or (B) any
Person (other than a Governmental Authority) for an aggregate amount of more
than MXN$15,000,000;

 

42

 

 

(xi)         any Contract that (A) purports to limit either the type of business
in which any Entity may engage or the manner or locations in which any of them
may so engage in any business or purport to create any exclusive relationship
restricting the business or operations of any Entity (including by covenant not
to compete), (B) could require the disposition of any material assets or line of
business of any Entity, or (C) grants “most favored nation” status; and

 

(xii)        any material Licenses.

 

(b)          Prior to the date of this Agreement, Seller has made available to
Purchaser true and correct copies of each of the Material Contracts and all
amendments, exhibits, annexes and schedules thereto, and, other than Material
Contracts that have terminated at their scheduled termination date in accordance
with their terms, each of the Material Contracts, as amended, is in full force
and effect and is a legal, valid and binding obligation of the Entity party
thereto, enforceable against such Entity in accordance with its terms, subject
to General Enforceability Exceptions. None of the Entities is in breach or
violation of, or default under, any Material Contract in any material respect.
To the Knowledge of Seller, as of the date of this Agreement, no event has
occurred that is reasonably likely to result in a breach or default by any
Person under, require any consent or other action by any Person under, or give
rise to any penalty or right of termination, cancellation, acceleration or other
change of any right or obligation of any Entity or a loss of any benefit that
any Entity is entitled under (in each case, with or without notice or lapse of
time, or both) any Material Contract, except as would not reasonably be expected
to result, individually or in the aggregate, in a Seller Material Adverse
Effect. As of the date of this Agreement, the Entities have not received any
notice of any default or breach by such Entities under any Material Contract,
except for defaults or breaches that would not reasonably be expected to result,
individually or in the aggregate, in a Seller Material Adverse Effect.

 

5.14.       Labor.   (a)   Section 5.14(a) of the Seller Disclosure Schedule
lists each labor or collective bargaining agreement to which any Entity is a
party or otherwise bound as of the date of this Agreement (collectively, the
“Labor Agreements”). To the Knowledge of Seller, as of the date of this
Agreement, no campaigns are being conducted with respect to any Entity to
authorize representation by any labor union or labor organization.

 

(b)          Seller has made available to Purchaser accurate and complete copies
of each material Labor Agreement. The Company and its Subsidiaries are in
compliance in all material respects with the Labor Agreements. The consummation
of the transactions contemplated by this Agreement will not require the consent
of, or advance notification to, any works councils, unions or similar labor
organizations with respect to any Employees or other service providers.

 

43

 

 

(c)          To the Knowledge of Seller, except as would not, individually or in
the aggregate, be material: (i) no Entity, as of the date of this Agreement, is
the subject of any proceeding asserting that it has committed an unfair labor
practice or seeking to compel it to bargain with any labor union or labor
organization; and (ii) there is no pending or, to the Knowledge of Seller,
threatened grievance, charge, complaint, audit or investigation by or, as of the
date of this Agreement, before any Governmental Authority with respect to any
current or former Employees or service providers.

 

(d)          There is no pending and has been no organized labor strike,
slowdown, picketing or work stoppage, except in each case as would not
reasonably be expected to result, individually or in the aggregate, in a Seller
Material Adverse Effect.

 

(e)          No Entity is liable for any material payment to any trust or other
fund or to any Governmental Authority, with respect to unemployment compensation
benefits, social security or other benefits or obligations for current or former
Employees (other than routine payments to be made in the Ordinary Course of
Business consistent with past practice), agents, distributors, independent
contractors and other service providers. No Entity has any direct or indirect
material Liability with respect to any misclassification of any Person as an
independent contractor or temporary employee rather than as an Employee, or with
respect to any employee leased from another employer that would reasonably be
expected to result, individually or in the aggregate, in a Seller Material
Adverse Effect.

 

(f)          Section 5.14(f) of the Seller Disclosure Schedule sets forth as of
the date of this Agreement a complete and accurate list of all Employees and
employees of Finatrade Servicios, S.A. de C.V. who render their services to the
Entities by employer, name, title, date of hire and seniority or service credit
if different, status (i.e., whether active or on leave of absence), and if on
leave, the type of leave, such as disability, family, medical or military leave.

 

(g)          Section 5.14(g) of the Seller Disclosure Schedule sets forth a list
of all Legal Proceedings pending with respect to current or former Employees or
other service providers that, to the Knowledge of Seller, is complete and
accurate in all material respects.

 

5.15.       Litigation.   There are no Legal Proceedings pending or, to the
Knowledge of Seller, threatened or, to the Knowledge of Seller, investigations
pending or threatened against any Entity other than those that, if adversely
determined, would not reasonably be expected to result, individually or in the
aggregate, in a Seller Material Adverse Effect and those that arise in the
Ordinary Course of Business after the date hereof. No Entity or any of their
respective directors or officers in their capacities as such is a party to or
subject to any order, decree, injunction or award with any Governmental
Authority that

 

44

 

 

would reasonably be expected to result, individually or in the aggregate, in a
Seller Material Adverse Effect.

 

5.16.       Compliance with Laws; Permits.   (a)   Since January 1, 2010, each
Entity is and has been in compliance with all Laws applicable to its business or
operations, except where the failure to be in compliance would not reasonably be
expected to result, individually or in the aggregate, in a Seller Material
Adverse Effect. No regulatory review out of the ordinary course or investigation
by any Governmental Authority with respect to any Entity is, to the Knowledge of
Seller, pending or threatened in writing, nor has any Governmental Authority
indicated in writing an intention to conduct the same, except for such
regulatory reviews out of the ordinary course or investigations that would not
reasonably be expected to result, individually or in the aggregate, in a Seller
Material Adverse Effect. No Entity has received any written notice of any
noncompliance with any such Laws that has not been cured, in each case, except
as would not reasonably be expected to result, individually or in the aggregate,
in a Seller Material Adverse Effect.

 

(b)          Each Entity currently has all Permits and Telecommunications
Licenses that are required for it to own, lease or operate its properties and
assets and to conduct the Business, except where the failure to have such
Permits or Telecommunications Licenses would not reasonably be expected to
result, individually or in the aggregate, in a Seller Material Adverse Effect.
Since January 1, 2010, no Entity is or has been in default or violation (and no
event has occurred which, with notice or the lapse of time or both, would
constitute a default or violation) of any term, condition or provision of any
Permit or Telecommunications License to which it is a party, except where such
default or violation would not reasonably be expected to result, individually or
in the aggregate, in a Seller Material Adverse Effect.

 

(c)          Section 5.16(c) of the Seller Disclosure Schedule sets forth a true
and complete list, of (i) all Telecommunication Licenses held by the Entities
(the “Company Telecommunication Licenses”), (ii) all pending applications for
Telecommunication Licenses that would be Company Telecommunication Licenses if
issued or granted, and (iii) all pending applications by the Entities for
modification, extension or renewal of any Company Telecommunication License. The
Company is not in default or violation (and no event has occurred which, with
notice or the lapse of time or both, would constitute a material default or
violation), in any material respects, of any term, condition or provision of any
Company Telecommunication License granted to any Entity. There is not pending
or, to the Knowledge of Seller, threatened before IFETEL, SCT or any other
Governmental Authority any proceeding, notice of violation, order of forfeiture
or complaint or investigation, requisition, confiscation, revocation,
nullification, rescue and/or seizure against any Entity relating to any of the
Permits or Company Telecommunication Licenses, that would, individually or in
the aggregate, reasonably be expected to result in the suspension, revocation,
cancellation, termination, forfeiture, or adverse modification of any material

 

45

 

 

Company Telecommunication License or any material Permit. The Governmental
Authority’s actions granting all Company Telecommunication Licenses, together
with all underlying construction permits, have not been reversed, stayed,
enjoined, annulled or suspended, and, as of the date hereof, there is not
pending or, the Knowledge of Seller, threatened any application, petition,
objection or other pleading with IFETEL, COFETEL or any other Governmental
Authority that challenges or questions the validity of or any rights of the
holder under any such Company Telecommunication License or Permit, in each case,
except as would not, individually or in the aggregate, reasonably be expected to
materially impair the ability of the Entities to conduct the Business as
presently conducted.

 

(d)          The Entities have valid, binding and enforceable rights to the
Company Telecommunication Licenses. The Company Telecommunication Licenses have
not been sold, transferred, alienated, leased or encumbered or in any other
manner has the right to use and enjoy ownership or possession of the Company
Telecommunication Licenses been restricted, transferred or surrendered since the
initial award thereof, and the Entities’ title to all the Company
Telecommunication Licenses is free and clear of any Encumbrances. The Entities
have complied with all applicable Law in connection with obtaining each Company
Telecommunication License and each Company Telecommunication License (i) has
been legally and duly granted by the appropriate granting authority, (ii) is
fully and unconditionally vested in an Entity, and (iii) is in full force and
effect and paid for in full. None of the Entities owes any material fees or
duties in connection with, or arising from, any Company Telecommunication
Licenses, in each case, that are due and payable. The Entities do not own or use
any license of the Federal Communications Commission of the U.S. No Entity holds
any Telecommunications Licenses through a partnership, joint venture or other
Person that is not an Entity.

 

(e)          All of the currently operating cell sites and microwave paths owned
by the Entities in respect of which a filing with a Governmental Authority was
required have been constructed and are currently operated as represented to such
Governmental Authority in currently effective filings, and modifications to such
cell sites and microwave paths have been preceded by the submission to such
Governmental Authority of all required filings (the “Cell Site Standards”), in
each case, except as would not, individually or in the aggregate, be reasonably
expected to materially impair the ability of the Entities to conduct the
Business as presently conducted.

 

(f)          All transmission towers owned by the Entities are
obstruction-marked and lighted by an Entity to the extent required by, and in
accordance with, the rules and regulations of any applicable Governmental
Authority, in each case, except as would not, individually or in the aggregate,
be reasonably expected to materially impair the ability of the Entities to
conduct the Business as presently conducted. Appropriate notification to the
applicable Governmental Authority has been made for each transmission tower
owned or

 

46

 

 

leased by the Entities to the extent required to be made by an Entity by, and in
accordance with, the rules and regulations of such Governmental Authority (the
“Transmission Tower Standards”), in each case, except as would not, individually
or in the aggregate, be reasonably expected to materially impair the ability of
the Entities to conduct the Business as presently conducted.

 

(g)          All of the currently operating cell sites and microwave paths and
transmission towers leased by the Entities (i) are subject to contractual
arrangements with the lessor requiring compliance by such lessor with all
aspects of the Cell Site Standards and the Transmission Tower Standards, (ii) if
operated or maintained by the Entities, are so operated or maintained, as the
case may be, in compliance with the Cell Site Standards and the Transmission
Tower Standards, and (iii) to the Knowledge of Seller, each such lessor is in
compliance with the Cell Site Standards and the Transmission Tower Standards, in
each case, except as would not, individually or in the aggregate, reasonably be
expected to materially impair the ability of the Entities to conduct the
Business as presently conducted.

 

(h)          The Company does not hold any Permit or Telecommunications License
to offer, and does not offer, any services or features other than wireless voice
and data services and features, and any ancillary services or features thereto.
The Entities do not conduct any business other than the Business.

 

5.17.       Environmental Matters. (a) Except as would not reasonably be
expected to result, individually or in the aggregate, in a Seller Material
Adverse Effect, (i) each Entity has complied at all times with all applicable
Environmental Laws, (ii) no property currently or formerly owned or operated by
any Entity has been contaminated with any Hazardous Substance that could
reasonably be expected to require remediation pursuant to any Environmental Law,
(iii) no Entity is subject to any liability for Hazardous Substance disposal or
contamination on any third party property, (iv) as of the date of this
Agreement, no Entity has received any notice, demand, letter, claim or request
for information indicating that it may be in violation of or subject to
liability under any Environmental Law, and (v) no Entity is subject to any
order, decree, injunction or agreement with any Governmental Authority or any
indemnity with any third party relating to liability under any Environmental
Law.

 

(b)          Seller has made available to Purchaser copies of all environmental
reports, studies and assessments prepared since January 1, 2012 in its
possession relating to the Entities or the Business.

 

(c)          The representations and warranties in this Section ‎5.17 are
Seller’s only representations and warranties with respect to environmental
matters and no other representations or warranties will be deemed breached or
inaccurate by reason of any environmental matter.

 

47

 

 

5.18.       Broker’s or Finder’s Fee. None of Seller, Seller Parent, Company
Parent or any of the Entities has any liability or obligation to pay any fees or
commissions to any broker, finder or other agent with respect to the
transactions contemplated by this Agreement for which Purchaser or any of its
Affiliates (including, after Closing, the Entities) could become liable or
obligated.

 

5.19.       Insurance. To the Knowledge of Seller, the properties and assets of
the Entities are adequately insured against accident, damage, injury, third
party loss (including product liability claims), loss of profits and any other
risk normally insured against by a prudent person operating the types of
business operated by the Entities and effect such insurances as required by Law
and any Contracts that are binding upon the Entities. Section 5.19 of the Seller
Disclosure Schedule sets forth all insurance policies owned or held as of the
date hereof by any Entity on the date of this Agreement and that currently cover
the corresponding Entity, its business, assets, properties or personnel with
respect to risks arising in connection with the operation or conduct of its
business (collectively, the “Insurance Policies”). As of the date of this
Agreement, none of the Entities has received any notice in writing, nor, to the
Knowledge of Seller, orally, from any insurer or agent of any intent to cancel
or not to renew any Insurance Policy, and there are no pending or, to the
Knowledge of Seller, threatened, material claims related to the business,
assets, properties or personnel of the Entities against any Insurance Policy as
to which the insurer has denied coverage or asserted a reservation of rights.
None of the Entities is in default, in any material respect, under any Insurance
Policy.

 

5.20.       Sufficiency of Assets. The Owned Property and other assets owned by
the Entities together with their respective rights under Contracts that survive
the Closing (including pursuant to the Transition Services Agreement),
constitute all the assets, properties and rights (a) necessary to conduct the
Business in all material respects as presently conducted by the Entities and (b)
used to generate the results of the Entities set forth in the Financial
Statements. All of the wireless telecommunication services business of Seller
and its Affiliates in Mexico is operated by the Entities and is included in the
Business.

 

5.21.       Subscribers; Transmission Towers; Network Assets. (a) Section
5.21(a) of the Seller Disclosure Schedule sets forth as of December 31, 2014 (i)
the total number of Subscribers, (ii) the total number of Postpay Subscribers,
and (iii) the total number of Prepaid Subscribers, in each of clauses (i), (ii)
and (iii), such number of Subscribers to be broken down by plan and type of
device.

 

(b)          Section 5.21(b) of the Seller Disclosure Schedule lists, as of the
date of this Agreement, each transmission tower and tower structure on which
transmitters used in the network of the Business are located (“Transmission
Towers”), whether owned or leased by the Entities and its location by street
address and global positioning service coordinates.

 

48

 

 

5.22.       Certain Conduct; Sanctions. (a) None of the Entities or any of their
Affiliates, nor any director, officer or employee of the Entities or any of
their Affiliates, nor any agent, representative or other Person acting or
purporting to act for the benefit of or on behalf of the Entities or any of
their Affiliates, to the Knowledge of Seller, (i) has violated any provision of
the FCPA, the Mexican Federal Anticorruption Law (Ley Federal Anticorrupción en
Contrataciones Públicas), the Mexican Federal Criminal Code (Código Penal
Federal), the Criminal Codes of the several states of Mexico or any other
applicable Law that prohibits corruption, bribery or any of the foregoing
actions, (ii) has been investigated by a Governmental Authority, or been the
subject of any allegation, with respect to conduct within the scope of clause
(i) above, (iii) will use all or any portion of the amounts paid by Purchaser
hereunder in a manner that may violate any provision of the FCPA, the Mexican
Federal Anticorruption Law (Ley Federal Anticorrupción en Contrataciones
Públicas), the Mexican Federal Criminal Code (Código Penal Federal), the
Criminal Codes of the several states of Mexico or any other applicable Law that
prohibits corruption, bribery or any of the foregoing actions or (iv) is a
“foreign official” within the meaning of the FCPA.

 

(b)          The accounting books and records of the Entities and their
Affiliates accurately and fairly reflect in all material respects the
transactions and the dispositions of assets of each of those entities in
reasonable detail and the Entities and their Affiliates maintain systems of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorization, (ii) transactions are recorded as necessary to maintain
accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, (iv) the
recorded accountability for assets is compared with the actual levels at
reasonable intervals and appropriate action is taken with respect to any
differences, and (v) the Entities comply with the Laws referenced in Section
‎5.22(a). The Entities and their Affiliates have instituted and maintain
policies and procedures in relation to business conduct and ethics that are, to
the Knowledge of Seller, reasonably designed to prevent or detect any conduct of
business of the Entities involving the actions described in clause (i) of
Section 5.22(a).

 

(c)          None of Seller, Seller Parent, Company Parent or the Entities is,
nor to the Knowledge of Seller are any of their respective officers, directors
or employees, an individual or entity that is a Person that is, or is acting
under the direction of, on behalf of or for the benefit of a Person that is, or
is owned or controlled by a Person that is, (i) the target of any Sanctions Laws
or identified on any Sanctions Lists or (ii) located, organized or resident in a
country or territory that is, or whose government is, the target of
comprehensive trade sanctions under Sanctions Laws, including, as of the date of
this Agreement, Cuba, Iran, North Korea, Sudan and Syria (collectively, the
“Sanctioned Countries”).

 

49

 

 

(d)          None of Seller, Seller Parent, Company Parent or the Company (or
any of its Subsidiaries or Affiliates) does business with or, to the Knowledge
of Seller, sponsors or provides assistance or support to, the government of, or,
to the Knowledge of Seller, any other Person located in, any country, or with
any other Person, targeted by any of the Sanctions Laws, including the
Sanctioned Countries.

 

(e)          For purposes of this Section 5.22 only, “Affiliates” means only
those Affiliates that act (and only to the extent they so act) in connection
with the properties, assets or business of the Entities.

 

5.23.      Absence of Certain Changes.  Between December 31, 2013 and the date
of this Agreement, the Entities have conducted their respective businesses only
in, and have not engaged in any material transaction other than in accordance
with, the Ordinary Course of Business and there has not been any:

 

(a)          circumstance, occurrence or development (including any adverse
change with respect to any circumstance, occurrence or development existing on
or prior to December 31, 2013) that constitutes or would reasonably be expected
to result, individually or in the aggregate, in a Seller Material Adverse
Effect; or

 

(b)          action taken by any Entity that would require Purchaser’s consent
pursuant to Section 7.2(b)(D), (F)(1), (G), (H), (K)(1), (M), (O) or, solely
with respect to the foregoing, Section 7.2(b)(U), if such action had been taken
after the date hereof.

 

5.24.      Related Party Contracts.  Section 5.24 of the Seller Disclosure
Schedule contains a list of loans, leases and other Contracts between Seller and
its Affiliates (other than the Entities), or the directors, Employees or
officers of the Entities (each of the foregoing, a “Related Party”), on the one
hand, and any Entity, on the other hand (each of the foregoing, a “Related Party
Contract”), except for Employee Plans.  As of the Adjustment Time, none of the
Entities will have any Intercompany Obligations outstanding other than those
remaining in place in accordance with Section 3.5 or Section 7.8.

 

5.25.      Employee Benefits.  (a)  Section 5.25(a) of the Seller Disclosure
Schedule sets forth an accurate and complete list of each Employee Plan.  With
respect to each material Employee Plan, Seller has made available to Purchaser,
to the extent applicable, accurate and complete copies of (i) the Employee Plan
document, including any amendments thereto, and all related trust documents,
insurance contracts or other funding vehicles, (ii) a written description of
such Employee Plan if such plan is not set forth in a written document, and
(iii) the most recently prepared actuarial report, if any.  To the Knowledge of
Seller, no United States residents or taxpayers are employed by any Entity or
participate in any Employee Plan. No Employee Plans are, or in the past six
years have been,

 



50

 

 

subject to the Employee Retirement Income Security Act of 1974 (“ERISA”) or
other United States Law.

  

(b)          No Controlled Group Liability has been incurred by the Company or
its ERISA Affiliates that has not been satisfied in full, and no condition
exists that presents a risk to the Company or its ERISA Affiliates of incurring
any such liability, except as would not reasonably be expected to result,
individually or in the aggregate, in a Seller Material Adverse Effect.  No
purpose of the transactions contemplated by this Agreement is for any of Seller
or its Affiliates to avoid Liability arising out of Title IV of ERISA.

 

(c)          Except as would not reasonably be expected to result, individually
or in the aggregate, in a Seller Material Adverse Effect, each Employee Plan
(including any related trusts) has been established, operated and administered
in compliance with its terms, all applicable Laws and all applicable funding
requirements.  All material contributions required to be made under the terms of
any Employee Plan (including all employer contributions and employee salary
reduction contributions) and all material obligations as of the date hereof have
been timely made or are reflected in the Financial Statements.  Any Employee
Plan that is required to be funded is fully funded as of the date hereof as
required by applicable Law or, if not required to be fully funded, the book
reserves (determined in accordance with Mexican NIF) are sufficient to provide
for the payment of the relevant benefits.  Except as required by applicable Law,
no Employee Plan provides material retiree or post-employment medical,
disability, life insurance or other welfare benefits to any current or former
Employee, and no Entity has any obligation to provide such benefits.

 

(d)          Excluding routine or ordinary course claims for benefits, there is
no Legal Proceeding pending or, to the Knowledge of Seller, threatened, or, to
the Knowledge of Seller, investigation by any Governmental Authority pending or
threatened against or involving any Employee Plan that would, individually or in
the aggregate, reasonably be likely to subject any Entity to a material
Liability.

 

(e)          Neither the execution of this Agreement, nor the consummation of
the transactions contemplated by this Agreement, (whether alone or in connection
with another event) (i) entitles any current or former Employee, director,
officer, independent contractor or other service provider of any Entity to
severance pay (or other compensation or benefits) or any increase in severance
pay (or other compensation or benefits), (ii) accelerates the time of payment or
vesting or result in any payment or funding (through a grantor trust or
otherwise) of any compensation or benefits under, or increase the amount payable
or result in any other material obligation pursuant to, any of the Employee
Plans, (iii) limits or restricts the right of the Company or any of its
Subsidiaries or their successors to merge, amend or terminate any of the
Employee Plans, or (iv) entitles the recipient of any payment or benefit to
receive

 

51

 

 

a “gross up” payment or indemnity for any income or other taxes that might be
owed with respect to such payment or benefit.

  

5.26.      Company Parent.  (a) Company Parent is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has the requisite corporate power and authority to own,
lease and operate its assets and to carry on its business as now conducted and
is in good standing (to the extent such concept is recognized under applicable
Law) in each jurisdiction where the ownership, lease or operation of its
properties or the conduct of its business so requires, except where the failure
to be so qualified, authorized or in good standing would not reasonably be
expected to result, individually or in the aggregate, in a Seller Material
Adverse Effect.

 

(b)          Company Parent (i) has not engaged previously, and does not engage,
in any business or operations except for holding the Company Shares and (ii) as
of the Closing does not have any employees or assets of any kind other than the
Company Shares and does not have any Liabilities of any kind.

 

(c)          The Company Parent Interests (i) constitute all of the authorized
and issued limited liability interests of Company Parent and there are no
options, warrants, convertible securities or other rights, agreements,
arrangements or commitments relating to the Company Parent Interests and (ii)
are owned by Seller free and clear of all 363 Interests.

 

(d)          Seller has made available to Purchaser true and complete copies of
each of the constituent documents and operating agreements of Seller, Seller
Parent and Company Parent and none of Seller, Seller Parent or Company Parent is
in default or in violation in any material respect of any provision set forth
therein.

 

(e)          On January 23, 2015, Seller and Seller Parent consummated the
Company Parent Transfer in accordance with their respective constituent
documents and applicable Law pursuant to the transfer documentation provided to
Purchaser prior to the date hereof.

 

5.27.      No Other Representations or Warranties.  Except for the
representations and warranties contained in this Article ‎5, Seller makes no
other express or implied representation or warranty with respect to the
Business, the Entities, the Company Parent Interests or the transactions
contemplated by this Agreement, and Seller disclaims any other representations
or warranties, whether made by Seller, any Affiliate of Seller or any of Seller
or its Affiliates’ respective officers, directors, employees, agents or
representatives.  Seller makes no representations or warranties to Purchaser
regarding the probable success or profitability of the Entities.  The disclosure
of any matter or item in any schedule hereto will not be deemed to constitute an
acknowledgment that any such matter is required to be disclosed or is material
or that such matter would

 

52

 

 

reasonably be expected to result, individually or in the aggregate, in a Seller
Material Adverse Effect.

  

6. REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

  Purchaser hereby represents and warrants to Seller that:

 

6.1.       Organization.  Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the state of its incorporation,
has the requisite corporate power and authority to own, lease and operate its
properties and to carry on its business as now conducted and is in good standing
(to the extent such concept is recognized under applicable Law), in each
jurisdiction where the ownership, lease or operation of its properties or the
conduct of its business so requires, except where the failure to be in good
standing would not, individually or in the aggregate, reasonably be expected to
result in a Purchaser Material Adverse Effect.

 

6.2.       Authorization of Agreement.  Purchaser has the requisite corporate
power and authority to execute and deliver this Agreement and each Ancillary
Agreement and to perform its obligations hereunder and thereunder.  The
execution and delivery of this Agreement and each Ancillary Agreement and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of Purchaser.  This
Agreement and each Ancillary Agreement has been duly and validly executed and
delivered by Purchaser and (assuming the due authorization, execution and
delivery by the other Parties hereto) this Agreement and each Ancillary
Agreement constitute legal, valid and binding obligations of Purchaser
enforceable against Purchaser in accordance with its respective terms, subject
to General Enforceability Exceptions.

 

6.3.       Conflicts; Consents of Third Parties.  (a)  The execution and
delivery by Purchaser of this Agreement and each Ancillary Agreement, the
consummation of the transactions contemplated hereby and thereby, or compliance
by Purchaser with any of the provisions hereof or thereof do not conflict with,
or result in any violation of or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination or cancellation,
the creation or acceleration of any obligation or change of any rights or the
incurrence of any Encumbrances, under any provision of (i) the certificate of
incorporation and by-laws or comparable organizational documents of Purchaser,
(ii) any Contract or Permit to which Purchaser is a party or by which any of the
properties or assets of Purchaser are bound, (iii) any Order of any Governmental
Authority applicable to Purchaser or any of the properties or assets of
Purchaser, or (iv) any applicable Law, other than, in the case of subsections
(ii), (iii) and (iv), such conflicts, violations, defaults, terminations or
cancellations that would not reasonably be expected to result, individually or
in the aggregate, in a Purchaser Material Adverse Effect.

 

53

 

  

(b)          No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental
Authority is required on the part of Purchaser in connection with the execution
and delivery of this Agreement and any Ancillary Agreement, the compliance by
Purchaser with any of the provisions hereof or thereof, the consummation of the
transactions contemplated hereby or thereby or the taking by Purchaser of any
other action contemplated hereby or thereby, except for (i) the Company
Approvals and (ii) such other consents, waivers, approvals, Orders, Permits,
authorizations, declarations, filings and notifications, the failure of which to
obtain or make would not reasonably be expected to result, individually or in
the aggregate, in a Purchaser Material Adverse Effect.

 

6.4.       Litigation.  There are no Legal Proceedings pending or, to the
Knowledge of Purchaser, threatened against Purchaser, or to which Purchaser is
otherwise a party before any Governmental Authority, which, if adversely
determined, would reasonably be expected to result, individually or in the
aggregate, in a Purchaser Material Adverse Effect.  Purchaser is not subject to
any Order of any Governmental Authority except to the extent the same would not
reasonably be expected to result, individually or in the aggregate, in a
Purchaser Material Adverse Effect.

 

6.5.       Broker’s or Finder’s Fee.  Purchaser has no liability or obligation
to pay any fees or commissions to any broker, finder or other agent with respect
to the transactions contemplated by this Agreement for which Seller or any of
its Affiliates could become liable or obligated.

 

6.6.       Financial Capability.  Purchaser has and will have at the Closing
sufficient funds available to pay the Estimated Purchase Price and any expenses
incurred by Purchaser in connection with the transactions contemplated by this
Agreement.  Purchaser’s obligations to complete the transactions contemplated
hereby are not dependent upon or conditioned on receipt of financing.

 

6.7.       Investigation.  Purchaser acknowledges and agrees that it has made
its own inquiry and investigation into the Entities, the Company Parent
Interests, the business and the assets and liabilities of the Entities, the
transactions contemplated by this Agreement and any other rights or obligations
to be transferred, directly or indirectly, pursuant to this Agreement. 
Purchaser further acknowledges and agrees that the only representations and
warranties made by Seller or any of its Affiliates are the representations and
warranties expressly set forth in Article ‎5.  Purchaser acknowledges that,
except for the representations and warranties expressly set forth in Article
‎‎5, the assets and businesses of the Entities, as a result of the purchase and
sale of the Company Parent Interests, are being transferred on a “where is” and,
as to condition, “as is” basis.

  

6.8.       No Other Representations or Warranties.  Except for the
representations and warranties contained in this Article ‎6, Purchaser makes no

 



54

 

 

other express or implied representation or warranty in connection with this
Agreement or any Ancillary Agreement or the transactions contemplated by this
Agreement, and Purchaser disclaims any other representations or warranties,
whether made by Purchaser, any Affiliate of Purchaser, or any of Purchaser or
its Affiliates’ respective officers, directors, employees, agents or
representatives.

 

7. COVENANTS

 

7.1.       Access to Information.  Before the Closing Date, Purchaser will be
entitled, through its officers, employees and representatives (including its
legal advisors and accountants), to make such investigation of, and have access
to, the employees, properties, businesses and operations of the Entities and
their Affiliates and such examination of the books and records of the Entities
and their Affiliates as it reasonably requests and to make extracts and copies
of such books and records.  Any such investigation, access or examination, and
all communications with any Entity or Affiliate of an Entity and their
respective representatives, will be coordinated through representatives
designated by Seller.  Any such investigation, access and examination will be
conducted upon reasonable notice and under reasonable circumstances during
regular business hours and will be subject to restrictions under applicable
Law.  Seller will cause the officers, Employees, consultants, agents,
accountants, attorneys and other representatives of the Entities and their
Affiliates to cooperate with the reasonable requests of Purchaser and its
representatives in connection with such investigation, access and examination,
and Purchaser and its representatives will cooperate with the Entities and their
Affiliates and their respective representatives and will use its reasonable
efforts to minimize any disruption to the Entities’ and their Affiliates’
business.  No such investigation, access or examination will be permitted to the
extent that it would require any Entity or Affiliate of an Entity to (a)
disclose information subject to attorney-client privilege, (b) violate any
confidentiality obligations to which any Entity or Affiliate of an Entity is
bound if Seller or the applicable Entity or Affiliate of such Entity, as
applicable, will have used commercially reasonable efforts to obtain the consent
of such third party to such investigation, access or examinations, or (c) in the
event there is an Auction, disclose information regarding any bids, the identity
of any bidder, confidentiality or non-disclosure agreements, letters of intent,
expressions of interest or other proposals received in connection with
transactions comparable to those contemplated by this Agreement or any
information or analysis relating to any such communications. No later than 15
days following the date of this Agreement, Seller will deliver to Purchaser a
schedule listing all Leased Property and setting forth the amount of rent due
and payable under each Leased Property. Before the Closing Date, without the
prior written consent of Seller (not to be unreasonably withheld, conditioned or
delayed), Purchaser will not contact any suppliers to, or customers of, any
Entity regarding the transactions contemplated by this Agreement.  Nothing
contained herein is intended to modify or terminate the Non-Disclosure
Agreement, which, until the Closing, will remain in full force and effect and
applicable to Protected Information (as defined in the Non-Disclosure Agreement)
provided to Purchaser

 



55

 

 

and its representatives hereunder or in connection herewith. Notwithstanding
anything in this Section 7.1 to the contrary, with respect to Purchaser’s rights
to access and information from Affiliates of the Entities (other than Company
Parent and the Entities) pursuant to this Section 7.1, Purchaser will have such
rights only to the extent its request for access or information is related to
the Employees, properties, businesses or operations of the Entities.  For the
avoidance of doubt, the term “Affiliates,” as used in this Section 7.1, does not
include the shareholders of NII Holdings, Inc. or any creditors of the Debtors.

  

7.2.       Conduct of the Business Pending the Closing.  (a)  From the date of
this Agreement until the Closing Date or, if earlier, the termination of this
Agreement, except (i) as set forth on Section 7.2(a) of the Seller Disclosure
Schedule, (ii) as required by applicable Law (in which case, Seller will
promptly notify Purchaser of any such condition), (iii) as otherwise expressly
provided by this Agreement, or (iv) with the prior written consent of Purchaser
(which may not be unreasonably withheld, conditioned or delayed), Seller will
cause each Entity to:

 

(A)         conduct its business in the Ordinary Course of Business (as
conducted since January 1, 2014); and

 

(B)         use its commercially reasonable efforts to preserve its present
business operations, organization and goodwill and maintain existing relations
with Governmental Authorities, customers, suppliers and other persons with whom
they have material commercial relationships and keep available the services of
their present Employees and agents, in each case, in all material respects.

 

(b)          From the date of this Agreement until the Closing Date or, if
earlier, the termination of this Agreement, except (i) as set forth on Section
7.2(b) of the Seller Disclosure Schedule, (ii) as required by applicable Law (in
which case, Seller will promptly notify Purchaser of any such condition), (iii)
as otherwise expressly provided by this Agreement, or (iv) with the prior
written consent of Purchaser (which may not be unreasonably withheld,
conditioned or delayed with respect to the matters in clauses ‎(F), ‎(I), ‎(Q),
‎(R) or, to the extent related thereto, ‎(U) of this Section ‎7.2(b)), Seller
will not permit any of the Entities (which will include for purposes of clause
(S) of this Section 7.2(b) Company Parent) to:

 

(A)         declare, set aside, make or pay any dividend or other distribution
payable in cash, stock or property (or any combination thereof) in respect of
its shares or other securities (including repayment of future capital
contribution rights (aportaciones para futuros aumentos de capital)) or
repurchase, redeem or otherwise acquire any outstanding shares or other
securities of, or other ownership interests in, any Entity;

 

56

 

  

(B)         (1) split, combine, subdivide or reclassify its shares or other
securities, (2) transfer, issue, sell, pledge, grant, encumber or dispose of any
shares or other securities of any Entity or grant options, warrants, calls or
other rights to purchase or otherwise acquire shares or other securities of any
Entity, or (3) enter into any agreement with respect to the voting of its shares
or other securities;

 

(C)         effect any recapitalization, reclassification or like change in its
capitalization or voluntarily adopt a plan of complete or partial liquidation,
dissolution, restructuring, recapitalization or other reorganization of any
Entity;

 

(D)         amend its certificate of incorporation or by-laws or other
organizational documents;

 

(E)         enter into a Contract imposing non-competition, “most-favored
nation” status, exclusivity or similar restrictions on the Business or requiring
any Entity to effect material changes on the Business or, other than in the
Ordinary Course of Business (as conducted since January 1, 2014), or enter into,
terminate or modify (1) any Contract with Seller or any of its Affiliates or
(2) any Contract that would have been a Material Contract if entered into prior
to the date hereof;

 

(F)         (1)  increase the compensation or benefits of any directors or
Employees, other than promotions, changes in positions, annual increases in
salary or wages for non-officer Employees by no more than two percent in the
aggregate in the Ordinary Course of Business (as conducted since January 1,
2014), (2) grant or pay any bonus, severance or new benefit or other
compensation to any of its directors or Employees, provided that the Company and
its Subsidiaries may pay annual cash bonuses with respect to the year 2014 or
2015 in the Ordinary Course of Business (as conducted since January 1, 2014)
based on actual performance, (3) materially increase the coverage or benefits
available under any (or create any new) Employee Plan or otherwise modify or
amend or terminate any Employee Plan (or communicate in writing any intention to
take such action), except, in each case, as required by applicable Law from time
to time in effect or by the terms of any Employee Plan as of the date hereof,
(4) take any action to accelerate the vesting or payment, or fund or secure the
payment, of any amounts under any Employee Plan, (5) transfer the employment or
service location of any individual to, or hire any individual to work at, a
location in the United States, or (6) incur any charge, expense or other
obligation under the Related Party Contract set forth on Schedule 7.2(b)(F);

 

(G)         subject any of its properties or assets (whether tangible or
intangible and including any of the Shares) to an Encumbrance, except for the
incurrence of Permitted Encumbrances in the Ordinary Course of Business (as
conducted since January 1, 2014);

 

57

 

  

(H)       make any loans, advances, guarantees or capital contributions to or
investments in any Person (other than (1) to the Entities or (2) advances to
Employees, agents, consultants, accountants, service providers or
representatives of any Entity in the Ordinary Course of Business (as conducted
since January 1, 2014) and not in excess of MXN$75,000 for each advance and
MXN$100,000 in the aggregate to any single such Person;

 

(I)         incur any Indebtedness for borrowed money other than
(1) Indebtedness in an aggregate amount less than MXN$150,000,000,
(2) Indebtedness associated with the conversion into debt of above 90 days past
due supplier account payables, or (3) Indebtedness that is refinancing existing
Indebtedness with Indebtedness maturing between the date of this Agreement and
the Closing Date, in the case of clauses (1) and (3), only to the extent of
Indebtedness (x) repayable at the option of the borrower without penalty or
premium, (y) on terms reasonably acceptable to Purchaser and (z) in respect of
which Seller has provided Purchaser with prior notice specifying the intended
use of proceeds;

 

(J)         make or authorize any accrual or commitment for capital expenditures
(excluding accruals or commitments that are fully used or spent before the
Closing Date), in each case, in excess of 120% of the budgeted quarterly amounts
under the 2015 Budget;

 

(K)        (1) purchase, lease or otherwise acquire any material properties,
rights, spectrum or other assets, in each case, other than in the Ordinary
Course of Business (as conducted since January 1, 2014), or (2) sell, assign,
license, transfer, lease, mortgage, pledge, surrender, encumber, divest, cancel,
abandon or fail to exercise any available rights to avoid the lapse or
expiration of, or otherwise dispose of any of its material operations,
properties, rights (including any rights in respect of transmission towers owned
or leased by the Entities), product lines, spectrum, businesses, Intellectual
Property, Company Telecommunication Licenses or assets (except sales of
inventory to customers in the Ordinary Course of Business (as conducted since
January 1, 2014) or sales of obsolete or worthless assets or inventory);

 

(L)         other than in the Ordinary Course of Business (as conducted since
January 1, 2014), cancel or compromise any material debt or claim or waive or
release any material right of any Entity;

 

(M)         enter into or agree to enter into any merger or consolidation with
any corporation or other entity;

 

(N)         other than short-term financial investments made in the Ordinary
Course of Business (as conducted since January 1, 2014), acquire the securities
of any other Person;

 

58

 

  

(O)         change the accounting methods, practices or procedures applicable to
the Entities, except as required by Mexican NIF or applicable Law;

 

(P)         (1) enter into any line of business in any geographic area other
than the current lines of business of the Entities and products and services
reasonably ancillary thereto, (2) except as currently conducted, engage in the
conduct of any business in any state that would require the receipt of a new or
transfer of an existing Company Telecommunication License (other than renewals
or replacements of any existing Company Telecommunication License), or
(3) conduct any business operations outside of Mexico (excluding pursuant to
customary roaming arrangements);

 

(Q)         assign, transfer, sell, lease, voluntarily forfeit, cancel,
surrender, abandon or fail to undertake reasonable best efforts to defend any
Permit or Telecommunications License;

 

(R)         settle any action before or threatened to be brought before a
Governmental Authority for an amount in excess of MXN$15,000,000 individually
and MXN$75,000,000 in the aggregate;

 

(S)         make or change any material Tax election, change any method of Tax
accounting, settle or otherwise finally resolve any dispute with respect to a
material amount of Tax or file a claim for any refund of Tax outside the
Ordinary Course of Business for claiming such refunds;

 

(T)         use infrastructure network technologies or billing systems other
than their existing network technologies and billing systems or other network
technologies and billing systems disclosed to Purchaser prior to the date
hereof; or

 

(U)         commit or agree to do anything prohibited by this Section ‎7.2.

 

(c)          From the date of this Agreement until the Closing Date or, if
earlier, the termination of this Agreement, except as expressly contemplated by
this Agreement, Seller Parent and Seller will (i) not transfer, sell, pledge,
grant, encumber or dispose of, and cause Company Parent and the Uruguay
Subsidiary not to issue, any Company Parent Interests or other equity interests
in Company Parent or the Uruguay Subsidiary or grant options, warrants, calls or
other rights to purchase or otherwise acquire any such Company Parent Interests
or other equity interests or enter into any agreement with respect thereto and
(ii) cause Company Parent and the Uruguay Subsidiary not to (A) split, combine
or subdivide its Company Parent Interests or other equity interests, (B) effect
any recapitalization, reclassification or like change in its capitalization or
voluntarily adopt a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization or other reorganization, (C) amend its
organizational documents

 



59

 

 

or operating agreement, (D) engage in any business or operations other than, in
the case of Company Parent, holding the Company Shares, or (E) acquire any
assets, hire employees or incur any Liabilities. Seller will cause Company
Parent to transfer all equity interests in the Uruguay Subsidiary to Seller (the
“Uruguay Divestiture”) prior to Closing.

   

(d)          From the date of this Agreement until the Closing Date or, if
earlier, the termination of this Agreement, (i) Seller and Seller Parent will
contribute cash to the Entities in amounts sufficient for the Entities to
conduct their business in the Ordinary Course of Business and in accordance with
this Agreement and (ii) no later than the tenth Business Day after the end of
each 2015 Budget Month and each calendar quarter that ends during the 2015
Budget Period, Seller will deliver a certificate signed on behalf of Seller by
an authorized officer of Seller to Purchaser setting forth the amounts of
Qualifying Capital Expenditures and Qualifying Sales and Marketing Expenditures
made by the Entities and the amount of cash contributions made by Seller and
Seller Parent to the Entities, in each case during such 2015 Budget Month or
calendar quarter, as applicable, and, at the request of Purchaser, furnish or
provide Purchaser access to, supporting documentation sufficient to support
Purchaser’s review of such certificate.

 

7.3.        Third Party Consents.  Seller will use (and Seller will cause each
of the Entities to use) reasonable best efforts, and Purchaser will use
commercially reasonable efforts to cooperate with Seller and each of the
Entities, to obtain at the earliest practicable date all Third Party Consents
and any other approvals, consents, acknowledgments or waivers required or
advisable to be obtained from any third party that is not a Governmental
Authority in order to consummate the transactions contemplated hereby; provided,
however, that, subject to Section 7.8, in no event will Seller grant, or permit
any of its Affiliates to grant, any concession by any Entity in connection with
obtaining any such consents, acknowledgments or waivers.

  

7.4.        Governmental Approvals.  (a)  On the terms and subject to the
conditions set forth in this Agreement (including Section ‎7.4(b)), each of
Purchaser and Seller will (and Seller will cause each of the Entities to)
cooperate with each other and use its reasonable best efforts to take such
action as may be required to obtain the Company Approvals and any other
Governmental Approvals as promptly as practicable after the execution of this
Agreement and to avoid the entry of any Law or Order that would otherwise have
the effect of preventing or materially delaying the consummation of the
transactions contemplated by this Agreement (it being understood that nothing
contained in this Agreement will require Purchaser or any of its Subsidiaries to
reach any agreements or understandings in connection with obtaining any
Governmental Approval prior to the Termination Date).  In furtherance of the
foregoing, following the date hereof, on the terms and subject to the conditions
set forth in this Agreement (including Section 7.4‎(b)), each of the Parties
will (and Seller will cause each of the Entities to) use its reasonable best
efforts to (i) make or cause

 



60

 

 

to be made all filings or applications required of each of them or their
respective Affiliates to obtain the Company Approvals as promptly as
practicable, and in any event within 20 calendar days after the date hereof,
(ii) comply at the earliest practicable date with any request under any
Regulatory Statutes for additional information, documents or other materials
received by either of them or any of their respective subsidiaries from the
IFETEL, the CFC or any other Governmental Authority in respect of such filings
or applications, and (iii) cooperate with each other in connection with any such
filings or applications (including, to the extent permitted by applicable Law,
providing copies of all such documents to the non-filing or non-applying Parties
before filing or submitting an application and considering all reasonable
additions, deletions or changes suggested in connection therewith) and in
connection with resolving any investigation or other inquiry of any relevant
Governmental Authority with respect to any such filing or application.  Each
Party will promptly inform the other Party of any material oral communication
with, and provide copies of material written communications with, any
Governmental Authority regarding any such filings or applications.  Neither
Party will participate, or permit any of its Affiliates or advisors to
participate, in any formal meeting with any Governmental Authority in respect of
any filings, applications, investigation (including any proposed investigation),
litigation or other inquiry related to the transactions contemplated by this
Agreement (other than any such meetings (or the portions thereof) not
exclusively related to the transactions contemplated by this Agreement), unless
it consults with the other Party in advance and, to the extent permitted by such
Governmental Authority, gives such other Party the opportunity to attend and
participate in such meeting.  Seller and Purchaser may, as each deems advisable
and necessary, reasonably designate any competitively sensitive material
provided to the other under this Section ‎‎‎7.4 as “outside counsel only.”  Such
materials and the information contained therein will be given only to the
outside legal counsel of the recipient and will not be disclosed by such outside
counsel to employees, officers or directors of the recipient, unless express
written permission is obtained in advance from the source of the materials. 
Subject to applicable Laws, Purchaser will have the right to direct all matters
with any Governmental Authority consistent with its obligations hereunder.

 

(b)          Nothing in this Agreement will require, or be construed to require,
Purchaser or any of its Affiliates to take or refrain from taking any action
(including any divestiture, holding separate any business or assets or other
similar action) or to agree to any restriction or condition relating to any
assets, operations, business or the conduct of business of (i) Purchaser or any
of its current or future Affiliates or (ii) any Entity, except, in the case of
clause (ii) only, for any such restriction or condition that would not,
individually or in the aggregate, reasonably be expected to result in a Seller
Material Adverse Effect (disregarding the provisos set forth in the definition
thereof) (the occurrence of any matter specified in clause (i) or clause (ii)
above will constitute an “Adverse Regulatory Condition”).

 

61

 

  

(c)          Nothing in this Agreement will require, or be construed to
require,  Purchaser or any of its Affiliates to alter, abandon or not pursue any
business initiatives or transactions with any other Person, including any
acquisition of other Telecommunication Licenses or spectrum rights (or
businesses or Persons that own such Telecommunication Licenses or rights) and
participation in any auction of additional spectrum and Seller will not, and
will cause each of its Affiliates not to, (i) take any actions in respect of any
approvals of which Seller or any of its Affiliates has Knowledge that Purchaser
or any of its Affiliates may have pending during the pendency of this Agreement
with Mexican Governmental Authorities with respect to any such business
initiatives or transactions that would reasonably be expected to delay or impair
Purchaser’s or its Affiliates’ ability to obtain such approvals or result in the
imposition of any adverse term, condition, restriction or consequence in respect
thereof or (ii) file petitions, pleadings or claims, or take any positions with
respect to any investigation, proceeding, bid or auction or similar process
before any Governmental Authority (including, without limitation, with respect
to any Telecommunication Licenses or spectrum rights) that would be inconsistent
with the terms of this Agreement and the transactions contemplated by this
Agreement or with the positions taken by Purchaser and its Affiliates before
Governmental Authorities of which Seller or any of its Affiliates has Knowledge.

 

7.5.       Regulatory Compliance.  (a)  During the period from the date of this
Agreement to the Closing, Seller will, and will cause each of the Entities to,
undertake reasonable best efforts to (i) take all actions reasonably necessary
to maintain and preserve the Company Telecommunication Licenses and (ii) refrain
from taking any action that would reasonably be expected to give any
Governmental Authority with jurisdiction over Seller or any of the Entities
reasonable grounds to suspend, revoke or modify any Company Telecommunication
License in any adverse manner (other than in any de minimis respect).

 

(b)          Prior to the Closing, Seller will, and will cause each of the
Entities to, use reasonable best efforts to renew material Permits and the
Company Telecommunications Licenses, including preparing and filing with the
applicable Governmental Authority all necessary applications in connection
therewith as soon as reasonably practicable after the commencement of the period
during which such applications may be made; provided that none of the Entities
will apply for any Permit or Telecommunications License (other than renewals or
replacements of the Company Telecommunication Licenses) the receipt of which
would, individually or in the aggregate, reasonably be expected to prevent,
materially impair or materially delay consummation of the transactions
contemplated in this Agreement.

 

7.6.       Further Assurances.  Subject to the other provisions of this
Agreement (including Sections ‎7.3 and ‎7.4(b)), each Party will, and Seller
will cause each Entity to, use its reasonable best efforts to (a) take all
actions necessary or appropriate to consummate the transactions contemplated by
this

 



62

 

 

Agreement and (b) cause the fulfillment at the earliest practicable date of all
of the conditions to its respective obligations to consummate the transactions
contemplated by this Agreement.

  

7.7.       Publicity.  (a)  The initial press releases concerning this Agreement
and the transactions contemplated hereby will be in substantially the forms
previously agreed by the Parties.  Neither of the Parties will issue any press
release or otherwise make any similar public announcement concerning this
Agreement or the transactions contemplated hereby that in any material respect
is inconsistent with or contains disclosures concerning this Agreement or the
transactions contemplated hereby in addition to its initial press release
without obtaining the prior written approval of the other Party, which approval
will not be unreasonably withheld, conditioned or delayed, unless disclosure is
otherwise required by applicable Law, stock exchange rules or by the Bankruptcy
Court, provided, however, that the Party intending to make such release or
announcement uses its reasonable best efforts consistent with such applicable
Law, stock exchange rules or Bankruptcy Court requirement to consult in advance
with the other Party with respect to the text thereof and to give the other
Party a reasonable opportunity to comment thereon.

 

(b)          Seller and Purchaser will cooperate in developing language for a
program of communications or notices relating to the transfer of ownership to be
sent to customers of the Entities and Employees on or after the date of this
Agreement and prior to the Closing.  Neither Purchaser nor Seller will, and will
cause its respective Affiliates to not, send any communications or notices
(other than bills and materials reasonably ancillary thereto, advertisements or
other promotional materials, administrative notices or other correspondence in
the Ordinary Course of Business and not making reference to the transactions
contemplated by this Agreement, Purchaser, or its Affiliates) to customers of
the Entities or Employees on or after the date of this Agreement and prior to
the Closing without the prior approval of the other party (not to be
unreasonably withheld, conditioned or delayed).

 

7.8.       Certain Agreements.  Prior to Closing, Seller will obtain each of the
amendments or terminations set forth on Schedule 7.8(iii) (the “Section 7.8
Terminations”). From and after the date hereof, Seller will use (and until the
Closing Seller will cause each of the Entities to use) reasonable best efforts,
and, to the extent reasonably requested by Seller, Purchaser will use
commercially reasonable efforts to cooperate with Seller and each of the
Entities, to obtain at the earliest practicable date each of the assignments,
terminations or consents set forth on Schedule 7.8(i) and (ii) (the “Section 7.8
Instruments”). If any Section 7.8 Instrument set forth on Schedule 7.8(i) or
(ii) is not executed and delivered to Purchaser at or prior to Closing, then,
from and after the Closing until such time as such Section 7.8 Instrument is
executed by each party thereto and delivered to Purchaser, (a) Seller will
provide and will cause its Affiliates to provide the Entities with the services
and other benefits under each Contract to which such Section 7.8 Instrument
relates, to the extent the applicable Entities received such

 



63

 

 

benefits in the ordinary course prior the date hereof, without any additional
costs or expenses to the Entities, except for any such costs or expenses the
Entities would have incurred pursuant to such Contract if such Section 7.8
Instrument had been obtained prior to Closing, and (b) the Entities receiving
such services and other benefits will comply with and otherwise perform under
such Contracts in the same manner as they did in the ordinary course prior the
date hereof.  Until such time that the applicable Section 7.8 Instrument or
Section 7.8 Termination related to any Contract set forth on Schedule 7.8 is
obtained, Seller will not, and will cause its Affiliates not to, terminate or
modify any of such Contracts.

 

7.9.       Preservation of Records.  Seller and Purchaser agree that each of
them will preserve and keep the records held by it or their Affiliates relating
to the Entities and their business for a period of at least seven years from the
Closing Date (except as provided below) and will make, upon reasonable notice
and during regular business hours, such records and personnel available to the
other to the extent reasonably required by such party in connection with any
insurance claims by, Legal Proceedings or tax audits against or governmental or
internal investigations of Seller or Purchaser or any of their Affiliates,
provided, however, that (i) the access to such records will not unreasonably
interfere with the business or operations of Purchaser or Seller, as applicable,
or any of their Affiliates, (ii) the access to such records will not be
permitted to the extent that it would require Purchaser or Seller, as
applicable, or any of their Affiliates, to (A) disclose information subject to
attorney-client privilege or (B) violate any confidentiality obligations to
which Purchaser or Seller, as applicable, or any of their Affiliates, is bound
if the applicable Person shall have used commercially reasonable efforts to
obtain the consent of the applicable third party to grant access to such
records, and (iii) Seller or Purchaser, as applicable, will reimburse the other
Party and its Affiliates for any reasonable and documented out-of-pocket
expenses incurred in connection with such access.  If Seller or Purchaser wishes
to destroy such records before the end of such seven-year period, such Party
will first give 60 days prior notice to the other and such other Party will have
the right at its option and expense, upon prior notice given to such Party
within such 60-day period, to take possession of the records within 90 days
after the date of such notice.

 

7.10.     Confidentiality.  (a)  For a period of two years from and after the
later of (i) the Closing Date and (ii) the provision of information, knowledge
or data by Purchaser or its Affiliates to Seller or its Affiliates pursuant to
Section 7.9, Seller and each of its Affiliates will treat as confidential and
will safeguard any and all information, knowledge and data about the Entities
and the Business by using the same degree of care, but no less than a reasonable
standard of care, to prevent the unauthorized use, dissemination or disclosure
of such information, knowledge and data as Seller or its Affiliates used with
respect thereto prior to the execution of this Agreement.  Effective upon the
Closing, the confidentiality obligations under the Non-Disclosure Agreement will
terminate.

 

64

 

  

(b)          For a period of two years from and after the date hereof, each of
Seller and Purchaser will, and will cause (or, with respect to third-party
representatives, use commercially reasonable efforts to cause) each of its
Affiliates and representatives to, treat as confidential and safeguard each
Transaction Agreements and the terms and conditions thereof using the same
degree of care, but no less than a reasonable standard of care, to prevent the
unauthorized dissemination or disclosure of such confidential information. 
Notwithstanding the foregoing, either party hereto or its Affiliates or
representatives may disseminate or disclose such confidential information and
will not be liable with respect to such dissemination or disclosure (i) to such
party’s officers directors, employees, agents, Affiliates, attorneys or advisors
or other representatives; (ii) to the extent such dissemination or disclosure is
requested or required by Law, by legal process (including pursuant to the
assertion of such party’s or any of its Affiliates’ legal rights under any
Transaction Agreements), or by regulatory process or request; or (iii) to the
extent such dissemination or disclosure is reasonably necessary for purposes of
compliance by such party or any of its Affiliates with Tax or regulatory
reporting requirements; provided, however, that in the case of any disclosure to
the Persons in clause (i) above, the parties hereto or their Affiliates or
representatives (as applicable) will exercise their commercially reasonable
efforts to preserve the confidentiality of such information disclosed.

 

(c)          Notwithstanding clauses (a) and (b) of this Section 7.10, nothing
contained in the Transaction Agreements will be deemed to prohibit Purchaser or
Seller, or any of their respective Affiliates, from disclosing any information
as may be required, based on the advice of legal counsel, under the Bankruptcy
Code or the Bankruptcy Rules or any legal process before, or any order of, any
Governmental Authority.

 

7.11.      Trademark License Agreement.  During the term of the Trademark
Sublicense Agreement and any period provided pursuant to Section 2.4 thereof (in
each case, as amended by the Amendment to the Trademark Sublicense Agreement),
Seller will, and will cause NII Holdings, Inc. to, (i) maintain the Trademark
License Agreement in full force and effect and (ii) not amend, modify or
otherwise waive any provision of the Trademark License Agreement in any manner
that would adversely affect the rights of the Company or any of its Subsidiaries
under the Trademark Sublicense Agreement.  Except as prohibited by applicable
Law, from and after the date hereof until the Closing Date, to the extent
reasonably requested by Purchaser, Seller will cause the Entities to cooperate
with Purchaser in connection with winding down use of the Trademarks that are
sublicensed to the Company pursuant to the Trademark Sublicense Agreement;
provided that, for the avoidance of doubt, this Section will not obligate Seller
or the Entities to take any steps to begin winding down such Trademarks.

  

7.12.      Certain Employees and Plans.  (a)  With respect to any Employee who
is employed by any Entity but whose job is not primarily related to the

 



65

 

 

Business, prior to the Closing, Seller will, or will cause its Affiliates to,
take all necessary actions to transfer such Employee’s employment to Seller or
one of its Affiliates other than any Entity or Company Parent (or terminate
their employment).  Seller will be responsible for any severance obligations
that arise as a result of such transfer (or termination).

 

(b)          At least 30 days prior to the Closing, Seller will, or will cause
its Affiliates to, take all actions necessary to terminate the Employee Plan set
forth on Schedule 7.12(b) (the “Terminated Plan”) and provide notice of such
termination to the Employees and appropriate Governmental Authorities to the
extent required by Law.

 

(c)          For the avoidance of doubt, the provisions of this Agreement are
intended to be for the sole benefit of, and will be enforceable by, the Parties
hereto, and nothing in this Section 7.12 or elsewhere in this Agreement, whether
express or implied, will create any third-party beneficiary or other rights in
any other Person, including any current or former employee or any dependent or
beneficiary thereof.  Nothing contained herein, express or implied (i) will be
construed to establish, amend or modify any benefit plan, program, agreement or
arrangement of Purchaser or any of its Subsidiaries or (ii) will alter or limit
the ability of Purchaser or any of its Subsidiaries to amend, modify or
terminate any Employee Plan, or other benefit plan, program, agreement or
arrangement at any time assumed, established, sponsored or maintained by
Purchaser or any of its Subsidiaries.  The Parties acknowledge and agree that
the terms set forth in this Section 7.12 will not create any right for any
employee to any continued employment or engagement with Seller or any of its
Subsidiaries or with Purchaser or any of its Subsidiaries.

 

7.13.      Financing Cooperation.  If requested by Purchaser in writing, Seller
will, and will cause each of the Entities to, use its respective commercially
reasonable efforts to take any actions and provide any cooperation reasonably
requested by Purchaser in connection with the payment of the Pay-Off Amount or
obtaining the Pay-Off Letters.

 

7.14.      Seller Disclosure Schedule.  Seller may, at its option, include in
the Seller Disclosure Schedule items that are not required to be included in
order to avoid any misunderstanding, and such inclusion, or any references to
Dollar amounts, will not be deemed to be an acknowledgement or representation
that such items are material, to establish any standard of materiality or to
define further the meaning of such terms for purposes of this Agreement. 
Information provided in one Section of the Seller Disclosure Schedule will
suffice, without repetition or cross reference, as a disclosure of such
information in any other Section of the Seller Disclosure Schedule to which its
relevance is reasonably apparent on its face.

  

7.15.     Extension Financing.  If, as of August 31, 2015, the Closing has not
occurred and this Agreement has not been terminated, Seller and Purchaser will

 



66

 

 

discuss in good faith Seller’s financing needs with respect to the Entities, if
any, and consider possible financing alternatives, provided, however, that
neither Seller nor Purchaser will have any obligations to provide or accept any
financing to or from the other, provided that this Section 7.15 will not
obligate Seller or its Affiliates to enter into any financing arrangement with
Purchaser or any other third party.

 

7.16.     Transition Services.  The Parties agree that the applicable schedules
to the Transition Services Agreement will include at least all services that
were provided by Seller or any of its Affiliates (other than the Entities and
Company Parent) or its or their third party service providers to the Entities or
Company Parent, or by the Entities or Company Parent or their third party
service providers  to Seller or any of its Affiliates (other than the Entities
and Company Parent), in each case, during the three-month period prior to the
date hereof and that are reasonably required for the operation of the respective
businesses of the applicable service recipients under the Transition Services
Agreement after the Closing, provided, however, that, to the extent a third
party service provider is obligated at the time of the Closing to provide the
services contemplated by this Section directly to the applicable service
recipients (whether as a result of an assignment of an agreement to the
applicable service recipient or pursuant to an agreement entered into between
such third party service provider and the applicable service recipient after the
date hereof and before the Closing), such services will be provided pursuant to
such agreement and not pursuant to the Transition Services Agreement.  From and
after the date hereof and prior to the Closing Date, each of Purchaser and
Seller will (i) diligently and in good faith negotiate to identify all such
services and develop and agree to full service descriptions for such services,
and, once agreed, such descriptions will be set forth on the schedules to the
Transition Services Agreement and (ii)  begin the process of negotiating in good
faith the service fees for such services in accordance with the Agreed
Methodology (as such term is defined in Exhibit D).  If for any reason, the
Transition Services Agreement is not executed and delivered by the Closing,
Seller, its Affiliates (other than the Entities and Company Parent) and Seller
Successors and its and their third party service providers, to the extent
permitted by applicable third party contracts (and to the extent not so
permitted, pursuant to Section 2.2 of Exhibit D), and the Entities and their
third party service providers, to the extent permitted by applicable third party
contracts (and to the extent not so permitted, pursuant to Section 2.2 of
Exhibit D), will provide such services to the applicable service recipient on
the terms set forth in Exhibit D until such time as the Transition Services
Agreement has been executed and delivered, and Purchaser and Seller will
continue to use their respective commercially reasonable efforts to negotiate
and finalize the Transition Services Agreement until it is executed and
delivered.

  

8. CONDITIONS TO CLOSING

 

8.1.       Conditions Precedent to Obligations of Purchaser.  The obligation of
Purchaser to consummate the transactions contemplated by this Agreement is

 



67

 

 

subject to the fulfillment, on or before to the Closing Date, of each of the
following conditions (any or all of which may be waived by Purchaser in whole or
in part to the extent permitted by applicable Law):

 

(a)          (i) the representations and warranties of Seller set forth in
Section ‎5.23 (Absence of Certain Changes) shall be true and correct in all
respects on the date of this Agreement, (ii) the representations and warranties
of Seller set forth in Section ‎5.7 (Title to Shares) and Section 5.26(b)(ii)
and (c) (Company Parent) shall be true and correct in all respects (A) on the
date of this Agreement and (B) as of the Closing Date as if given as of such
date (except to the extent that such representation and warranty speaks only as
of a particular date, in which case such representation and warranty shall be
true and correct in all respects as of such date), (iii) the Seller Fundamental
Representations (other than the representations and warranties set forth in
Section ‎5.7 (Title to Shares) and Section 5.26(b)(ii) and (c) (Company Parent))
and the representations and warranties of Seller set forth in Section ‎5.22
(Certain Conduct; Sanctions) (read for purposes of this Section ‎8.1‎(a) without
any materiality or Seller Material Adverse Effect qualification or any similar
qualification) shall be true and correct in all material respects (A) on the
date of this Agreement and (B) at the Closing as if given as of such date
(except to the extent that such representation and warranty speaks only as of a
particular date, in which case such representation and warranty shall be true
and correct in all respects as of such date), (iv) all other representations and
warranties of Seller set forth in this Agreement shall be true and correct (A)
on the date of this Agreement and (B) at the Closing as if given as of such date
(except to the extent that any such representation and warranty speaks only as
of a particular date, in which case such representation and warranty shall be
true and correct as of such date), provided, however, that notwithstanding
anything herein to the contrary, the condition set forth in this Section
‎8.1(a)(iv) shall be deemed to have been satisfied even if any representations
and warranties of Seller are not so true and correct unless the failure of such
representations and warranties of Seller to be so true and correct (read, for
purposes of this Section ‎8.1(a)(iv) without any materiality or Seller Material
Adverse Effect qualification or any similar qualification), individually or in
the aggregate, has had or would reasonably be expected to result in a Seller
Material Adverse Effect, and (v) Purchaser shall have received a certificate
signed by an authorized officer of Seller, dated as of the Closing Date, to the
foregoing effect;

 

(b)          Seller and Seller Parent shall have performed and complied in all
material respects with all obligations and agreements required by this Agreement
to be performed or complied with by Seller or Seller Parent on or before the
Closing Date, and Purchaser shall have received a certificate signed by an
authorized officer of Seller, dated as of the Closing Date, to the foregoing
effect;

 

(c)          the Bankruptcy Court shall have entered the Sale Order and the
Bidding Procedures Order, and once entered, neither order shall have been

 



68

 

 

(i) amended, modified or supplemented in any way without the Purchaser’s prior
written consent or (ii) voided, reversed or vacated or subject to a stay, and
each of the Bidding Procedures Order and the Sale Order shall be a Final Order;

 

(d)          Company Parent shall have Filed a notice of dismissal of its
chapter 11 case in form and substance reasonably satisfactory to Purchaser (a
“Notice of Dismissal”);

 

(e)          with respect to the chapter 11 case of Company Parent, (i) all fees
of the U.S. Trustee shall have been paid in full and no amounts shall be due and
owing to the U.S. Trustee following the Closing and (ii) all required reports
shall have been Filed with the Bankruptcy Court;

 

(f)          the closing deliveries set forth in Section 4.2(a) – (o) shall have
been delivered to Purchaser;

 

(g)         (i) all Governmental Approvals, the failure of which to obtain,
individually or in the aggregate, would have or be reasonably expected to result
in a Seller Material Adverse Effect, shall have been obtained and (ii) at
Closing, no such Governmental Approvals or any Company Approvals (A) are subject
to a written request for a stay or any similar written request that is pending,
(B) are subject to a stay that is in effect or have been vacated, reversed, set
aside, annulled or suspended, (C) are subject to any written petition for
rehearing or reconsideration or written application for review that is pending,
(D) are being reconsidered following applicable procedures by any Governmental
Authority of competent jurisdiction that has undertaken in writing to reconsider
the action on its own motion, or (E) are subject to any appeal that is pending
(including other administrative or judicial review) or in effect, unless, in the
case of the circumstances described in clause (A), (C) or (E), such circumstance
would not reasonably be expected to result in (1) vacating, reversing, setting
aside, annulling or suspending such Governmental Approval or (2) modifying such
Governmental Approval in any manner that would impose any term, condition or
consequence that would, individually or in the aggregate, reasonably be likely
to have or result in an Adverse Regulatory Condition.  All Governmental
Approvals that have been obtained shall have been obtained without the
imposition of any term, condition, restriction or consequence that would,
individually or in the aggregate with all other terms, conditions, restrictions
or consequences imposed in connection with obtaining other Governmental
Approvals, have, or reasonably be expected to result in, an Adverse Regulatory
Condition;

 

(h)          since the date of this Agreement, there shall not have occurred any
change, event, circumstance or development that, individually or in the
aggregate, has had, or is reasonably expected to result in, a Seller Material
Adverse Effect;

 

69

 

 

(i)          there shall not be instituted or pending any suit, action or
proceeding commenced by a Governmental Authority of competent jurisdiction which
is seeking to (i) prohibit, limit, restrain or impair Purchaser’s ability to own
operations, rights, product lines, businesses or interest therein of any Entity
from and after the Closing or any of the assets, licenses, operations, rights,
product lines, businesses or interest therein of any Entity (including by
requiring any sale, divestiture, transfer, license, lease, disposition of or
encumbrance or hold separate arrangement with respect to any such assets,
licenses, operations, rights, product lines, businesses or interest therein), in
each case, in a manner that would reasonably be expected to result in an Adverse
Regulatory Condition, or (ii) prohibit or limit in any material respect
Purchaser’s ability to vote, transfer, receive dividends or distributions or
otherwise exercise full ownership rights with respect to the Company Parent
Interests or any Shares;

 

(j)          the Corporate Records of the Company and its Subsidiaries delivered
under Section 4.2(j) shall be complete in all material respects and updated as
of the Closing Date to accurately reflect the capital structure set forth in
Section 5.5(a) of the Seller Disclosure Schedule; and

 

(k)          each of the Third Party Consents, Section 7.8 Terminations and
Section 7.8 Instruments listed on Schedule 8.1(k) shall have been executed by
each party thereto and delivered to Purchaser and shall be in full force and
effect.

 

8.2.       Conditions Precedent to Obligations of Seller.  The obligations of
Seller to consummate the transactions contemplated by this Agreement are subject
to the fulfillment, on or before the Closing Date, of each of the following
conditions (any or all of which may be waived by Seller in whole or in part to
the extent permitted by applicable Law):

 

(a)          the representations and warranties of Purchaser contained in
Article ‎6 shall be true and correct (i) on the date of this Agreement and (ii)
at the Closing as if given as of such date (except to the extent that any such
representation and warranty expressly speaks as of a particular date, in which
case such representation and warranty shall be true and correct as of such
date); provided, however, that notwithstanding anything herein to the contrary,
the condition set forth in this Section ‎8.2(a) shall be deemed to have been
satisfied even if any representations and warranties of Purchaser are not so
true and correct unless the failure of such representations and warranties of
Purchaser to be so true and correct (read for purposes of this Section ‎8.2(a)
without any materiality or Purchaser Material Adverse Effect qualification or
any similar qualification), individually or in the aggregate, has had or would
reasonably be expected to result in a Purchaser Material Adverse Effect and
Seller shall have received a certificate signed by an authorized officer of
Purchaser, dated as of the Closing Date, to the foregoing effect;

 

70

 

  

(b)          Purchaser shall have performed and complied in all material
respects with all obligations and agreements required by this Agreement to be
performed or complied with by Purchaser on or before the Closing Date, and
Seller shall have received a certificate signed by an authorized officer of
Purchaser, dated as of the Closing Date, to the foregoing effect;

 

(c)          the Bankruptcy Court shall have entered the Sale Order, and the
Sale Order shall not have been voided, reversed or vacated or made subject to a
stay; and

 

(d)          the Closing deliveries set forth in Section ‎4.3 shall have been
delivered to Seller or, where applicable in the case of the Closing deliveries
set forth in Section 4.3(c), the other Persons specified therein.

 

8.3.       Conditions Precedent to Obligations of Purchaser and Seller.  The
respective obligations of Purchaser and Seller to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, on or before the
Closing Date, of each of the following conditions (any or all of which may be
waived by Purchaser and Seller in whole or in part to the extent permitted by
applicable Law):

 

(a)          there shall not be in effect any Law or Order by a Governmental
Authority of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby; and

 

(b)          the Company Approvals shall have been obtained.

 

8.4.       Frustration of Closing Conditions.  Neither Purchaser nor Seller may
rely on the failure of any condition set forth in Section ‎8.1 or Section ‎8.2
if such failure was the direct result of such Party’s material breach of this
Agreement.

 

9. INDEMNIFICATION

 

9.1.       Survival.  The representations and warranties contained in this
Agreement will survive the Closing and will remain in full force and effect
until 5:00 p.m. local time in Mexico City, Mexico on the date that is the
12-month anniversary of the Closing Date (the “Release Date”), at which time
they will terminate, except that (a) the Seller Fundamental Representations will
survive the Closing and will remain in full force and effect indefinitely and
(b) the Specified Representations will survive the Closing and will remain in
full force and effect until 5:00 p.m. local time in Mexico City, Mexico, on the
24-month anniversary of the Closing Date.  The covenants and agreements
contained in this Agreement that are to be performed in full prior to the
Closing will survive the execution and delivery of this Agreement and the
Closing and will thereafter terminate at 5:00 p.m. local time in Mexico City,
Mexico, on the Release Date.  The covenants and agreements that are to be
performed after the Closing will

 



71

 

 

survive the Closing until performed in accordance with their terms.  The last
day on which a representation and warranty or covenant or agreement survives
pursuant to this Section ‎9.1 is referred to herein as the “End Date” with
respect to such representation and warranty or covenant or agreement, provided
that, the indemnification in Section 9.2(e) will survive until 60 days after the
expiration of the relevant statute of limitations.  No claim for indemnification
pursuant to this Article ‎9 may be brought following the applicable End Date. 
Notwithstanding the foregoing, if on or prior to the applicable End Date, a
Third Party Claim Notice or a Direct Claim Notice has been given to an
Indemnifying Party, the applicable claim as set forth in such notice will
survive until satisfaction or other resolution thereof and may be amended to
allow for adjusted Damages based on substantially the same facts and
circumstances giving rise to such claim.

  

9.2.       Indemnification by Seller.  From and after the Closing, Seller will
indemnify and save and hold harmless Purchaser and its Affiliates and their
respective officers and directors (collectively, the “Purchaser Indemnitees”)
from and against any and all demands, claims, actions or causes of action,
assessments, losses, damages (including diminution of value to the extent
recoverable under the laws of the State of New York applicable to Contracts and
consequential damages, to the extent reasonably foreseeable), liabilities, costs
and expenses, including interest, penalties and reasonable and documented
attorneys’ fees and expenses (“Damages”) resulting from, arising out of or
incurred in connection with:  (a) any failure of any representation or warranty
made by Seller to be true and correct as of the date of this Agreement or as of
the Closing Date as if given as of such date (except to the extent that such
representation and warranty speaks only as of a particular date, in which case,
as of such date), (b) any nonfulfillment, violation or breach of any covenant or
agreement made by Seller or Seller Parent in this Agreement, (c) Purchaser’s
acquisition of the Company Parent Interests to the extent such Damages would not
have resulted, arisen or been incurred had Purchaser acquired the Company Shares
directly (instead of through the acquisition of the Company Parent Interests),
(d) the Uruguay Subsidiary or the Uruguay Divestiture, and (e) the Terminated
Plan (including the termination of the Terminated Plan in accordance with
Section 7.12(b) and regardless of whether Damages arose prior to, at or after
the Closing).  For the purposes of Section 9.2(a), with respect to any
representation or warranty that is limited or qualified by any materiality or
Seller Material Adverse Effect qualification or any similar qualification, the
occurrence of any failure of such representation or warranty to be true and
correct, and the amount of Damages subject to indemnification hereunder, will be
determined as if any such qualifications were not contained therein; provided,
however, that this sentence will not apply to (i) any such qualifications
contained in the definition of any defined term used herein, (ii) the
representations and warranties set forth in any of Section 5.8 (Financial
Statements), Section 5.9 (Undisclosed Liabilities) or Section 5.13 (Material
Contracts) and (iii) any such qualifications used for the purposes of defining
the scope of items or matters required to be set forth on a list.

 

72

 

  

9.3.       Indemnification by Purchaser.  From and after the Closing, Purchaser
will indemnify and save and hold harmless Seller and its Affiliates and their
respective officers and directors (collectively, the “Seller Indemnitees” and,
together with the Purchaser Indemnitees, the “Indemnified Parties”) from and
against any Damages resulting from, arising out of or incurred in connection
with:  (a) any failure of any representation or warranty made by Purchaser to be
true and correct as of the date of this Agreement or as of the Closing Date as
if given as of such date (except to the extent that such representation and
warranty speaks only as of a particular date, in which case, as of such date),
and (b) any nonfulfillment, violation or breach of any covenant or agreement
made by Purchaser in this Agreement.

 

9.4.       Indemnification Procedures.  (a)  If an Indemnified Party desires to
assert any claim for indemnification provided for under this Article ‎9 in
respect of, arising out of or involving a claim or demand made by any Person
(other than a Party or Affiliate thereof) against the Indemnified Party (a
“Third Party Claim”), such Indemnified Party will notify Purchaser or Seller, as
the case may be (the “Indemnifying Party”), in writing of such Third Party
Claim, including the amount or the estimated amount of Damages sought thereunder
to the extent then ascertainable (which estimate will not be conclusive of the
final amount of such Third Party Claim), any relevant time constraints relating
thereto and, to the extent practicable, any other material details pertaining
thereto (a “Third Party Claim Notice”) promptly after receipt by such
Indemnified Party of written notice of the Third Party Claim; provided, however,
that the failure to timely give such notice will not reduce the Damages for
which the Indemnifying Party is obligated to indemnify the Indemnified Party
under this Article ‎9 except to the extent of any Damages resulting from the
Indemnifying Party being prejudiced by such failure.  The Indemnified Party will
deliver to the Indemnifying Party, promptly after the Indemnified Party’s
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnified Party relating to the Third Party Claim; provided,
however, that failure to provide any such copies will not affect the
indemnification obligations provided hereunder except to the extent of any
Damages resulting from the prejudice of any claim or defense available to the
Indemnifying Party as a result of such failure.

 

(b)          If a Third Party Claim is made against an Indemnified Party, the
Indemnifying Party will be entitled to participate in the defense thereof and,
within 30 days of receiving a Third Party Claim Notice with respect to such
Third Party Claim, may assume the defense thereof and select counsel to act in
such defense (which counsel will be reasonably satisfactory to the Indemnified
Party).  Should the Indemnifying Party so elect to assume the defense of a Third
Party Claim, the Indemnifying Party will not be liable to the Indemnified Party
for legal expenses subsequently incurred by the Indemnified Party in connection
with the defense thereof, unless, in the reasonable opinion of counsel
(including in-house counsel) to the Indemnified Party, counsel for the
Indemnifying Party could not adequately represent the interests of the
Indemnified Party because the interests of the Indemnifying Party are in
conflict with those of the Indemnified Party.  If the

 



73

 

 

Indemnifying Party assumes such defense, the Indemnified Party will have the
right to participate in the defense thereof and to employ counsel, at its own
expense (except as provided in the immediately preceding sentence), separate
from the counsel employed by the Indemnifying Party.  The Indemnifying Party
will be liable for reasonable fees and expenses of counsel employed by the
Indemnified Party for any period during which the Indemnifying Party has not
assumed the defense thereof and as otherwise contemplated by the two immediately
preceding sentences.  If the Indemnifying Party chooses to defend any Third
Party Claim, the Indemnified Party will cooperate in the defense or prosecution
thereof.

  

(c)          If the Indemnifying Party, within 30 days after written notice of
any such Third Party Claim (or sooner if the nature of the Third Party Claim so
requires) (i) does not assume control of the defense or (ii) after assuming
control of the defense, fails or ceases to diligently defend such Third Party
Claim, which failure or cessation is not cured within 15 days after written
notice thereof from the Indemnified Party, then the Indemnified Party will have
the right to undertake the defense of such Third Party Claim, and (iii) the
reasonable and documented fees and expenses of counsel to the Indemnified Party
in connection therewith will be considered “Damages” for purposes of this
Agreement; provided, however, that in no event will the fees and expenses of
more than one counsel (in addition to one local counsel in each jurisdiction
that is reasonably necessary) for the Indemnified Party with respect to a single
Third Party Claim or a series of related Third Party Claims be considered
“Damages” for purposes of this Agreement.

 

(d)          The Indemnified Party will not settle, compromise or discharge a
Third Party Claim without the Indemnifying Party’s prior written consent, which
consent will not be unreasonably withheld, conditioned or delayed.  The
Indemnifying Party may pay, settle or compromise a Third Party Claim without the
Indemnified Party’s prior written consent, so long as such payment, settlement
or compromise (i) includes an unconditional release of the Indemnified Party
from all Liability in respect of such Third Party Claim, (ii) does not subject
the Indemnified Party to any injunctive relief or other equitable remedy, (iii)
does not include a statement or admission of fault, culpability or failure to
act by or on behalf of any Indemnified Party, and (iv) simultaneously with the
effectiveness of such settlement, payment or compromise, the Indemnifying Party
pays in full any obligation imposed on the Indemnified Party by such settlement,
compromise or consent or such obligation is paid in full from the Escrow
Account.

 

(e)          The Parties will act in good faith in responding to, defending
against, settling or otherwise dealing with any Third Party Claims, and
cooperate in any such defense and give each other reasonable access during
normal business hours and upon reasonable advance notice to all information
relevant thereto.  Without limiting the generality of this Section ‎9.4(e), the
Party controlling the defense of any Third Party Claim will deliver, or cause to
be delivered, to the

 



74

 

 

other party copies of all correspondence, pleadings, motions, briefs, appeals or
other written statements relating to or submitted in connection with the defense
of the Third Party Claim, and timely notices of, and the right to participate in
any hearing or other court proceeding, meeting or negotiation relating to the
Third Party Claim.

  

(f)          If an Indemnified Party desires to assert any claim for
indemnification provided for under this Article ‎9 other than a claim in respect
of, arising out of or involving a Third Party Claim (a “Direct Claim”), such
Indemnified Party will notify the Indemnifying Party in writing of such Direct
Claim, including the amount or the estimated amount of Damages sought thereunder
to the extent then ascertainable (which estimate will not be conclusive of the
final amount of such Direct Claim), and, to the extent practicable, any other
material details pertaining thereto (a “Direct Claim Notice”); provided,
however, that the failure to timely give such notice will not reduce the Damages
for which the Indemnifying Party is obligated to indemnify the Indemnified Party
under this Article ‎9 except to the extent of such Damages resulting from the
Indemnifying Party being prejudiced by such failure.

 

9.5.        Limitations on Indemnification.

 

(a)          Seller will have no liability for any claim for indemnification
pursuant to Section 9.2(a) if (i) in case of a claim (other than a Third Party
Claim) arising out of an action Purchaser, the Entities or their respective
Affiliates take after the Closing Date to obtain any Permit required for, or to
comply with Transmission Tower Standards applicable to, an individual
Transmission Tower in relation to facts or circumstances that would constitute a
breach of the representations made in respect of Permits or Transmission Tower
Standards in Section 5.16(a), Section 5.16(d) or Section 5.16(f), the Damages
for which it would be responsible for such claim on a per-Transmission Tower
basis are less than $5,000 and (ii) in the case of all other claims, the Damages
for which it would be responsible for such claim and all related claims arising
from substantially the same facts or circumstances are less than $50,000 (each
such claim and, in the case of clause (ii), related claims, a “De Minimis
Claim”).  Seller will have no liability for indemnification pursuant to Section
‎9.2(a) unless and until the aggregate amount of Damages (excluding De Minimis
Claims) for which it would be responsible for claims hereunder exceeds an amount
equal to $10,000,000 (the “Basket Amount”), in which case Seller will, subject
to the other limitations hereunder, be liable for all such Damages (excluding
Damages associated with De Minimis Claims) in excess of the Basket Amount.  The
limitations set forth in this Section ‎9.5(a) will not apply to any claim for
indemnification in respect of a breach or inaccuracy of the Seller Fundamental
Representations.

 

(b)          The maximum aggregate amount of indemnifiable Damages payable by
Seller in respect of claims pursuant to Section ‎9.2(a) (other than in

 



75

 

 

respect of a breach or inaccuracy of the Seller Fundamental Representations)
will not exceed the Escrow Amount (the “Cap”).

  

(c)          Purchaser will have no liability for any claim for indemnification
pursuant to Section ‎9.3(a) that is a De Minimis Claim or until the aggregate
amount of Damages (excluding all Damages associated with De Minimis Claims) for
which it would be responsible for claims hereunder exceeds the Basket Amount, in
which case Purchaser will, subject to the other limitations hereunder, be liable
for all such Damages (excluding De Minimis Claims) in excess of the Basket
Amount.  The maximum aggregate amount of indemnifiable Damages payable by
Purchaser in respect of claims pursuant to Section ‎9.3(a), taken together, will
not in any event exceed the Cap.

 

(d)          No party hereto will be obligated to indemnify any other Person
with respect to any Damages with respect to any matter that was included in the
calculation of the adjustments reflected in the Final Purchase Price pursuant to
Section ‎3.4 (to the extent so included).

 

(e)          Notwithstanding anything to the contrary in this Agreement, the
Parties agree and acknowledge that, for any amounts finally determined to be
payable by Seller (i) in respect of claims pursuant to Section ‎9.2(a) (other
than in respect of a breach or inaccuracy of any of the Seller Fundamental
Representations), such amounts will solely be paid from funds then available in
the Escrow Account and Seller will not be obligated to pay any such amounts
remaining unpaid after the funds in the Escrow Account have been exhausted,
provided that, subject to the Cap, Seller will be obligated to pay in full any
such amounts remaining unpaid after the funds in the Escrow Account have been
exhausted up to the amount of funds from the Escrow Account that were released
to a Purchaser Indemnitee in respect of claims pursuant to (A) Section ‎9.2(a)
in respect of a breach or inaccuracy of any of the Seller Fundamental
Representations, (B) Section ‎9.2(b), Section 9.2(c), Section 9.2(d) or Section
9.2(e), or (C) Article ‎11 and (ii) in respect of claims pursuant to (A) Section
‎9.2(a) in respect of a breach or inaccuracy of any of the Seller Fundamental
Representations or (B) Section ‎9.2(b), Section 9.2(c), Section 9.2(d) or
Section 9.2(e), such amounts will be paid from funds then available in the
Escrow Account only to the extent Purchaser elects at any time, by written
notice to Seller, to have such amounts paid from the Escrow Account and Seller
will be obligated to pay any such amounts not so paid from the Escrow Account.

 

(f)          Notwithstanding anything to the contrary in this Agreement, in no
event will an Indemnifying Party have liability to any Indemnified Party for any
exemplary or punitive damages, except to the extent paid to a third party in
connection with a Third Party Claim.

  

9.6.        Indemnity Payments.  (a)  In calculating the amount of any Damages,
(i) the proceeds actually received by the Indemnified Party or any of its
Affiliates under any insurance policy or pursuant to any claim, recovery,

 



76

 

 

settlement or payment by or against any other Person, in each case, net of any
actual costs, expenses or premiums incurred in connection with securing or
obtaining such proceeds will be deducted, except to the extent that the
adjustment itself would excuse, exclude or limit the coverage of all or part of
such Damages, (ii) all such Damages will be reduced by the net present value of
any net Tax benefits attributable to such Damages reasonably expected by the
Indemnified Party in its good faith discretion, after consultation with the
Indemnifying Party, to be actually utilized by the Indemnified Party or its
Affiliates within the taxable year in which such damages are incurred and the
following two taxable years, and (iii) any payment made pursuant to this Article
9 will be treated as an adjustment to the price for which the Company Parent
Interests are purchased by the Purchaser for all Tax purposes unless otherwise
required by applicable Law.  In determining the taxable year in which, and the
extent to which, any such tax benefit is reasonably expected to be utilized,
such tax benefit shall be deemed to have been utilized only after all other
available tax attributes and benefits, including net operating losses and any
other deductions, are utilized.

 

(b)          If an Indemnified Party recovers an amount from a third party in
respect of Damages that is the subject of indemnification hereunder after all or
a portion of such Damages has been paid by an Indemnifying Party pursuant to
this Article ‎9, the Indemnified Party will promptly remit to the Indemnifying
Party the excess (if any) of (i) the amount paid by the Indemnifying Party in
respect of such Damages, plus the amount received from the third party in
respect thereof, less (ii) the full amount of Damages; provided that if the
Indemnified Party is Purchaser and the amount paid by the Indemnifying Party was
paid from the Escrow Account and the Escrow Agreement will not yet have been
terminated, Purchaser will promptly remit such recovered amount to the Escrow
Account instead of the Indemnifying Party.

 

(c)          Subject to Section ‎9.5(e), (i) The Indemnifying Party will pay all
amounts payable pursuant to this Article ‎9, by wire transfer of immediately
available cash funds in Dollars, promptly following receipt from an Indemnified
Party of a bill for Damages that are the subject of indemnification hereunder,
unless the Indemnifying Party in good faith reasonably disputes the Damages, in
which event it will promptly notify the Indemnified Party, and (ii) in any
event, the Indemnifying Party will pay to the Indemnified Party, by wire
transfer in immediately available cash funds in Dollars, the amount of any
Damages for which it is liable hereunder no later than three days following any
determination of such Damages and the Indemnifying Party’s liability therefor. 
A “determination” will exist when (A) the parties to the dispute have entered
into a legally binding agreement with respect to the dispute, (B) a court of
competent jurisdiction will have entered a final and non-appealable order or
judgment, or (C) an arbitration or like panel will have rendered a final and
non-appealable determination with respect to disputes the parties have agreed to
submit thereto.

 

77

 

  

9.7.        Exclusivity of Indemnity.  Except in the case of actual fraud (as to
which none of the limitations set forth in this Article ‎9 will apply), from and
after the Closing, the rights of any Indemnified Party under this Article ‎9
will be the sole and exclusive remedy of such Indemnified Party for monetary
damages with respect to claims for breach or inaccuracy of any of the
representations, or warranties, or breach of any of the covenants and
agreements, in each case, that are indemnifiable under this Article 9.

 

9.8.       Tax Indemnification.  The foregoing provisions of this Article ‎9
will not apply with respect to indemnification for Taxes (including for any
breach of any representation or warranty contained in Section ‎5.10 or any
covenant contained in Section ‎7.2(b)(S) or Article ‎11), which will be governed
solely by Article ‎11.

 

9.9.       Successors.  The obligations of Seller under this Article ‎9 are
intended to be, and the Sale Order will specifically provide that they will be,
binding upon (a) any successors or assigns of Seller, (b) any trustee, examiner,
or other representative of Seller’s estate, (c) any reorganized Seller, and (d)
any other entity vested or revested with any right, title or interest in or to a
material portion of Seller’s assets or any other Person claiming any rights in
or control over a material portion of Seller’s assets (each of (a) through (d),
a “Seller Successor”) as if such Seller Successor were Seller hereunder.

 

10. bankruptcy court matters

 

10.1.      Competing Transaction.  (a)  Each Debtor and each of Seller Parent
and Seller agrees that (i) between the date hereof and the date the Bidding
Procedures Order is entered by the Bankruptcy Court and (ii) from and after the
date that the Auction is declared closed by Seller, Seller will not, and will
not permit its Affiliates or its or their respective officers, directors, agents
or representatives to, directly or indirectly, (A) initiate contact with, or
solicit or encourage submission of any inquiries, proposals or offers by, any
Person with respect to a Competing Transaction (including a Back-Up Plan) or
otherwise facilitate any effort or attempt to make a proposal or offer with
respect to a Competing Transaction (including a Back-Up Plan), (B) engage in,
continue or otherwise participate in any discussions or negotiations regarding,
or provide any non-public information or data to any Person relating to, any
Competing Transaction (including a Back-Up Plan), (C) enter into or seek to
enter into any agreement with respect to, make any Filings in furtherance of, or
negotiate in any respect, a Competing Transaction (including a Back-Up Plan),
and (D) request to amend or waive this Section 10.1(a); provided that Seller and
its Affiliates or its or their respective officers, directors, representatives
and agents may provide materials and information (“Participation Materials”) to,
and enter into discussions and negotiations with, Interested Parties or
Potential Bidders (as defined in the Bidding Procedures) to the extent expressly
permitted by and in accordance with the Bidding Procedures. Until the entry of
the Bidding Procedures Order, Seller agrees that it will promptly (and, in any
event, within 24 hours) notify Purchaser if

 



78

 

 

any inquiries, proposals or offers with respect to a Competing Transaction are
received by, any such information is requested from, or any such discussions or
negotiation are sought to be initiated or continued with, it or any of its
Affiliates or its or their respective officers, directors, agents or
representatives indicating, in connection with such notice, the name of such
Person and the material terms and conditions of any proposals or offers
(including, if applicable, copies of any written requests, proposals or offers,
including proposed agreements) and thereafter shall keep Purchaser informed, on
a current basis, of the status and terms of any such proposals or offers
(including any amendments thereto) and the status of any such discussions or
negotiations, if any, including any change in the Debtors’ or Seller Parent’s
intentions as previously notified.

 

(b)          Other than to the extent expressly permitted by and in accordance
with the Bidding Procedures, each Debtor and each of Seller Parent and Seller
agrees that from and after the date the Bidding Procedures Order is entered by
the Bankruptcy Court until the date that the Auction is declared closed by
Seller, Seller will not, and will not permit its Affiliates or its or their
respective officers, directors, agents or representatives to, directly or
indirectly, (i) initiate contact with, or solicit or encourage submission of any
inquiries, proposals or offers by, any Person with respect to a Competing
Transaction (including a Back-Up Plan) or (ii) enter into or seek to enter into
any agreement with respect to, make any Filings in furtherance of, or negotiate
in any respect, a Competing Transaction. For the avoidance of doubt, the Debtors
will not pursue or agree to any Competing Transaction or Back-Up Plan other than
as expressly permitted by and in accordance with the Bidding Procedures.

 

10.2.      Break-Up Fee and Expense Reimbursement.

 

(a)          The obligations to pay (i) the Break-Up Fee and the Expense
Reimbursement as provided herein and (ii) any amounts payable pursuant to
Article 9, in each case, will be entitled to superpriority administrative
expense status pursuant to Sections 503(b) and 507(a)(2) of the Bankruptcy Code,
senior to all other administrative expense claims in the Bankruptcy Cases.

 

(b)          Each Party agrees and acknowledges that Purchaser’s due diligence,
efforts, negotiation and execution of this Agreement have involved substantial
investment of management time and have required significant commitment of
financial, legal and other resources by Purchaser and its Affiliates, and that
such due diligence, efforts, negotiation and execution have provided value to
the Debtors and their respective Affiliates.  The provision of the Break-Up Fee
and Expense Reimbursement is an integral part of this Agreement, without which
Purchaser would not have entered into this Agreement.

  

10.3.      Bankruptcy Court Filings.  (a)  Within one Business Day of the date
hereof, the Debtors will File a motion seeking the entry of the First Day Order
and the Bidding Procedures Motion in the Bankruptcy Cases. In addition to the

 



79

 

 

foregoing, the Debtors will File prior to 6:45 a.m. local time in New York City,
New York on the date hereof, a copy of the Support Stipulation executed by the
Debtors, the Purchaser, the official committee of unsecured creditors, Aurelius
Capital Management, LP and Capital Research and Management Company.

 

(b)          Each of the Debtors and Seller Parent will use its best efforts to
seek to obtain entry of (i) the First Day Order within 15 days of the date
hereof, (ii) Bidding Procedures Order within 22 days of the date hereof, and
(iii) the Sale Order within 56 days of the date hereof, and to cause such order
to become a Final Order not later than 70 days from the date hereof.

 

(c)          Purchaser agrees that it will use commercially reasonable efforts
to take such actions as are reasonably requested by the Debtors to assist in
obtaining entry of the Sale Order, including furnishing affidavits or other
documents or information for Filing for the purposes, among others, of
demonstrating that Purchaser is a “good faith” purchaser under Section 363(m) of
the Bankruptcy Code.  In the event the entry of the Sale Order or the Bidding
Procedures Order is appealed, Purchaser will use its reasonable best efforts to
defend such appeal.

 

(d)          The Debtors will give timely notice of all motions, orders,
hearings and other proceedings relating to this Agreement and the transactions
contemplated hereby (i) as ordered by the Bankruptcy Court, (ii) to all Persons
entitled to such notice, including all Persons that have asserted or, to the
Knowledge of Seller, may hold Encumbrances or Liabilities in Company Parent, the
Company Parent Interests or the Shares and all Governmental Authorities in
jurisdictions applicable to Seller, in each case as required by the Bankruptcy
Rules, or (iii) as Purchaser may reasonably request.

 

(e)          After entry of the Sale Order, to the extent Purchaser is the
Successful Bidder at the Auction or if, in accordance with the Bidding
Procedures Order, no Auction is held, none of the Debtors or Company Parent will
take, and each will ensure that none of their respective Affiliates take, any
action which is intended to, or fail to take any action the intent of which
failure to act is to, result in the reversal, voiding, vacation, modification in
any manner or staying of the Sale Order.

 

(f)          The Debtors and their affiliated debtors and debtors-in-possession
will be responsible for making all appropriate Filings relating to the
transactions contemplated hereby, which Filings will be submitted to Purchaser
prior to their Filing for Purchaser’s prior review and comment, which comments
will be considered in good faith by the Debtors to the extent consistent with
the transactions contemplated hereby.

 

(g)          The Debtors will and will cause their affiliated debtors and
debtors-in-possession to timely consult in good faith with Purchaser regarding
pleadings it or its Affiliates intend to File in connection with, or which might

 



80

 

 

reasonably affect (i) the consummation of the transactions contemplated hereby,
including the timing of consummation or (ii) the Bankruptcy Court’s approval of
the Bidding Procedures Order and the Sale Order.

  

(h)          After the entry of the Sale Order and in connection with the
Closing, the Debtors will cause Company Parent to pay in full all fees of the
U.S. Trustee and File the Notice of Dismissal and all required reports with the
Bankruptcy Court in order to effectuate the consummation of the transactions
contemplated hereby.

 

(i)          The Debtors will not pursue approval of the Existing Plan Documents
in the form currently on file with the Bankruptcy Court, and will announce to
the Bankruptcy Court no later than the hearing on approval of the Bidding
Procedures Order whether the Debtors intend to promptly withdraw, or to amend,
replace or supersede the Existing Plan Documents to account for the transactions
contemplated by this Agreement.

 

11. Tax Matters

 

11.1.      Tax Return Preparation.  (a)  Pre-Closing Tax Returns.  Seller will
prepare and file, or cause to be prepared and filed, all Tax Returns in respect
of any of the Entities relating to Pre-Closing Periods that are due after the
Closing Date (including Tax Returns required to be filed by or with respect to
any of the Entities on a combined or unitary basis with Seller or any Affiliate
thereof) (“Seller Returns”).  Seller will furnish Purchaser any Seller Return
due after the Closing for Purchaser’s review and comment at least 30 Business
Days prior to the due date any such Seller Return is filed (or such shorter
period as the circumstances require, but only in the case of a non-income Tax
Return or a monthly Tax Return), and Purchaser will provide Seller with
Purchaser’s written comments no later than 15 Business Days (or such shorter
period as the circumstances require, but only in the case of a non-income Tax
Return or a monthly Tax Return) before the due date of any such Seller Return. 
Seller will consider in good faith any revisions to the Seller Returns that are
timely and reasonably requested by Purchaser in respect of any such Tax Return. 
Seller and Purchaser agree to consult and promptly resolve in good faith any
issue arising as a result of Purchaser’s review of such Seller Returns.  Seller
will pay or cause to be paid to the relevant Governmental Authority all amounts
required to be paid in respect of such Tax Returns as determined pursuant to
this Section ‎11.1(a), to the extent not already taken into account in
determining the Final Purchase Price or attributable to a Purchaser Tax Act.

  

(b)          All Other Tax Returns.  Purchaser will prepare and file, or cause
to be prepared and filed, all Tax Returns other than those described in Section
‎11.1(a) above required to be filed by or on behalf of or in respect of any of
the Entities, including Tax Returns for a Straddle Period (“Purchaser
Returns”).  Purchaser will furnish Seller any Purchaser Return for which Seller
could be

 



81

 

 

liable under this Article 11 for Seller’s review and comment at least 30
Business Days prior to the due date of any such Purchaser Return (or such
shorter period as the circumstances require, but only in the case of a
non-income Tax Return or a monthly Tax Return), and Seller will provide
Purchaser with Seller’s written comments no later than 15 Business Days (or such
shorter period as the circumstances require, but only in the case of a
non-income Tax Return or a monthly Tax Return) before the due date of any such
Purchaser Return.  Purchaser will consider in good faith any revisions to the
Purchaser Returns that are timely and reasonably requested by Seller.  Seller
and Purchaser agree to consult and resolve promptly in good faith any issue
arising as a result of Seller’s review of such Purchaser Returns.  Purchaser
will pay or cause to be paid to the relevant Governmental Authority all amounts
required to be paid in respect of such Purchaser Returns, as determined pursuant
to this Section ‎11.1(b).  Within 10 Business Days after determining the amount
of Tax for which Seller is responsible pursuant to this Agreement in respect of
any Pre-Closing Period (including the pre-Closing portion of any Straddle
Period), Seller will pay such amount to Purchaser (or, at the direction of
Purchaser, the Company or another Affiliate of Purchaser), to the extent not
already taken into account in determining the Final Purchase Price or
attributable to a Purchaser Tax Act.

 

11.2.      Assistance and Cooperation.  After the Closing, each of Purchaser and
Seller will (and cause their respective Affiliates to):

 

(a)          assist the other party in preparing and filing any Tax Returns
which such other party is responsible for preparing and filing in accordance
with this Article ‎11;

 

(b)          reasonably cooperate with the other party in preparing for any
audits of, or disputes with Governmental Authorities regarding, any Tax Returns
which such other party is responsible for preparing and filing in accordance
with this Article ‎11;

 

(c)          make available to the other party and to any Governmental Authority
as reasonably requested all information, records and documents relating to Taxes
of the Entities;

 

(d)          provide timely notice to the other Party in writing of any pending
or threatened Tax audits or assessments of the Entities for taxable periods for
which the other Party may have a Liability under this Article ‎11;

 

(e)          furnish the other Party with copies of all correspondence received
from any Governmental Authority in connection with any Tax audit or information
request with respect to any taxable period for which the other Party may have a
Liability under this Article ‎11; and

  

(f)          timely sign and deliver such certificates or forms as may be
necessary or appropriate to establish an exemption from (or otherwise reduce),

 



82

 

 

or file Tax Returns or other reports with respect to, Taxes resulting from the
transactions contemplated by this Agreement, and timely provide the other party
with powers of attorney or similar authorizations necessary to carry out the
purposes of this Article ‎11.

 

11.3.      Certain Tax Agreements.  Effective as of the Closing, all Tax
indemnification, Tax allocation and Tax sharing agreements to which any of the
Entities is a party will be terminated and, after the Closing, none of the
Entities will have any further obligations under any such Tax indemnification,
Tax allocation or Tax sharing agreement, other than any such Agreement solely
between or among the Entities.

 

11.4.      Tax Indemnification.

 

(a)  Except to the extent attributable to a Purchaser Tax Act, Seller will be
responsible for, and will indemnify and hold harmless Purchaser and its
Affiliates for, without duplication, all Taxes and Damages relating to (i) any
Taxes imposed on the Entities that are attributable to any Pre-Closing Period
and, with respect to any Straddle Period, the portion of such Straddle Period
deemed to end on and include the Closing Date; (ii) any breach of any
representation or warranty contained in Section ‎5.10, or of any covenant
contained in Section ‎7.2(b)(S) or this Article ‎11; (iii) Seller’s share of any
Transfer Taxes pursuant to Section 11.11; (iv) Taxes of Purchaser and its
Affiliates that would not have arisen had Purchaser acquired the Company Shares
directly (instead of through the acquisition of the Company Parent
Interests);(v) the Uruguay Subsidiary or the Uruguay Divestiture; and (vi) any
impuesto al valor agregado (“VAT”) liability that arises as a result of the
netting of Intercompany Obligations under Section 3.5 and is not offset or
credited against VAT favorable balances attributable to such netting.

 

(b)          Notwithstanding anything to the contrary in this Agreement, the
Parties agree and acknowledge that, for any amounts finally determined to be
payable by Seller under this Article ‎11, such amounts will be paid solely from
funds then available in the Escrow Account only to the extent Purchaser elects
at any time, by written notice to Seller, to have such amounts paid from the
Escrow Account and Seller will be obligated to pay any such amounts not so paid
from the Escrow Account.

 

(c)          Any payment made pursuant to this Section ‎11.4 will be treated as
an adjustment to the price for which the Company Parent Interests are purchased
by the Purchaser for all Tax purposes unless otherwise required by applicable
Law.

  

(d)          Seller will not have any liability to indemnify Purchaser in
respect of any Tax under this Article 11 to the extent that (i) such Tax is
reduced or eliminated through the utilization of net operating losses of one or
more of the Entities attributable to a Pre-Closing Period (including the
pre-Closing portion of

 



83

 

 

a Straddle Period) (such net operating losses, the “Pre-Closing NOLs”); (ii)
such Tax is offset or credited against VAT favorable balances of one or more of
the Entities attributable to a Pre-Closing Period (including the pre-Closing
portion of a Straddle Period) (such balances, the “Pre-Closing VAT Favorable
Balances”); provided, however, that any reduction in Seller’s indemnification
obligation pursuant to this clause (ii) will not exceed the net Pre-Closing VAT
Favorable Balances of the Entities, taken as a whole.  After the Closing Date,
Purchaser will use and will cause its Affiliates to use commercially reasonable
efforts to utilize first any Pre-Closing NOLs or Pre-Closing VAT Favorable
Balances to reduce Taxes otherwise indemnifiable under this Article 11 before
utilizing any other available tax attributes and benefits, including other net
operating losses and any other deductions; provided, however, for the avoidance
of doubt, a restructuring of the Entities, Purchaser or its Mexican Affiliates
will not be commercially reasonable for this purpose.

 

11.5.      Indemnification Procedures and Contest Provisions.  (a)  If a written
notice of deficiency, proposed adjustment, adjustment, assessment, audit,
examination or other administrative or court proceeding, suit, dispute or other
claim (a “Tax Claim”) is delivered or sent to or commenced or initiated against
any of the Entities by any Governmental Authority with respect to Taxes or Tax
Returns of any of the Entities for which Purchaser or its Affiliates may
reasonably be entitled to indemnification pursuant to Section ‎11.4 above,
Purchaser or its Affiliates will promptly notify Seller in writing of the Tax
Claim; provided, however, that the failure to timely give such notice will not
limit and reduce Purchaser’s right to indemnification hereunder except to the
extent that the Indemnifying Party is prejudiced thereby.

 

(b)          With respect to Tax Claims of or relating solely to Taxes of the
Entities for any Pre-Closing Period for which Seller may be liable under Section
‎11.4, Seller may, upon written notice to Purchaser, assume and control the
defense of such Tax Claim at its own cost and expense and with its own counsel. 
Purchaser may retain separate co-counsel at its sole cost and expense and
participate in the defense of the Tax Claim (including participation in any
relevant meetings and conference calls).  Seller will not enter into any
settlement with respect to any such Tax Claim without Purchaser’s prior written
consent, which will not be unreasonably delayed, conditioned or withheld, and
Seller will keep Purchaser informed of all developments and events relating to
all Tax Claims the defense of which is controlled by Seller (including promptly
forwarding copies to Purchaser of any related correspondence).

 

(c)          With respect to Tax Claims of or relating to Taxes of the Entities
for any Straddle Period, Purchaser will control the contest of any such claims
at its own cost and expense.  To the extent any such contest relates to Taxes
for which Seller might be liable under this Article ‎11, Seller may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Tax Claim (including participation in any relevant meetings and
conference calls).  Purchaser will not enter into any settlement with respect to
any such Tax

 



84

 

 

Claim without Seller’s prior written consent, which will not be unreasonably
delayed, conditioned or withheld, and Purchaser will keep Seller informed of all
developments and events relating to such Tax Claim (including promptly
forwarding copies to Purchaser of any related correspondence).

 

(d)          With respect to Tax Claims of or relating solely to Taxes of the
Entities for any Post-Closing Period, Purchaser will control the defense of such
Tax Claim at its own cost and expense and with its own counsel.

 

(e)          Any payment required to be made pursuant to this Section ‎11.5 will
be made by wire transfer of immediately available cash funds in Pesos within 30
Business Days after the indemnified party makes written demand upon the
indemnifying party, but in no case earlier than ten Business Days prior to the
date on which the relevant Taxes are required to be paid to the relevant
Governmental Authority.  Any payment not timely made will accrue interest at the
rate of 6.0% per annum, compounded quarterly.  Such interest will be increased
such that after all applicable withholding taxes, Purchaser receives a net
after-tax amount equal to the full amount of accrued interest.

 

11.6.      Allocation of Straddle Period Taxes.  For purposes of this Article
‎11, in order to apportion appropriately any Taxes relating to a Straddle
Period, the parties will, to the extent permitted or required under any
applicable Law, treat the Closing Date as the last day of the taxable year or
period of the Company or relevant Subsidiary for all Tax purposes.  In any case
where the applicable Law does not permit the Company or relevant Subsidiary to
treat the Closing Date as the last day of the taxable year or period, the
portion of any Taxes that are allocable to the portion of the Straddle Period
ending on the Closing Date will be:

 

(a)          in the case of Taxes that are imposed on a periodic basis, deemed
to be the amount of such Taxes for the entire period multiplied by a fraction
the numerator of which is the number of calendar days in the Straddle Period
ending on and including the Closing Date and the denominator of which is the
number of calendar days in the entire relevant Straddle Period;

 

(b)          in the case of Taxes not described in clause (a) (such as Taxes
that are either (i) based upon or related to income or receipts or (ii) imposed
in connection with any sale or other transfer or assignment of property), deemed
equal to the amount that would be payable if the taxable year or period ended on
the Closing Date; and

 

(c)          for purposes of this Section ‎11.6, any exemption, deduction,
credit or other item that is calculated on an annual basis shall be allocated to
the portion of the Straddle Period in the same manner as that set forth in
Section ‎11.6(a).

 

85

 

  

11.7.      Other Tax Matters.  (a)  The indemnification provided for in this
Article ‎11 will be the sole remedy for any claim in respect of Taxes for which
an indemnity is provided under this Agreement (including the representations
with respect to Taxes set forth in Section ‎5.10), and the provisions of Article
‎9 will not apply to such claims.

 

(b)          The covenants and indemnity in this Article 11 will survive until
60 days after the expiration of the relevant statute of limitations.

 

11.8.      Tax Refunds.  Purchaser will pay to Seller any refunds of Taxes (or
reductions in Tax liability), including interest paid therewith, of the Entities
that result from the receipt of such refund that relate to any Pre-Closing
Period (including the pre-Closing portion of any Straddle Period), other than
any refunds that are attributable to any carryback of net operating losses,
capital losses or other similar Tax items relating solely to a Post-Closing
Period.  For purposes of this Section 11.8, the term “refunds of Taxes” means
the Entity’s actual receipt of any refund, reimbursement or similar Tax item
from any Person after the Closing to the extent such refund, reimbursement or
similar Tax item is attributable to any Pre-Closing Period (including the
pre-Closing portion of any Straddle Period), other than any refund taken into
account in determining the Final Purchase Price and excludes any net tax profit
account (cuenta de utilidad fiscal neta or “CUFIN”), capital contribution
account (cuenta de capital de aportación or “CUCA”), recoverable asset tax and
foreign tax credit and income tax credit from dividends distributed in excess of
CUFIN.  Purchaser will make payment of any such refund described in this Section
11.8, net of any reasonable costs incurred by or on behalf of Purchaser in
obtaining such refund, to Seller within ten Business Days of the actual receipt
of such refund.  Any refunds of Taxes paid to Seller pursuant to this Section
11.8 will be treated as an adjustment to the Final Purchase Price.

 

11.9.      Amendment of Tax Returns.  Except as required in order to comply with
applicable Law or pursuant to the resolution of a Tax-related Legal Proceeding,
neither Purchaser nor any of its Affiliates may amend, file, refile, revoke or
otherwise modify any Tax Return or Tax election of any Entity with respect to a
Pre-Closing Period (including the pre-Closing portion of any Straddle Period),
without the prior written consent of Seller, which consent will not be
unreasonably withheld, conditioned or delayed.

 

11.10.    Certain Tax Elections.  In connection with the transactions
contemplated by this Agreement, Purchaser may timely make or cause to be timely
made elections pursuant to Section 338(g) of the Code with respect to each
Entity that, as of the Closing Date, is treated as a corporation for U.S.
federal income tax purposes; provided, however, that Purchaser will provide to
Seller written notice of Purchaser’s decision to make or not make such
elections  no later than the earlier of (i) 30 calendar days prior to
Purchaser's making such election or elections, as the case may be, and (ii) 30
calendar days prior to the

 



86

 

 

last date upon which such election or elections, as the case may be, may be
timely made.

 

11.11.    Transfer Taxes.  Any Transfer Taxes imposed as a result of the
transactions contemplated by this Agreement will be borne 50% by Purchaser and
50% by Seller.  The Party so required by applicable Law will file all necessary
Tax Returns and other documentation with respect to all Transfer Taxes, and, if
required by the applicable Law, the other Party will, and will cause its
Affiliates to join in the execution of any such Tax Returns and other
documentation.  If a Party is required under Section 11.4 to indemnify the other
Party in respect of any Transfer Taxes, the amount of the indemnification will
be an amount equal to the amount by which the other Party has paid or is
obligated to pay exceeds 50% of the total amount of such Transfer Taxes.

 

11.12.    Company Parent.  For purposes of this Article 11, “Entities” or
“Entity” includes Company Parent.

 

12. MISCELLANEOUS

 

12.1.      Expenses.  Except as otherwise provided in this Agreement, whether or
not the transactions contemplated hereby are consummated, all costs and expenses
(including any finder’s or investment banker’s fees and attorneys’ and
accountants’ fees) incurred in connection with the negotiation and execution of
this Agreement and each other agreement, document and instrument contemplated
hereby and the consummation of the transactions contemplated hereby and thereby
will be paid by the Party incurring the expense.  All such costs and expenses
payable by any Entity will be paid and satisfied in full by Seller prior to the
Closing.

 

12.2.      Injunctive Relief.  Damages at law may be an inadequate remedy for
the breach of any of the covenants, promises and agreements contained in this
Agreement, and, accordingly, either Party will be entitled to injunctive relief
with respect to any such breach, including specific performance of such
covenants or an order enjoining a Party from any threatened, or from the
continuation of any actual, breach of the covenants contained in this
Agreement.  Subject to Section 4.6(c), the rights set forth in this Section
‎12.2 will be in addition to any other rights that a Party may have at law or in
equity.

  

12.3.      Submission to Jurisdiction.  Without limiting a Party’s right to
appeal any order of the Bankruptcy Court, (a) the Bankruptcy Court will retain
exclusive jurisdiction to enforce the terms of this Agreement and to decide any
claims or disputes which may arise or result from, or be connected with, this
Agreement, any breach or default hereunder, or the transactions contemplated
hereby, and (b) any and all proceedings related to the foregoing will be filed
and maintained only in the Bankruptcy Court, and the Parties hereby consent to
and submit to the jurisdiction and venue of the Bankruptcy Court and will
receive notices at such locations as indicated in Section ‎12.7 hereof,
provided, however, that

 



87

 

 

following entry of a final decree pursuant to Section 350 of the Bankruptcy
Code, if the Bankruptcy Court is unwilling to hear such proceedings, the Parties
agree to unconditionally and irrevocably submit to the exclusive jurisdiction of
the United States District Court for the Southern District of New York sitting
in New York County or the Commercial Division, Civil Branch of the Supreme Court
of the State of New York sitting in New York County and any appellate court
thereof, for the resolution of any such claim or dispute and each Party hereby
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same or
any other jurisdiction that could apply by virtue of their present or future
domiciles or for any other reason.  Each Party irrevocably designates CT
Corporation as its agent and attorney-in-fact for the acceptance of service of
process and making an appearance on its behalf in any such claim or proceeding
and for the taking of all such acts as may be necessary or appropriate in order
to confer jurisdiction over it before the courts specified in this Section ‎12.3
and each Party stipulates that such consent and appointment is irrevocable and
coupled with an interest.  The Parties irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such dispute brought in such court or any defense
of inconvenient forum for the maintenance of such dispute.  Each of the Parties
agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law. On
the date hereof, Seller will cause the Company to deliver to Purchaser an
irrevocable special power of attorney in favor of the Process Agent in the form
of Exhibit G for lawsuits and collections duly executed and delivered by the
Company in the presence of a Mexican Notary Public (the “Special Power of
Attorney”).

 

12.4.      Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
THAT CANNOT BE WAIVED, EACH PARTY WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN
ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON OR IN CONNECTION WITH
THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE.  ANY PARTY MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION ‎12.4 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

 

12.5.      Entire Agreement; Amendments and Waivers.  (a)  This Agreement
(including the Schedules and Exhibits to this Agreement), the Escrow Agreement,
the Non-Disclosure Agreement and the Transition Services Agreement represent the
entire understanding and agreement between the Parties with respect to the
subject matter of this Agreement.

 

88

 

  

(b)          This Agreement may be amended, supplemented or changed, and any
provision of this Agreement may be waived, only by written instrument making
specific reference to this Agreement signed by the Party against whom
enforcement of any such amendment, supplement, modification or waiver is sought.

 

(c)          No action taken pursuant to this Agreement, including any
investigation by or on behalf of a Party, will be deemed to constitute a waiver
by the Party taking such action of compliance with any representation, warranty,
covenant or agreement contained herein.  The waiver by any Party of a breach of
any provision of this Agreement will not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach.  No failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder will operate as a waiver
thereof, nor will any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.

 

12.6.      Governing Law.  This Agreement will be governed by and construed in
accordance with the Laws of the State of New York.

 

12.7.      Notices.  All notices and other communications under this Agreement
will be in writing and will be deemed given or delivered (a) when delivered
personally by hand (with written confirmation of receipt), (b) when sent by
facsimile (with written confirmation of transmission) or email, or (c) one
Business Day following the day sent by overnight courier (with written
confirmation of receipt), in each case at the following addresses and facsimile
numbers (or to such other address or facsimile number as a Party may have
specified by notice given to the other Party pursuant to this provision):

 

If to Seller, Seller Parent or any Seller Guarantor, to:

 

NIU Holdings LLC

c/o NII Holdings, Inc.
1875 Explorer Street,
Reston, VA 20191

Attention: Gary D. Begeman, General Counsel Fax: 703-390-5191 Email:
Gary.Begeman@nii.com

  

89

 

  

With a copy (which will not constitute notice) to:

 

Jones Day
222 East 41st Street
New York, New York 10017

Attention: Robert A. Profusek Fax: 212-755-7306 Email: raprofusek@jonesday.com

 

If to Purchaser, to:

 

AT&T Inc.
One AT&T Plaza

208 South Akard Street, Suite 3702

Dallas, Texas 75202

Attention: D. Wayne Watts Fax.: (214) 746-2103 Email: wayne.watts@att.com

 

With a copy (which will not constitute notice) to:

 

Sullivan & Cromwell LLP

125 Broad Street

New York, New York  10004

Attention: Sergio J. Galvis   Werner F. Ahlers Fax.: (212) 558-3588 Email:
galviss@sullcrom.com   ahlersw@sullcrom.com

 

12.8.      Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms or provisions of this Agreement will nevertheless remain in full
force and effect.  Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties will negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

  

12.9.     Binding Effect; Assignment.  This Agreement will be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. Nothing in this Agreement will create or be deemed to create
any third party beneficiary rights in any person or entity not a party to this
Agreement. No assignment of this Agreement or of any rights or obligations

 



90

 

 

hereunder may be made by any Party, directly or indirectly (by operation of Law
or otherwise), without the prior written consent of the other Party and any
attempted assignment without the required consents will be void, provided,
however, that (a) the Debtors may assign some or all of their rights or delegate
some or all of their obligations hereunder to successor entities (including one
or more reorganized Debtors) pursuant to a plan of reorganization confirmed by
the Bankruptcy Court, provided that any such entity must provide to Purchaser
evidence of adequate assurance of future performance as if this Agreement was
being assumed and assigned to such entity or entities pursuant to section 365 of
the Bankruptcy Code and (b) Purchaser may assign some or all of its rights or
delegate some or all of its obligations hereunder to one or more of its
Affiliates. No assignment will relieve the assigning Party of any obligation.
Upon any permitted assignment, the references in this Agreement to the assigning
Party will also apply to any such assignee unless the context otherwise
requires. In addition to the foregoing, any entity that constitutes a Debtor
Successor (as defined in clause (x) of paragraph 49 of the Sale Order attached
hereto), must (x) assume all of the Debtors’ obligations hereunder (and the
other Transaction Documents) and (y) prior to the consummation of such
transactions and assumption, provide to Purchaser evidence of adequate assurance
of future performance as if this Agreement was being assumed and assigned to
such entity or entities pursuant to section 365 of the Bankruptcy Code. Any such
assumption will not relieve the Debtors of their respective obligations under
this Agreement or the other Transaction Documents.

 

12.10.   Non-Recourse.  Except pursuant to an assignment contemplated by Section
‎12.9 or pursuant to Section ‎12.13, no past, present or future director,
officer, employee, incorporator, member, partner, stockholder, Affiliate, agent,
attorney or representative of a Party will have any liability for any
obligations or liabilities of such Party under this Agreement or for any claim
based on, in respect of, or by reason of, the transactions contemplated hereby.

 

12.11.   Legal Representation.  (a)  Purchaser agrees that, as to all
communications prior to the Closing between Jones Day, on the one hand, and
Seller, NII Holdings, the Entities or any of their respective Affiliates, on the
other hand, to the extent that they are in respect of to the transactions
contemplated by this Agreement (collectively, the “Privileged Communications”),
the attorney-client privilege and the expectation of client confidence with
respect to the Privileged Communications belongs to Seller and/or NII Holdings
and may be controlled by Seller and/or NII Holdings and will not pass to or be
claimed by Purchaser or any of its Affiliates (including, after the Closing, the
Entities).  The Privileged Communications are the property of Seller and/or NII
Holdings, and, from and after the Closing, none of Purchaser or its Affiliates
(including the Entities), or any Person purporting to act on behalf of or
through Purchaser or its Affiliates (including the Entities) will have the right
to obtain such communications, whether by waiver of the attorney-client
privilege or through other means.  The Privileged Communications may be used by
Seller, NII Holdings or any of their respective Affiliates in connection with
any dispute that

 



91

 

 

relates to the transactions contemplated by this Agreement, including in any
claim brought by Purchaser.  Notwithstanding the foregoing, in the event that a
dispute arises after the Closing between Purchaser or its Affiliates (including
the Entities) and a third party (other than a Party to this Agreement or any of
their respective Affiliates), Purchaser or its Affiliates (including the
Entities) may assert the attorney-client privilege to prevent disclosure of
confidential communications by counsel to such third party, provided, however,
that none of Purchaser or its Affiliates (including the Entities) may waive such
privilege without the prior written consent of Seller (not to be unreasonably
withheld, conditioned or delayed).

  

(b)          The Parties agree that Purchaser will not, and will cause any
Affiliates (including, after Closing, the Entities) not to, seek to have Jones
Day disqualified from representing Seller or its Affiliates in connection with
any dispute that may arise between Seller or its Affiliates and any of Purchaser
or any of its Affiliates (including, after Closing, the Entities) in connection
with this Agreement or the transactions contemplated by this Agreement.

 

12.12.    Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

 

12.13.    Seller Guarantors.  (a)  The Seller Guarantors hereby absolutely,
unconditionally and irrevocably guarantee, jointly and severally, on behalf of
themselves and on behalf of all of their Affiliates that are direct or indirect
legal, record or beneficial owners of any equity interests in Seller, to
Purchaser the full, complete and timely payment and performance, subject to the
terms and conditions hereof, by Seller and Seller Parent of each and every
payment and performance obligation of Seller or Seller Parent in this Agreement,
without any set off, restriction, condition or deduction for or on account of
any counterclaim.  If Seller or Seller Parent defaults for any reason whatsoever
on any such payment obligation or fails to perform such performance obligation
when and to the extent that any of the same will become due and payable, then
the Seller Guarantors will unconditionally pay or cause to be paid such payment
obligation or perform or cause to be performed such performance obligation
immediately upon notice from Purchaser specifying the default so that the same
benefits will be conferred on Purchaser as would have been received if such
payment or performance obligations had been duly performed and satisfied by
Seller or Seller Parent.  Purchaser will not be required to demand payment or
performance from, or initiate Legal Proceedings against, Seller, Seller Parent
or any other Person prior to or contemporaneously with proceeding against the
Seller Guarantors or demand payment therefrom or performance thereby more than
once.  Subject to the terms and conditions hereof, the Seller Guarantors waive
(i) any and all legal and equitable defenses available to a guarantor (other
than payment in full by Seller or Seller Parent) and (ii) promptness, diligence,
presentment, protest, order and any notices hereunder, including any notice of
any amendment of this Agreement or waiver or other similar action granted

 



92

 

 

pursuant to this Agreement and any notice of acceptance.  The guarantee set
forth in this Section ‎12.13‎(a) will be deemed a continuing guarantee and will
remain in full force and effect until the satisfaction in full of all payment
and performance obligations of Seller and Seller Parent under this Agreement,
notwithstanding the winding-up, liquidation, dissolution, merger or other
incapacity or other restructuring of Seller or Seller Parent or any change in
the status, control or ownership of Seller or Seller Parent.  The guarantee set
forth in this Section ‎12.13‎(a) is a primary guarantee of payment and not just
of collection.

  

(b)          Each Seller Guarantor agrees, on behalf of itself and on behalf of
all of its Affiliates that are direct or indirect legal, record or beneficial
owners of any equity interests in Seller, that any performance or payment
obligations expressed to be undertaken by Seller or Seller Parent that may not
be enforceable against or recoverable from Seller or Seller Parent by reason of
any legal disability or incapacity on or of Seller or Seller Parent or any fact
or circumstance (other than any limitation imposed hereunder) will nevertheless
be enforceable against and recoverable from such Seller Guarantor as though the
same had been incurred by such Seller Guarantor and such Seller Guarantor were
the sole or principal obligor in respect thereof and will be performed or paid
or caused to be performed or paid by such Seller Guarantor on demand.

 

(c)          The obligations of the Seller Guarantors under this Section ‎12.13
are intended to be, and the Sale Order will specifically provide that they will
be, binding upon (i) any successors or assigns of a Seller Guarantor, (ii) any
trustee, examiner, or other representative of a Seller Guarantor’s estate, (iii)
any reorganized Seller Guarantor, and (iv) any entity that constitutes a Debtor
Successor (as defined in clause (x) of paragraph 49 of the Sale Order attached
hereto) (each of (i) through (iv), a “Guarantor Successor”) as if such Guarantor
Successor were a Seller Guarantor hereunder.

 

(d)          The obligations of the Seller Guarantors under this Section 12.13,
will be entitled to superpriority administrative expense status pursuant to
Sections 503(b) and 507(a)(2) of the Bankruptcy Code, senior to all other
administrative expense claims, in the Bankruptcy Cases, including any
superpriority administrative expense claims that may be sought in the Bankruptcy
Cases.

 

[Remainder of page intentionally left blank]

 

93

 

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its officers thereunto duly authorized, as of the date first written above.

 

  NEW CINGULAR WIRELESS SERVICES, INC.         By: /s/ Rick L. Moore     Name:
Rick L. Moore     Title: Senior Vice President-Corporate Development         NIU
HOLDINGS LLC         By: /s/ Shana C. Smith     Name: Shana C. Smith     Title:
Manager         NIHD TELECOM HOLDINGS B.V.         By: /s/ Shana C. Smith    
Name: Shana C. Smith     Title: Managing Director         NEXTEL INTERNATIONAL
(URUGUAY) LLC         By: /s/ Shana C. Smith     Name: Shana C. Smith     Title:
Manager

 

[Signature Page to Purchase and Sale Agreement]

 

 

 

  

  COMUNICACIONES NEXTEL DE MÉXICO S.A. DE C.V., as Seller Guarantor         By:
/s/ Antonio Garza Canovas     Name: Antonio Garza Canovas     Title: Vice
President and General Counsel         NII INTERNATIONAL TELECOM S.C.A., as
Seller Guarantor   Represented by its Sole Manager   NII International Holdings
S.á r.l.         By: /s/ Shana C. Smith     Name: Shana C. Smith     Title:
Class B Manager         NII INTERNATIONAL HOLDINGS S.À R.L., as Seller Guarantor
        By: /s/ Shana C. Smith     Name: Shana C. Smith     Title: Class B
Manager         NII GLOBAL HOLDINGS, INC., as Seller Guarantor         By: /s/
Gary D. Begeman     Name: Gary D. Begeman     Title: Vice President and
Secretary

 

[Signature Page to Purchase and Sale Agreement]

 

 

 

  

  NII CAPITAL CORP., as Seller Guarantor         By: /s/ Gary D. Begeman    
Name: Gary D. Begeman     Title: Vice President and Secretary         NII
HOLDINGS, INC., as Seller Guarantor         By: /s/ Gary D. Begeman     Name:
Gary D. Begeman     Title: Executive Vice President and General Counsel

 

[Signature Page to Purchase and Sale Agreement]

 



 

